EXHIBIT 10.3
EXECUTION COPY
SEVENTH AMENDMENT TO
RECEIVABLES LOAN AND SECURITY AGREEMENT
     THIS SEVENTH AMENDMENT TO THE RECEIVABLES LOAN AND SECURITY AGREEMENT,
dated as of November 13, 2008 (this “Amendment”), is entered into by and among:
     (1) LEAF CAPITAL FUNDING III, LLC, a Delaware limited liability company, as
the borrower (the “Borrower”);
     (2) LEAF FINANCIAL CORPORATION, a Delaware corporation, as the servicer
(the “Servicer”);
     (3) MORGAN STANLEY BANK, as a Class A Lender (a “Class A Lender”), and as
collateral agent (the “Collateral Agent”);
     (4) MORGAN STANLEY ASSET FUNDING INC., as a Class B Lender (a “Class B
Lender”);
     (5) THE ROYAL BANK OF SCOTLAND PLC, as a Class A Lender (a “Class A
Lender”), and as a Class B Lender (a “Class B Lender”) (the Class A Lenders and
the Class B Lenders shall be collectively referred to herein as the “Lenders”);
     (6) U.S. BANK NATIONAL ASSOCIATION, as the custodian (the “Custodian”), and
as the lenders’ bank (the “Lenders’ Bank”);
     (7) LYON FINANCIAL SERVICES, INC. (d/b/a U.S. Bank Portfolio Services), a
Minnesota corporation, as the backup servicer (the “Backup Servicer”); and
     (8) MORGAN STANLEY CAPITAL SERVICES INC., as the Qualifying Swap
Counterparty (the “Qualifying Swap Counterparty”).
R E C I T A L S
     A. WHEREAS, the Borrower, the Servicer, the Lenders, the Collateral Agent,
the Custodian, the Lenders’ Bank and the Backup Servicer are parties to the
Receivables Loan and Security Agreement, dated as of November 1, 2007 (as
amended, supplemented or otherwise modified through the date hereof, the
“Agreement”);
     B. WHEREAS, the parties hereto desire to amend the Agreement on the terms
and conditions set forth herein; and
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Certain Defined Terms. Capitalized terms used but not defined herein
shall have the meanings set forth for such terms in Section 1.01(a) of the
Agreement.
     2. Amendments to the Agreement. The Agreement is hereby amended to
incorporate the changes reflected on Exhibit A hereto.
     3. Conditions Precedent. The effectiveness of this Amendment is expressly
conditioned upon the receipt by the Lenders of (i) executed signature pages to
this Amendment from each of the parties hereto, (ii) executed signature pages to
that certain fee letter agreement, dated as of the date hereof, among the
Borrower and each Lender from each of the parties thereto, (iii) an opinion of
counsel to each of the Borrower and the Servicer, in form and substance
satisfactory to the Lenders, covering certain corporate and enforceability
matters, (iv) an executed power of attorney, in form and substance satisfactory
to the Lenders, covering any successor Servicer and (v) such other documents,
instruments and opinions as the Lenders may request.
     4. Representations and Warranties. Each of the Borrower and the Servicer
represents and warrants that:
     (a) this Amendment has been duly authorized, executed and delivered on its
behalf, and the Agreement, as so amended, constitutes its legal, valid and
binding obligation enforceable against it in accordance with the terms hereof or
thereof;
     (b) after giving effect to this Amendment, the representations and
warranties made by it in the Agreement (as amended by this Amendment) are true
and correct as of the date hereof (except to the extent any such representations
or warranties relate to a prior date, in which case such representation or
warranty shall relate to such prior date); and
     (c) after giving effect to this Amendment, no Program Termination Event,
Event of Default, Termination Event or Unmatured Event of Default shall exist on
the date hereof.
     5. Effect of Amendment. Except as expressly amended and/or modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect. After the date hereof, all references in the Agreement to “this
Agreement”, “hereof”, or words of similar effect referring to the Agreement
shall be deemed to be references to the Agreement as amended by this Amendment.
This Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as specifically set forth
herein.
     6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts (including by
facsimile or electronic transmission), each of which shall be deemed to be an
original and all of which when taken together shall constitute but one and the
same instrument.
     7. Governing Law; Severability. THIS AMENDMENT SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW PROVISIONS THEREOF (OTHER

2



--------------------------------------------------------------------------------



 



THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). Wherever possible
each provision of this Amendment shall be interpreted in such manner as to be
effective and valid under applicable laws, such provision shall be ineffective
to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Amendment.
     8. Successors and Assigns. This Amendment shall be binding upon the parties
hereto and their respective successors and assigns, and shall inure to the sole
benefit of the parties hereto.
     9. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.
[remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            LEAF CAPITAL FUNDING III, LLC,
as Borrower
      By:   /s/ Miles Herman         Name:   Miles Herman        Title:  
President, COO        LEAF FINANCIAL CORPORATION,
as Servicer
      By:   /s/ Miles Herman         Name:   Miles Herman        Title:  
President, COO     

Seventh Amendment to RLSA
S-1

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK,
as a Class A Lender and as the Collateral Agent
      By:   /s/ Andrew J. Coon         Name:   Andrew J. Coon        Title:  
Authorized Signatory        MORGAN STANLEY ASSET FUNDING INC., as a Class B
Lender
      By:   /s/ Andrew J. Coon         Name:   Andrew J. Coon        Title:  
Authorized Signatory     

Seventh Amendment to RLSA
S-2

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC,
as a Class A Lender and as a Class B Lender

By: Greenwich Capital Markets, Inc., as agent
      By:   /s/ Jere P. Dieck         Name:   Jere P. Dieck        Title:  
Managing Director        U.S. BANK NATIONAL ASSOCIATION,
as Custodian and as Lenders’ Bank
      By:   /s/ Diane L. Reynolds         Name:   Diane L. Reynolds       
Title:   Vice President     

Seventh Amendment to RLSA
S-4

 



--------------------------------------------------------------------------------



 



            LYON FINANCIAL SERVICES, INC. (d/b/a U.S. Bank Portfolio Services),
as Backup Servicer
      By:   /s/ Joseph Andries         Name:   Joseph Andries        Title:  
Senior Vice President        MORGAN STANLEY CAPITAL SERVICES INC.,
as the Qualifying Swap Counterparty
      By:   /s/ Charmaine Fearon         Name:   Charmaine Fearon       
Title:   Authorized Signatory     

 



--------------------------------------------------------------------------------



 



Exhibit A
[incorporates Consent, dated as
of December 7, 2007, Second Amendment,
dated as of December 27, 2007,
Third Amendment, dated as of May 16, 2008,
Fourth Amendment, dated as of September 15, 2008,
Fifth Amendment, dated as of October 31, 2008
Sixth Amendment, dated as of November 7, 2008
and Seventh Amendment, dated as of November 13, 2008]
EXECUTION VERSION
 
RECEIVABLES LOAN AND SECURITY AGREEMENT

Dated as of November 1, 2007
Among
LEAF CAPITAL FUNDING III, LLC,
as the Borrower
and
LEAF FINANCIAL CORPORATION,
as the Servicer
and
MORGAN STANLEY BANK
as a Class A Lender and Collateral Agent
and
MORGAN STANLEY ASSET FUNDING INC.
as a Class B Lender
and
THE ROYAL BANK OF SCOTLAND PLC
as a Class A Lender and as a Class B Lender
and

 



--------------------------------------------------------------------------------



 



U.S. BANK NATIONAL ASSOCIATION,
as the Custodian and the Lenders’ Bank
and
LYON FINANCIAL SERVICES, INC. (D/B/A U.S. BANK PORTFOLIO SERVICES),
as the Backup Servicer

 



--------------------------------------------------------------------------------



 



     This RECEIVABLES LOAN AND SECURITY AGREEMENT is made as of November 1,
2007, among:
     (1) LEAF CAPITAL FUNDING III, LLC, a Delaware limited liability company
(the “Borrower”);
     (2) LEAF FINANCIAL CORPORATION, a Delaware corporation (“LEAF Financial” or
the “Initial Servicer”), as the Servicer (as defined herein);
     (3) MORGAN STANLEY BANK, as a Class A Lender (“Morgan Stanley” and a
“Lender” hereunder) and Collateral Agent (as defined herein);
     (4) THE ROYAL BANK OF SCOTLAND PLC, as a Class A Lender (“RBS” and a
“Lender” hereunder) and as a Class B Lender (a “Lender” hereunder);
     (5) MORGAN STANLEY ASSET FUNDING INC., as a Class B Lender (“Morgan Stanley
AFI” and a “Lender” hereunder and, together with Morgan Stanley and RBS, the
“Lenders”);
     (6) U.S. BANK NATIONAL ASSOCIATION, as the Custodian and the Lenders’ Bank
(as each such term is defined herein); and
     (7) LYON FINANCIAL SERVICES, INC. (d/b/a U.S. Bank Portfolio Services), a
Minnesota corporation, as the Backup Servicer (as defined herein).
     IT IS AGREED as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.01 Certain Defined Terms. (a) Certain capitalized terms used
throughout this Agreement are defined above or in this Section 1.01.
     (b) As used in this Agreement and the exhibits and schedules thereto (each
of which is hereby incorporated herein and made a part hereof), the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
     “Accountants’ Report” has the meaning assigned to that term in
Section 6.11(b).
     “Active Backup Servicer’s Fee” means, for any Fee Period or portion thereof
after the occurrence of a Servicer Default and the appointment of the Backup
Servicer as Servicer hereunder, an amount, payable out of Collections on the
Pledged Receivables and amounts applied to the payment of, or treated as
payments on, the Pledged Receivables, equal to the greater of (i) the Active
Backup Servicing Fee Rate, multiplied by the Eligible Receivables Balance as of
the first day of such Fee Period, multiplied by a fraction, the numerator of
which shall be the actual number of days in such Fee Period and the denominator
of which shall be 360,

 



--------------------------------------------------------------------------------



 



and (ii) $7,000. The Active Backup Servicer’s Fees shall also include reasonable
out-of-pocket expenses incurred by the Backup Servicer in performing its duties
as Servicer.
     “Active Backup Servicing Fee Rate” means 1.50%.
     “Adjusted Eurodollar Rate” means, (i) on and prior to November 23, 2008,
with respect to any Interest Period for any Loan (or portion thereof) allocated
to such Interest Period, an interest rate per annum equal to the average of the
interest rates per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) reported during such Interest Period on Reuters LIBOR01 Page (British
Bankers Association Settlement Rate) as the London Interbank Offered Rate for
United States dollar deposits having a term of thirty (30) days and in a
principal amount of $1,000,000 or more (or, if such page shall cease to be
publicly available or, if the information contained on such page, in each
applicable Lender’s sole judgment, shall cease to accurately reflect such London
Interbank Offered Rate, such rate as reported by any publicly available
recognized source of similar market data selected by such Lender that, in such
Lender’s reasonable judgment, accurately reflects such London Interbank Offered
Rate), and (ii) thereafter, with respect to each other Interest Period for any
Loan (or portion thereof) allocated to such Interest Period, an interest rate
per annum equal to the interest rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) reported on the date that is two (2) Business Days
prior to the end of the immediately preceding Interest Period on Reuters LIBOR01
Page (British Bankers Association Settlement Rate) as the London Interbank
Offered Rate for United States dollar deposits having a term of thirty (30) days
and in a principal amount of $1,000,000 or more (or, if such page shall cease to
be publicly available or, if the information contained on such page, in each
applicable Lender’s sole judgment, shall cease to accurately reflect such London
Interbank Offered Rate, such rate as reported by any publicly available
recognized source of similar market data selected by such Lender that, in such
Lender’s reasonable judgment, accurately reflects such London Interbank Offered
Rate).
     “Adverse Claim” means a lien, security interest, charge, encumbrance or
other right or claim of any Person other than, with (i) respect to the Pledged
Assets, any lien, security interest, charge, encumbrance or other right or claim
in favor of the Collateral Agent or (ii) any Permitted Lien.
     “Affected Party” has the meaning assigned to that term in Section 2.09.
     “Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
     “Aggregate Advance Amount” means the Class A Advance Amount plus the
Class B Advance Amount.

2



--------------------------------------------------------------------------------



 



     “Agreement” means this Receivables Loan and Security Agreement, as the same
may be amended, restated, supplemented and/or otherwise modified from time to
time hereafter in accordance with its terms.
     “Allocable Share” means, in respect of any Segregated Collateral Pool at
any time, such Segregated Collateral Pool’s share of any amount, which shall be
determined by multiplying such amount by a fraction, (x) the numerator of which
is the aggregate Discounted Balance of all Pledged Receivables included in such
Segregated Collateral Pool at such time and (y) the denominator of which is the
aggregated Discounted Balance of all Pledged Receivables at such time.
     “Amendment Consent Parties” has the meaning assigned to that term in
Section 9.01.
     “Amortized Equipment Cost” means, (i) with respect to all Eligible
Receivables (a) as of the Borrowing Date, the present value of the remaining
Scheduled Payments under all Eligible Receivables (including any Balloon Payment
or Put Payment), discounted monthly at the rate at which the present value of
all Scheduled Payments under all Eligible Receivables (including any Balloon
Payment or Put Payment) equals the Purchase Price and, (b) as of any subsequent
date of determination, shall mean the present value of the then remaining
Scheduled Payments under all Eligible Receivables (including any Balloon Payment
or Put Payment) discounted monthly at the aforementioned discount rate, and
(ii) with respect to an Eligible Receivable (a) as of the Borrowing Date, the
present value of the remaining Scheduled Payments under such Eligible Receivable
(including any Balloon Payment or Put Payment), discounted monthly at the rate
at which the present value of all Scheduled Payments under all Eligible
Receivables (including any Balloon Payment or Put Payment) equals the Purchase
Price and, (b) as of any subsequent date of determination, shall mean the
present value of the then remaining Scheduled Payments under such Eligible
Receivable (including any Balloon Payment or Put Payment) discounted monthly at
the aforementioned discount rate.
     “Approved Lienholder” means any Person that (i) has entered into a Nominee
Lienholder Agreement, a copy of which has been delivered by the Collateral Agent
to the Custodian and (ii) appears on the list of approved lienholders provided
by LEAF Financial Corporation to the Custodian from time to time.
     “Assigned Documents” has the meaning assigned to that term in Section 2.10.
     “Assignment” has the meaning set forth in the Purchase and Sale Agreement.
     “Assignment and Acceptance” has the meaning assigned to that term in
Section 9.04.
     “Available Cash” has the meaning assigned to that term in
Section 7.01(t)(i).
     “Available Funds” has the meaning assigned to that term in Section 2.04(a).
     “Backup Servicer” means Lyon Financial Services, Inc. (d/b/a U.S. Bank
Portfolio Services) or any successor Backup Servicer appointed by the Lenders
pursuant to Section 6.13.

3



--------------------------------------------------------------------------------



 



     “Backup Servicer Delivery Date” has the meaning assigned to that term in
Section 6.10(d).
     “Balloon Payment” means a payment due, or which may be required, at the end
of the term of a Contract (which constitutes a loan) equal to the principal
amount under such Contract which remains outstanding after the payment of all
regular scheduled payments of principal during the term of such Contract.
     “Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et
seq., as amended.
     “Bankruptcy Event” shall be deemed to have occurred with respect to a
Person if either:
     (a) a case or other proceeding shall be commenced, without the application
or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or
     (b) such Person shall commence a voluntary case or other proceeding under
any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors or members shall vote to implement any
of the foregoing.
     “Base Rate” means, on any date, a fluctuating rate of interest per annum
equal to the arithmetic average of the rates of interest publicly announced by
JPMorgan Chase Bank and Citibank, N.A. (or their respective successors) as their
respective prime commercial lending rates (or, as to any such bank that does not
announce such a rate, such bank’s “base” or other rate determined by the
Collateral Agent to be the equivalent rate announced by such bank), except that,
if any such bank shall, for any period, cease to announce publicly its prime
commercial lending (or equivalent) rate, the Collateral Agent shall, during such
period, determine the Base Rate based upon the prime commercial lending (or
equivalent) rates announced publicly by the other such bank or, if each such
bank ceases to announce publicly its prime commercial lending (or equivalent)
rate, based upon the prime commercial lending (or equivalent) rate or rates
announced publicly by one or more other banks selected by the Collateral Agent.
The prime commercial lending (or equivalent) rates used in computing the Base
Rate are not intended to be the lowest rates of interest charged by such banks
in connection with extensions of credit to

4



--------------------------------------------------------------------------------



 



debtors. The Base Rate shall change as and when such banks’ prime commercial
lending (or equivalent) rates change.
     “Borrower” has the meaning assigned to that term in the preamble hereto.
     “Borrower Pension Plan” means a “pension plan” as such term is defined in
section 3(2) of ERISA, which is subject to Title IV of ERISA and to which the
Borrower or any ERISA Affiliate of Borrower may have any liability, including
any liability by reason of having been a substantial employer within the meaning
of section 4063 of ERISA at any time during the preceding five years, or by
reason of being deemed to be a contributing sponsor under section 4069 of ERISA.
     “Borrowing” means the borrowing of the Class A Loan and the Class B Loan
under this Agreement.
     “Borrowing Date” means, with respect to the Borrowing, the date on which
the Borrowing is funded.
     “Borrowing Limit” means on the Borrowing Date, the least of (i) the
Facility Limit, (ii) the Maximum Advance Amount and (iii) the Aggregate Advance
Amount; provided, however, that at all times, on or after the Program
Termination Date, the Borrowing Limit shall mean the aggregate outstanding
principal balance of the Loans.
     “Breakage Fee” means, for Loans allocated to any Interest Period during
which such Loans are repaid (in whole or in part) prior to the end of such
Interest Period, the breakage costs, if any, related to such repayment plus the
amount, if any, by which (i) interest (calculated without taking into account
any Breakage Fee), which would have accrued on the amount of the payment of such
Loans during such Interest Period (as so computed) if such payment had not been
made, as the case may be, exceeds (ii) the sum of (A) interest actually received
by each Lender in respect of such Loans for such Interest Period and, if
applicable, (B) the income, if any, received by the Lenders from each Lender’s
investing the proceeds of such payments on such Loans.
     “Business Day” means a day of the year other than a Saturday or a Sunday or
any other day on which banks are authorized or required to close in New York
City, St. Paul, Minnesota or Salt Lake City, Utah; provided, that, if any
determination of a Business Day shall relate to a Loan bearing interest at the
Adjusted Eurodollar Rate, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.
     “Calculated Swap Amortizing Balance” means, with respect to a Qualifying
Interest Rate Swap and as of any date of determination, the projected scheduled
amortizing balance of the Pledged Receivables which were Pledged during the
period ending on the Remittance Date on which such Qualifying Interest Rate Swap
became effective and beginning on the day following the immediately preceding
Remittance Date, determined by the Servicer and accepted by the Lenders based
upon the Discounted Balance of such Pledged Receivables as of such date of
determination, adjusted for prepayments using an absolute prepayment speed
which, in the

5



--------------------------------------------------------------------------------



 



judgment of the Lenders, is consistent with the speed with which the Pledged
Receivables have prepaid in the past.
     “Capital Stock” of any Person means any and all shares, interests, rights
to purchase, warrants, options, contingent share issuances, participations or
other equivalents of or interest in equity (however designated) of such Person.
     “Certificate of Title” means with respect to a Vehicle, (i) if such Vehicle
is registered in Florida, (x) to the extent the related Receivable has been
originated by an Originator, an original certificate of title or (y) to the
extent the related Receivable has been Originated by a Person other than an
Originator, (A) an original certificate of title or (B) if the original
certificate of title has been sent to the registered owner of such Vehicle, an
original computer confirmation of lien, (ii) if such Vehicle is registered in
Kansas, a true copy of the application for certificate of title and
registration, (iii) if such Vehicle is registered in Kentucky, an original
notice of lien, (iv) if such Vehicle is registered in Maryland, an original
notice of security interest filing, (v) if such Vehicle is registered in
Minnesota, an original lien card, (vi) if such Vehicle is registered in
Missouri, an original notice of recorded lien, (vii) if such Vehicle is
registered in Montana, a true copy of the application for certificate of title,
(viii) if such Vehicle is registered in New York, an original notice of lien,
(ix) if such Vehicle is registered in Oklahoma, an original, file-stamped lien
entry form, (x) if such Vehicle is registered in Wisconsin, an original lien
confirmation card or (xi) if such Vehicle is registered in any other State, an
original certificate of title, in each case issued by the Registrar of Titles of
the applicable State listing the lienholder of record with respect to such
Vehicle (it being understood and agreed that solely for purposes of clauses (i)
through (x) above (other than clauses (i)(x) and (i)(y)(A)), the “original” of
any document required thereby shall consist of whatever documentation has been
issued by the Registrar of Titles of the related State to the lienholder).
     “Change of Control” means that at any time (i) Owner shall own directly or
indirectly less than 100% of all membership interests of the Borrower,
(ii) Resource America shall own directly or indirectly less than 50.1% of all
Capital Stock or voting power of the Initial Servicer, (iii) the Initial
Servicer shall own directly or indirectly less than 80% of all Capital Stock or
voting power of Originator and Owner, (iv) Resource America, Owner or the
Borrower merges or consolidates with any other Person without the prior written
consent of the Lenders, (v) the Initial Servicer or the Originator merges or
consolidates with any other Person and the Initial Servicer or the Originator,
as applicable, is not the surviving entity or (vi) either of Crit DeMent or
Miles Herman is not employed in a senior management position at the Initial
Servicer, is not involved in the day-to-day operations of the Initial Servicer
or is not able to perform substantially all of his duties as an employee of the
Initial Servicer during any three month period and, in each case, has not been
replaced by a person approved by the Lenders in writing within 90 days of any
such event.
     “Check-in Repurchase Event” has the meaning set forth in Section 5.02(e).
     “Check-in Requirements” means the procedures set forth in Section 5.02 of
this Agreement.
     “Class A Advance Amount” means $333,380,316.91.

6



--------------------------------------------------------------------------------



 



     “Class A Facility Limit” means, at any time, with respect to the Class A
Notes, the product of (x) 97.10%, (y) 89%, and (z) the Amortized Equipment Cost
with respect to all Pledged Receivables that are Eligible Receivables.
     “Class A Interest Rate” means (i) from August 8, 2008 through October 31,
2008, the Adjusted Eurodollar Rate plus 2.50%; (ii) from November 1, 2008
through the Facility Maturity Date, the Adjusted Eurodollar Rate plus 4.00%; and
(iii) from and after the Facility Maturity Date or at any time upon the
occurrence and continuation of any Program Termination Event, the Adjusted
Eurodollar Rate plus 5.00%.
     “Class A Lender” means each Lender in respect of the Class A Loan.
     “Class A Loan” has the meaning set forth in Section 2.01(a).
     “Class A Note” has the meaning set forth in Section 2.01(b).
     “Class B Advance Amount” means $33,712,616.32.
     “Class B Interest Rate” means (i) from August 8, 2008 through October 31,
2008, the Adjusted Eurodollar Rate plus 12.50%; (ii) from November 1, 2008
through the Facility Maturity Date, the Adjusted Eurodollar Rate plus 17.50%;
and (iii) from and after the Facility Maturity Date or at any time upon the
occurrence and continuation of any Program Termination Event, the Adjusted
Eurodollar Rate plus 20.00%.
     “Class B Lender” means each Lender in respect of the Class B Loan.
     “Class B Loan” means the sum of the Class B Advance Amount plus $1,000,000.
     “Class B Note” has the meaning set forth in Section 2.01(b).
     “Closing Date” means November 7, 2007.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Collateral Agent” means Morgan Stanley, in its capacity as collateral
agent on behalf of the Secured Parties, and any other Person appointed as
Collateral Agent hereunder.
     “Collateral Agent’s Fee” means, for any Fee Period, an amount, payable out
of Collections on the Pledged Receivables and amounts applied to the payment of,
or treated as payments on, the Pledged Receivables, equal to the amount listed
in the Fee Letter.
     “Collateral Receipt” has the meaning assigned to that term in the Custodial
Agreement.
     “Collateral Split” has the meaning set forth in Section 7.03(b). The
Collateral Split shall be deemed to occur on the Collateral Split Effective
Date.
     “Collateral Split Accrued Expenses” means, as of any date, each of the
following amounts to the extent accrued or invoiced on or prior to such date:
all amounts payable under clauses (i), (ii) (including, without limitation, all
applicable swap breakage costs, indemnities and

7



--------------------------------------------------------------------------------



 



Other Swap Breakage Costs), (iii), (iv), (v), (vi), (viii) and (xiii) of
Section 2.04(a); it being understood and agreed that extraordinary amounts
reasonably expected to be incurred in connection with any Program Termination
Event or the Collateral Split may be invoiced in advance and shall be included
in the Collateral Split Accrued Expenses.
     “Collateral Split Buyout Right” has the meaning set forth in Section 7.04.
     “Collateral Split Effective Date” means (i) the day after the first
Remittance Date to occur following the later of (a) the date on which each
applicable Lender’s Collateral Split Buyout Rights expire pursuant to
Section 7.03 and (b) the date on which all Collateral Split Accrued Expenses are
paid in full or (ii) any other date agreed to by the parties hereto and the
Qualifying Swap Counterparty.
     “Collateral Split Notice” has the meaning set forth in Section 7.04(a).
     “Collection Account” means a special trust account (account number
119320000 at the Lenders’ Bank) in the name of the Borrower and under the
control of U.S. Bank National Association, as securities intermediary, on behalf
of the Lenders; provided, that the funds deposited therein (including any
interest and earnings thereon) from time to time shall constitute the property
and assets of the Borrower and the Borrower shall be solely liable for any taxes
payable with respect to the Collection Account.
     “Collection Account Agreement” means that certain Collection Account
Agreement, dated the date of this Agreement, among the Borrower, the Servicer,
the Lenders’ Bank, the Lenders and the Collateral Agent, as such agreement may
from time to time be amended, supplemented or otherwise modified in accordance
with the terms thereof.
     “Collection Date” means the date on which the aggregate outstanding
principal amount of the Loans have been repaid in full and all interest and Fees
and all other Obligations have been paid in full.
     “Collection Period” means, (i) with respect to any Remittance Date
(including the initial Remittance Date), the period beginning on, and including,
the first day of the most recently ended calendar month and ending on, and
including, the last day of the most recently ended calendar month; provided,
that the final Collection Period shall begin on, and include, the first day of
the then current calendar month and shall end on the Collection Date and (ii) in
any context other than with respect to any Remittance Date, a calendar month.
     “Collections” means, without duplication, with respect to any Pledged
Receivable, all Scheduled Payments related to such Receivable, all prepayments
and related penalty payments with respect to the Contract related to such
Receivable, all overdue payments and related interest and penalty payments with
respect to the Contract related to such Receivable, all Guaranty Amounts, all
Insurance Proceeds, all Servicing Charges, all proceeds under “buyout letters”
or other prepayment/termination agreements and all Recoveries related to such
Receivable, all amounts paid to the Borrower related to such Receivable pursuant
to the terms of the Purchase and Sale Agreement, all amounts paid by the
Servicer related to such Receivable in connection with its obligations under
Section 6.20 hereof, and all other payments received with respect to the
Contract related to such Receivable, all cash receipts and proceeds in respect
of the Other

8



--------------------------------------------------------------------------------



 



Conveyed Property or Related Security (including, without limitation, the
Obligor Collateral) related to such Receivable, any Servicer Advances related to
such Receivable, and any amounts paid to the Borrower under or in connection
with any Qualifying Interest Rate Swap or the hedging arrangements contemplated
thereunder.
     “Computer Tape or Listing” means the computer tape or listing (whether in
electronic form or otherwise) generated by the Servicer on behalf of the
Borrower, which provides information relating to the Receivables included in the
Eligible Receivables Balance.
     “Consolidated EBITDA” means, with respect to LEAF Financial and its
consolidated subsidiaries for any period, the aggregate net income (or loss) of
LEAF Financial and its consolidated subsidiaries for such period plus, without
duplication and to the extent deducted in the calculation of such aggregate net
income (or loss) for such period, the sum of (a) income tax expense,
(b) Consolidated Interest Expense (including interest on the Loans) for such
period, (c) depreciation and amortization expense and (d) amortization of
intangibles (including, without limitation, goodwill, trademarks, tradenames,
copyrights, patents, patent allocations, licenses and rights in any of the
foregoing and other items treated as intangibles in accordance with GAAP).
     “Consolidated Interest Expense” means, with respect to LEAF Financial and
its consolidated subsidiaries for any period, the aggregate of the interest
expense of LEAF Financial and its consolidated subsidiaries for such period, as
determined in accordance with GAAP, and including, without duplication, net cash
costs under all Qualifying Interest Rate Swaps (excluding amortization or
accretion of original discount or cost).
     “Contract” means a Lease Contract or a Loan Contract.
     “Controlling Holders” means, (i) at any time prior to a Collateral Split,
both of the Primary Lenders acting together and (ii) at any time after a
Collateral Split, with respect to any Loan Agreement and the related Transaction
Documents, the holders of a majority of the aggregate outstanding principal
amount of the Class A Notes and the Class B Notes governed by such Loan
Agreement or, if there are only two holders of such Class A Notes and the
Class B Notes, all of such holders of such Class A Notes and the Class B Notes.
     “Credit and Collection Policy” means (i) collectively, the “Operations
Policies & Procedures” memorandum and certain other items, as annexed hereto as
Schedule IV as such policy may hereafter be amended, modified or supplemented
from time to time in compliance with this Agreement and (ii) with respect to any
Servicer other than LEAF Financial, that Servicer’s collection policies for
similar assets in effect from time to time.
     “Cumulative Net Loss Rate” means, as of any date of determination following
November 1, 2008, an amount (expressed as a percentage) equal to (i) the
difference of (x) the aggregate Discounted Balances of all Pledged Receivables
which were Eligible Receivables at the time of their Pledge hereunder and which
became Defaulted Receivables at any time, minus (y) Recoveries received, divided
by (ii) the Purchase Price.
     “Cumulative Net Loss Rate Percentage” means, for each calendar month, the
corresponding percentage set forth in the “Cumulative Net Loss Rate Percentage”
column on Schedule IX hereto.

9



--------------------------------------------------------------------------------



 



     “Custodial Agreement” means that certain Custodial Agreement dated as of
the date hereof among the Servicer, the Borrower, the Lenders and the Custodian,
together with all instruments, documents and agreements executed in connection
therewith, as such Custodial Agreement may from time to time be amended,
restated, supplemented and/or otherwise modified in accordance with the terms
thereof.
     “Custodian” means U.S. Bank National Association (or a sub-custodian on its
behalf) or any substitute Custodian appointed by the Lenders pursuant to the
Custodial Agreement.
     “Custodian’s Fee” means, for any Fee Period, an amount, payable out of
Collections on the Pledged Receivables and amounts applied to the payment of, or
treated as payments on, the Pledged Receivables, equal to the aggregate fees
(and, following a Collateral Split, the aggregate fees with respect to each
related Segregated Collateral Pool, without duplication) listed in that certain
“Schedule of Fees” letter dated October 23, 2007 between U.S. Bank National
Association and LEAF Financial Corporation, as amended, which relate to such Fee
Period.
     “Debt” of any Person means (i) indebtedness of such Person for borrowed
money, (ii) obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments related to transactions that are classified as
financings under GAAP, (iii) obligations of such Person to pay the deferred
purchase price of property or services, (iv) obligations of such Person as
lessee under leases which shall have been or should be, in accordance with GAAP,
recorded as capital leases, (v) obligations secured by an Adverse Claim upon
property or assets owned (under GAAP) by such Person, even though such Person
has not assumed or become liable for the payment of such obligations and
(vi) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor, against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (i) through (v) above.
     “Defaulted Receivable” means, as of any date of determination, any Pledged
Receivable:
     (i) with respect to which any part of any Scheduled Payment, or any
tax-related payment, owed by the applicable Obligor under the terms of the
related Contract remains unpaid for more than 120 days after the due date
therefor set forth in such Contract;
     (ii) with respect to which the first or second Scheduled Payment is not
paid in full when due under the related Contract;
     (iii) with respect to which any payment or other material terms of the
related Contract have been modified due to credit related reasons after such
Contract was acquired by the Borrower pursuant to the Purchase and Sale
Agreement;
     (iv) which has been or should be charged off as a result of the occurrence
of a Bankruptcy Event with respect to the related Obligor, if any, or which has
been or should otherwise be deemed uncollectible by the Servicer, in each case,
in accordance with the Credit and Collection Policy; or
     (v) with respect to which the Servicer has repossessed the related
Equipment.

10



--------------------------------------------------------------------------------



 



     “Deficiency” has the meaning assigned to that term in the Custodial
Agreement.
     “Delinquency Rate” means, as of any date of determination, an amount
(expressed as a percentage) equal to (i) the aggregate Discounted Balances of
all Delinquent Receivables as of the last day of the immediately preceding
Collection Period divided by (ii) aggregate Discounted Balances of all Pledged
Receivables which are Eligible Receivables as of such day.
     “Delinquent Receivable” means, as of any date of determination, any Pledged
Receivable (other than a Defaulted Receivable) with respect to which any part of
any Scheduled Payment (or other amount payable under the terms of the related
Contract) remains unpaid for more than 60 days but not more than 120 days after
the due date therefor set forth in such Contract.
     “Depository Institution” means a depository institution or trust company,
incorporated under the laws of the United States or any State thereof, that is
subject to supervision and examination by federal and/or State banking
authorities.
     “Discount Rate” means, as of any date of determination, a percentage equal
to the sum of (i) 7.20% per annum, (ii) at any time prior to the occurrence of a
Servicer Default and the appointment of the Backup Servicer as Servicer
hereunder, the Servicing Fee Rate and the Standby Backup Servicing Fee Rate,
(iii) at any time after the occurrence of a Servicer Default and the appointment
of the Backup Servicer as Servicer hereunder, the Active Backup Servicing Fee
Rate and (iv) a rate per annum equal to 0.05%.
     “Discounted Balance” means, with respect to any Contract, as of any date of
determination, the present value of the aggregate amount of Scheduled Payments
(including any Balloon Payment or Put Payment but, in any event, calculated
without giving effect to any booked residual value with respect to any related
Equipment) due or to become due under the terms of the related Contract after
the Cut-Off Date applicable to the Receivable related thereto, which remain
unpaid as of such date of determination, calculated by discounting such
aggregate amount of such Scheduled Payments to such date of determination at an
annual rate equal to the Discount Rate.
     “Discrepancy Procedure” has the meaning assigned to that term in the eighth
paragraph of Section 6.13.
     “Dollar Purchase Option Contract” means a Contract (i) in connection with
which an agreement was executed which grants the related Obligor a right to
purchase the Equipment leased under such Contract for $1.00 or other nominal
consideration at the end of the initial term of such Contract or (ii) grants the
related Obligor a right to purchase the Equipment leased under such Contract for
$1.00 or other nominal consideration at the end of the initial term of such
Contract.
     “Eligible Depository Institution” means a Depository Institution the short
term unsecured senior indebtedness of which is rated at least Prime-1 by
Moody’s, A-1 by S&P, and F1 by Fitch, if rated by Fitch.

11



--------------------------------------------------------------------------------



 



     “Eligible Receivable” means, at any time, a Pledged Receivable with respect
to which each of the representations and warranties regarding the Contract
related to such Pledged Receivable contained in Schedule III hereto is true and
correct at such time.
     “Eligible Receivables Balance” means, at any time, the aggregate Discounted
Balances of all Eligible Receivables which are Pledged Receivables hereunder to
secure Loans at such time.
     “Equipment” means the equipment or Vehicle leased to an Obligor, or serving
as collateral for a loan to an Obligor, under a Contract together with any
replacement parts, additions and repairs thereof, and any accessories
incorporated therein and/or affixed thereto.
     “Equipment Category” means any of the Equipment Categories set forth on
Schedule V hereto, as such schedule may be updated from time to time by the
Borrower with the consent of the Lenders (which such consent shall not be
unreasonably withheld).
     “Equity Event” means (i) the occurrence and continuation of any Other
Default, unless waived by the Lenders in their sole discretion or (ii) the
Delinquency Rate in respect of the most recent Collection Period, calculated by
the Lenders solely with respect to Receivables, exceeds 3.5%.
     “Equity Investment” means $10,210.637.42.
     “Equity Payment” means (a) on any Remittance Date prior to the Facility
Maturity Date and so long as an Equity Event shall not have occurred and then be
continuing, the least of (i) the amount then required to be paid by the
Partnership (pursuant to its partnership agreement) to its limited partners,
(ii) 5% times the remaining Collections, if any, to be distributed on such
Remittance Date after giving effect to the application of Collections in
accordance with the priority of payments set forth in clauses (i) through (x) of
Section 2.04(a) on such Remittance Date, and (iii) $72,325.35, or (b) on any
Remittance Date on or after the Facility Maturity Date or if an Equity Event
shall have occurred and is continuing, zero.
     “ERISA” means the United States Employee Retirement Income Security Act of
1974, as amended from time to time.
     “ERISA Affiliate” means a corporation, trade or business that is, along
with any Person, a member of a controlled group of corporations or a controlled
group of trades or businesses, as described in section 414 of the Internal
Revenue Code of 1986, as amended, or section 4001 of ERISA.
     “Eurodollar Disruption Event” means any of the following: (i) a
determination by any Lender that it would be contrary to law or to the directive
of any central bank or other governmental authority (whether or not having the
force of law) for such Lender to obtain United States dollars in the London
interbank market to make, fund or maintain any Loan, (ii) a determination by any
Lender that the rate at which deposits of United States dollars are being
offered in the London interbank market does not accurately reflect the cost to
such Lender of making, funding or maintaining any Loan or (iii) the inability of
any Lender to obtain United States dollars in the London interbank market to
make, fund or maintain any Loan.

12



--------------------------------------------------------------------------------



 



     “Eurodollar Index” means an index based upon an interest rate reported on
Reuters LIBOR01 Page (British Bankers Association Settlement Rate) as the London
Interbank Offered Rate for United States dollar deposits.
     “Event of Default” has the meaning assigned to that term in Section 7.01.
     “Exception Report” has the meaning set forth in the Custodial Agreement.
     “Exception Sublimit Receivable” means a Receivable arising under a Lease
Contract related to Equipment having an Amortized Equipment Cost of less than
$100,000 as to which the original, executed Lease Contract has not been
forwarded to the Custodian for inclusion in the related Receivable File.
     “Excluded Assets” means all Receivables and other assets acquired by the
Originator pursuant to the FDIC Purchase Agreement which are not Pledged Assets.
     “Exit Fee” has the meaning set forth in the Fee Letter.
     “Facility Amount” means, at any time, the difference between the aggregate
Loans Outstanding hereunder minus $1,000,000 (the deferred, capitalized portion
of the Class B Arrangement Fee (as defined in the Fee Letter) payable by the
Borrower to Morgan Stanley AFI, as Class B Lender).
     “Facility Deficiency” means, at any time, that either: (i) the Class A
Facility Limit is less than the aggregate outstanding principal balance of the
Class A Notes, or (ii) the Facility Limit is less than the Facility Amount; an
amount equal to the amount of such deficiency, respectively.
     “Facility Limit” means, at any time, with respect to the Class A Notes and
the Class B Notes, collectively, the product of (x) 97.10%, (y) 98%, and (z) the
Amortized Equipment Cost with respect to all Pledged Receivables that are
Eligible Receivables.
     “Facility Limit Certificate” means a report, in substantially the form of
Exhibit A, prepared by the Borrower (or the Initial Servicer on its behalf) for
the benefit of Lenders pursuant to Section 6.10(c).
     “Facility Maturity Date” means November 1, 2009, unless extended by all of
the Lenders in their sole discretion, at the written request of the Borrower, by
written notice to the other parties hereto.
     “FDIC Documents” has the meaning specified in the Purchase and Sale
Agreement.
     “FDIC Purchase Agreement” means the Loan Sale Agreement between Federal
Deposit Insurance Corporation, as Receiver of Netbank and the Originator with
respect to the Pledged Receivables and other assets.
     “Fee Letter” has the meaning assigned to that term in Section 2.08(a).

13



--------------------------------------------------------------------------------



 



     “Fee Period” means a period commencing on (and including) a Remittance Date
and ending on (and including) the day prior to the next Remittance Date;
provided, that, the initial Fee Period hereunder shall commence on (and include)
the date hereof and end on (and include) December 13, 2007.
     “Fees” has the meaning assigned to that term in Section 2.08(a).
     “Fitch” means Fitch, Inc. (or its successors in interest).
     “FMV Contract” means a Contract which (i) in connection with which any
agreement was executed which grants the related Obligor a right to purchase the
Equipment leased under such Contract for the fair market value thereof at the
end of the initial term of such Contract or (ii) grants the related Obligor a
right to purchase the Equipment leased under such Contract for the fair market
value thereof at the end of the initial term of such Contract.
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States.
     “Government Entity” means the United States, any State, any political
subdivision of a State and any agency or instrumentality of the United States or
any State or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
     “Guaranty Amounts” means any and all amounts paid by any guarantor with
respect to the applicable Contract.
     “Included Repurchased Receivable” means any Receivable repurchased by the
Originator pursuant to Section 6.1(b) of the Purchase and Sale Agreement with
respect to which, as of the date of repurchase, any part of any Scheduled
Payment (or other amount payable under the terms of the related Contract)
remained unpaid after the due date therefor set forth in such Contract.
     “Indemnified Amounts” has the meaning assigned to that term in
Section 8.01.
     “Independent Accountants” has the meaning assigned to that term in
Section 6.11(b).
     “Initial Qualifying Swap Counterparty” means Morgan Stanley Capital
Services Inc., a Delaware corporation, and its successors and permitted assigns.
     “Initial Servicer” has the meaning assigned to that term in the preamble
hereto.
     “Insurance Certificate” means the insurance certificate related to the
Insurance Policy with respect to such Receivable (which insurance certificate
shall list the Originator as a loss payee).
     “Insurance Policy” means, with respect to any Obligor Collateral, the
insurance policy maintained by or on behalf of the Obligor pursuant to the
related Contract that covers physical damage to the related Equipment (in an
amount sufficient to insure completely the value of such

14



--------------------------------------------------------------------------------



 



Equipment) and general liability (including policies procured by the Borrower or
the Servicer, or any agent thereof, on behalf of the Obligor).
     “Insurance Proceeds” means, with respect to an item of Obligor Collateral
and a related Contract, any amount paid under an Insurance Policy issued with
respect to such Obligor Collateral and/or the related Contract.
     “Interest Coverage Ratio” means, in respect of any fiscal quarter, the
ratio (calculated based on the most recent financial statements of LEAF
Financial and its consolidated subsidiaries delivered pursuant to Section 6.11
hereof) of (a) the Consolidated EBITDA of LEAF Financial and its consolidated
subsidiaries for fiscal quarter to (b) Consolidated Interest Expense of LEAF
Financial and its consolidated subsidiaries for fiscal quarter but excluding
accrued and unpaid interest on subordinated Debt of LEAF Financial to its parent
company.
     “Interest Period” means, for any outstanding Loans, a period determined
pursuant to Section 2.03(a).
     “Interest Rate” has the meaning assigned to such term in Section 2.03(b).
     “LEAF Financial” has the meaning assigned to that term in the preamble
hereto.
     “LEAF Managed Entity” means any Person for which LEAF Financial has
contractually agreed (pursuant to any agreement, including, without limitation,
a partnership agreement or other organizational document, management agreement
or servicing agreement) to act as a manager or a servicer with respect to the
equipment leases and loans owned by such Person and which is (i) contractually
obligated to purchase all such leases and loans only from LEAF Financial and its
affiliates and only at such seller’s cost basis and (ii) not contractually
limited in when it can purchase such leases and loans.
     “Lease Contract” means (i) the standard form equipment lease contract of
NBBF in the form delivered to the Servicer and the Lenders and which shall be
deemed incorporated herein as Exhibit D-1 attached hereto or (ii) a lease
agreement otherwise approved by the Servicer in compliance with the Credit and
Collection Policy, pursuant to which Equipment is leased to an Obligor by NBBF
or Originator, together with all schedules, supplements and amendments thereto
and each other document and instrument related to such lease.
     “Lease File” has the meaning assigned to that term in clause (a) of the
definition of “Receivable File”.
     “Lender” means, any one of and “Lenders” means all of, the Class A Lenders
and the Class B Lenders, and each such Person’s successors and assigns.
     “Lenders’ Bank” means U.S. Bank National Association and its successors and
assigns that are Eligible Depository Institutions.
     “Lenders’ Bank Fee” means an annual fee paid in advance, payable out of
Collections on the Pledged Receivables and amounts applied to the payment of, or
treated as payments on, the

15



--------------------------------------------------------------------------------



 



Pledged Receivables, equal to $6,000. The “Lenders’ Bank Fee” shall also include
(i) a one-time acceptance fee of $4,500 payable on the Closing Date and
(ii) reasonable out-of-pocket expenses incurred by the Lenders’ Bank in the
performance of its duties; provided, that all expenses exceeding a total of
$50,000 shall be approved in advance by all Lenders and the Borrower so long as
an Event of Default shall not have occurred and then be continuing.
     “Leverage Ratio” means, with respect to LEAF Financial or Resource America,
as of any date of determination, the ratio of (a) all recourse Debt (including
(I) in the case of LEAF Financial, the revolving credit facility with National
City Bank, as agent, or other similar types of credit facilities existing on or
after the date hereof, and (II) in the case of Resource America, similar types
of credit facilities), to (b) the Tangible Net Worth of such Person.
     “Liquidation Proceeds” means, with respect to a Receivable with respect to
which the related Obligor Collateral has been repossessed or foreclosed upon by
the Servicer, all amounts realized with respect to such Receivable net of
(i) reasonable expenses of the Servicer incurred in connection with the
collection, repossession, foreclosure and/or disposition of the related Obligor
Collateral and (ii) amounts that are required to be refunded to the Obligor on
such Receivable; provided, however, that the Liquidation Proceeds with respect
to any Receivable shall in no event be less than zero.
     “Liquidity Availability Amount” means, with respect to any calendar
quarter, the aggregate amount of funds that any LEAF Managed Entity may draw
under revolving lines of any credit facility that does not have a maturity
within 120 days of the last day of such calendar quarter.
     “Loan” means either of the Class A Loan or the Class B Loan and “Loans”
means the Class A Loan and the Class B Loan.
     “Loan Agreement” has the meaning assigned to that term in
Section 7.03(c)(i).
     “Loan Contract” means, (i) the standard form equipment loan/security
contract of NBBF delivered to the Servicer and the Lenders and which shall be
deemed incorporated herein as Exhibit D-2 and Exhibit D-3 or (ii) a
loan/security agreement and promissory note otherwise approved by the Servicer
in compliance with the Credit and Collection Policy, in each case, pursuant to
which NBBF or the Originator makes a loan to an Obligor secured by Equipment
purchased by such Obligor, together with all schedules, supplements and
amendments thereto and each other document and instrument related thereto.
     “Loan File” has the meaning assigned to that term in clause (b) of the
definition of “Receivable File”.
     “Loans Outstanding” means the sum of the principal amounts of all Loans, as
reduced from time to time by Collections with respect to any Pledged Receivable
received and distributed as repayment of principal amounts of Loans outstanding
pursuant to Section 2.04 and any other amounts received by the Lenders to repay
the principal amounts of Loans outstanding pursuant to Section 2.15 or
otherwise; provided, however, that the principal amounts of Loans outstanding

16



--------------------------------------------------------------------------------



 



shall not be reduced by any Collections with respect to any Pledged Receivable
or other amounts if at any time such Collections or other amounts are rescinded
or must be returned for any reason.
     “Lockbox” means a post office box to which Collections with respect to any
Pledged Receivable are remitted for retrieval by the Lockbox Bank and for
deposit by the Lockbox Bank into the Lockbox Account.
     “Lockbox Account” means the deposit account (account number 153910088597 at
the Lockbox Bank) in the name of “U.S. Bank NA as Securities Intermediary for
LEAF Financial and various lenders”.
     “Lockbox Bank” means U.S. Bank National Association and its successors in
interest.
     “Lockbox Intercreditor Agreement” means the Amended and Restated Lockbox
Intercreditor Agreement, dated as of April 18, 2005, among the Lockbox Bank, the
Servicer, the Borrower, and certain other parties.
     “Material Adverse Effect” means a material adverse effect on (i) the
ability of the Borrower, the Originator and/or the Servicer to conduct its
business, (ii) the ability of the Borrower, the Originator and/or the Servicer
to perform its respective obligations under this Agreement and/or any other
Transaction Document to which it is a party, (iii) the validity or
enforceability of this Agreement and/or any other Transaction Document to which
the Borrower, the Originator and/or the Servicer is a party, (iv) the rights and
remedies of any Lender under this Agreement and/or any of the Transaction
Documents and/or (v) the validity, enforceability or collectibility of all or
any portion of the Pledged Receivables.
     “Maximum Advance Amount” means, on the Borrowing Date, $367,092,933.23.
     “Minimum Equity Requirement” means $10,000,000.
     “Minimum Tangible Net Worth” means, (i) with respect to Resource America, a
Tangible Net Worth (measured as of each fiscal quarter end) of $125,000,000 and
(ii) with respect to LEAF Financial, a Tangible Net Worth (measured as of each
fiscal quarter end) of (x) $34,170,544 plus (y) 75% of the net income from each
preceding fiscal quarter (beginning with and including September 30, 2008) in
which net income is positive.
     “Monthly Remittance Report” means a report, in substantially the form of
Exhibit C, furnished by the Servicer to the Lenders and each Qualifying Swap
Counterparty pursuant to Section 6.10(b) and to the Backup Servicer pursuant to
Section 6.10(d).
     “Moody’s” means Moody’s Investors Service, Inc. (or its successors in
interest).
     “Morgan Stanley” has the meaning assigned to that term in the preamble
hereto.
     “Morgan Stanley AFI” has the meaning assigned to that term in the preamble
hereto.
     “MS Loan Agreement” has the meaning assigned to that term in
Section 7.03(c)(iv).

17



--------------------------------------------------------------------------------



 



     “MS Primary Lender” means Morgan Stanley; provided, however, that (i) if
Morgan Stanley no longer owns any interest in the Loans, Morgan Stanley AFI
shall succeed Morgan Stanley as MS Primary Lender so long as it owns any
interest in the Loans, and (ii) if neither Morgan Stanley nor Morgan Stanley AFI
owns any interest in the Loans, then the Person who acquired directly or
indirectly from Morgan Stanley or Morgan Stanley AFI Loans having the greatest
principal balance of all such Loans shall succeed Morgan Stanley and Morgan
Stanley AFI as MS Primary Lender.
     “NetBank” means NetBank, FSB, Alpharetta, Georgia, a federally chartered
savings bank.
     “NBBF” means NetBank Business Finance, a division of NetBank. All
references to NBBF shall also mean NetBank or any other applicable division
thereof.
     “Nominee Lienholder Agreement” means either (i) a “Vehicle Lienholder
Nominee Agreement” in the form attached hereto as Exhibit E (with such
modifications as the Collateral Agent may approve) or (ii) any other nominee
lienholder agreement or collateral agency agreement approved in writing by the
Collateral Agent.
     “Non-Level Payment Contract” means a Contract that does not provide for
level Scheduled Payments during the term of such Contract.
     “Notes” has the meaning assigned to that term in Section 2.01(b) hereof.
     “Notice of Borrowing” has the meaning assigned to that term in
Section 2.02(b) hereof.
     “Notice of Pledge” has the meaning assigned to that term in the Custodial
Agreement.
     “Obligations” means all present and future indebtedness and other
liabilities and obligations (howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, or due or to become due) of the
Borrower to the Secured Parties arising under this Agreement, the Notes and/or
any other Transaction Document and shall include, without limitation, all
liability for principal of and interest on the Loans, indemnifications and other
amounts due or to become due by the Borrower to the Secured Parties under this
Agreement and/or any other Transaction Document, including, without limitation,
interest, fees and other obligations that accrue after the commencement of an
insolvency proceeding (in each case whether or not allowed as a claim in such
insolvency proceeding).
     “Obligor” means, collectively, each Person obligated to make payments under
a Contract.
     “Obligor Collateral” means (i) the Equipment leased to an Obligor under a
Lease Contract, (ii) the Equipment and other property pledged by an Obligor to
secure its obligations under a Loan Contract and (iii) any other property
pledged by an Obligor to secure its obligations under a Loan Contract.
     “Obligor Financing Statement” means a UCC financing statement filed by
Originator or the Underlying Originator against an Obligor under a Contract
which evidences a security interest in the related Obligor Collateral.

18



--------------------------------------------------------------------------------



 



     “Officer’s Certificate” means a certificate signed by the president, the
secretary, the chief financial officer or any vice president of any Person.
     “Opinion of Counsel” means a written opinion of independent counsel
acceptable to the Lenders, which opinion, if such opinion or a copy thereof is
required by the provisions of this Agreement or any other Transaction Document
to be delivered to the Borrower or the Lenders, is acceptable in form and
substance to the Lenders.
     “Originator” means LEAF Funding, LLC, a Delaware limited liability company
and/or the Partnership.
     “Originator Insurance Agreement” means that certain letter agreement
regarding the Originator’s obligations as named loss payee under Insurance
Policies, dated as of the date hereof, among the Originator, the Servicer, the
Borrower and the Lenders, as such agreement may from time to time be amended,
restated, supplemented and/or otherwise modified in accordance with the terms
thereof.
     “Other Conveyed Property” means, with respect to any Receivable, all of the
Borrower’s right, title and interest in, to and under (i) all Collections and
other monies at any time received or receivable with respect to such Receivable
after the applicable Cut-Off Date (as defined in the Purchase and Sale
Agreement), (ii) the Equipment related to such Receivable (to the extent of the
Borrower’s ownership rights, if any, therein), (iii) in the case of a Receivable
related to any Contract, any and all agreements, documents, certificates and
instruments evidencing the Borrower’s security interest or other interest in and
to the related Obligor Collateral or any intercreditor agreement with respect
thereto, including, without limitation, any Certificate of Title, (iv) the
Obligor Collateral related to such Receivable including, without limitation, the
security interest in such Obligor Collateral granted by the related Obligor to
Originator under the related Contract and assigned by Originator to the Borrower
under the Purchase and Sale Agreement, (v) the Obligor Financing Statement, if
any, related to such Receivable, (vi) the Insurance Policy and any proceeds from
the Insurance Policy relating to such Receivable, including rebates of premiums
not otherwise due to an Obligor, (vii) the related Contract and all other items
required to be contained in the related Receivable File, any and all other
documents or electronic records that the Borrower keeps on file in accordance
with its customary procedures relating to such Receivable, the related Obligor
Collateral or the related Obligor, (viii) all property (including the right to
receive future Liquidation Proceeds) that secures such Receivable and that has
been acquired by or on behalf of the Borrower pursuant to the liquidation of
such Receivable, and (ix) all present and future rights, claims, demands, causes
and chooses in action in respect of any or all of the foregoing and all payments
on or under and all proceeds and investments of any kind and nature in respect
of any of the foregoing.
     “Other Default” has the meaning set forth in Section 5.01(z).
     “Other Swap Breakage Cost” has the meaning assigned to that term in Section
2.15 hereof.

19



--------------------------------------------------------------------------------



 



     “Overdue Payment” means, with respect to a Collection Period, all payments
due in a prior Collection Period that the Servicer receives from or on behalf of
an Obligor during such Collection Period, including any Servicing Charges.
     “Owner” means (i) the Originator or (ii) subject to the prior written
consent of the Lenders (such consent not to be unreasonably withheld), the
Partnership or any subsidiary thereof or of the Initial Servicer (each, a
“Permitted Transferee”) which acquires all of the membership interests of the
Borrower.
     “Partnership” means, LEAF Equipment Leasing Income Fund III, L.P., a
Delaware limited partnership.
     “Percentage” means, with respect to any Lender at any time, a fraction
(expressed as a percentage) (x) the numerator of which is the outstanding
principal amount of such Lender’s Loans and (y) the denominator of which is the
aggregate principal amount of all Loans outstanding at such time.
     “Permitted Investments” means any one or more of the following:
     (i) direct obligations of, or obligations fully guaranteed as to principal
and interest by, the United States or any agency or instrumentality thereof,
provided such obligations are backed by the full faith and credit of the United
States;
     (ii) repurchase obligations (the collateral for which is held by a third
party or the Collateral Agent), with respect to any security described in
clause (i) above, provided that the long-term unsecured obligations of the party
agreeing to repurchase such obligations are at the time rated by Moody’s and S&P
in one of their two highest long-term rating categories and if rated by Fitch,
in one of its two highest long-term rating categories;
     (iii) certificates of deposit, time deposits, demand deposits and bankers’
acceptances of any bank or trust company incorporated under the laws of the
United States or any State thereof or the District of Columbia, provided that
the short-term commercial paper of such bank or trust company (or, in the case
of the principal depository institution in a depository institution holding
company, the long-term unsecured debt obligations of the depository institution
holding company) at the date of acquisition thereof has been rated by Moody’s
and S&P in their highest short-term rating category, and if rated by Fitch, in
its highest short-term rating category;
     (iv) commercial paper (having original maturities of not more than
270 days) of any corporation incorporated under the laws of the United States or
any State thereof or the District of Columbia, having a rating, on the date of
acquisition thereof, of no less than A-1 by Moody’s, P-1 by S&P and F-1 if rated
by Fitch;
     (v) money market mutual funds, including funds managed by the Lenders’ Bank
or its Affiliates, registered under the Investment Company Act of 1940, as
amended, having a rating, at the time of such investment, of no less than Aaa by
Moody’s, AAA by S&P and AAA if rated by Fitch; and

20



--------------------------------------------------------------------------------



 



     (vi) any other investments approved in writing by the Lenders;
     provided, that no such instrument shall be a Permitted Investment if such
instrument evidences the right to receive either (a) interest only payments with
respect to the obligations underlying such instrument or (b) both principal and
interest payments derived from obligations underlying such instrument, where the
principal and interest payments with respect to such instrument provide a yield
to maturity exceeding 120% of the yield to maturity at par of such underlying
obligation. Each Permitted Investment may be purchased by the Lenders’ Bank or
through an Affiliate of the Lenders’ Bank.
     “Permitted Liens” means with respect to Obligor Collateral, (A) liens and
security interests in favor of the Collateral Agent, granted pursuant to the
Transaction Documents, (B) the interests of an Obligor arising under the
Contract to which it is a party in the Obligor Collateral related to such
Contract, (C) liens for taxes, assessments, levies, fees and other governmental
and similar charges either not yet due or being contested in good faith and by
appropriate proceedings, provided, that appropriate reserves shall have been
established with respect to any such taxes either not yet due or being contested
in good faith and by appropriate proceedings, (D) any liens with respect to any
mechanics, suppliers, materialmen, laborers, employees, repairmen and other like
liens arising in the ordinary course of a servicer’s, lessor’s/lender’s or
lessee’s/borrower’s business securing obligations which are not due and payable,
and (E) salvage rights of insurers with respect to the equipment subject to a
Contract under insurance policies maintained pursuant to the Transaction
Documents or a Contract.
     “Permitted Transferee” has the meaning given to such term in the definition
of “Owner” herein.
     “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture, government (or any agency or
political subdivision thereof) or other entity.
     “Pledge” means the pledge of any Receivable pursuant to Article II.
     “Pledged Assets” has the meaning assigned to that term in Section 2.11.
     “Pledged Receivables” has the meaning assigned to that term in
Section 2.11(a).
     “Prepayment Amount” means the principal amount of Loans repaid by the
Borrower in connection with an optional prepayment of Loans made by the Borrower
pursuant to Section 2.15 hereof.
     “Prepayment Date” means any date on which an optional prepayment of Loans
is made by the Borrower pursuant to Section 2.15 hereof.
     “Primary Lender” means each of the MS Primary Lender and the RBS Primary
Lender.
     “Priority Documents” means, (i) with respect to a Lease Contract, the
related original, executed Lease Contract (or, in the case of a Lease Contract
under a master lease, a machine or facsimile copy of the related master lease
certified by an authorized officer of the Borrower and

21



--------------------------------------------------------------------------------



 



stamped “I hereby certify that this is a true and exact copy of the original”
and an original, executed schedule thereto describing the related Equipment) and
the item listed in clause (4) of subsection (a)(i) of the definition of
Receivable File, and (ii) with respect to a Loan Contract, the items listed in
clauses (1), (2) and (4) of subsection (b)(i) of the definition of Receivable
File. The term “Priority Documents” shall also include a machine copy of the
existing Certificate of Title with respect to any Vehicle subject to a Contract.
     “Program Termination Date” means the date of the occurrence of a Program
Termination Event which has not been waived by the Controlling Holders.
     “Program Termination Event” means the occurrence of any of the following
events:
     (i) a regulatory, tax or accounting body has ordered that the activities of
any Lender or any Affiliate thereof contemplated hereby be terminated or, as a
result of any other event or circumstance, the activities of any Lender or any
Affiliate contemplated hereby may reasonably be expected to cause such Lender or
the Person, if any, then acting as the administrator or the manager for such
Lender or any of its Affiliates to suffer materially adverse regulatory,
accounting or tax consequences;
     (ii) an Event of Default has occurred and is continuing;
     (iii) Reserved;
     (iv) the rolling weighted average of the Delinquency Rates in respect of
any three consecutive Collection Periods, calculated by the Lenders solely with
respect to Receivables, exceeds 3.5%;
     (v) Reserved;
     (vi) the Cumulative Net Loss Rate, calculated by (or in a manner
satisfactory to) the Lenders solely with respect to Receivables, exceeds the
applicable Cumulative Net Loss Rate Percentage on the last day of the
corresponding calendar month;
     (vii) Reserved;
     (viii) Reserved;
     (ix) Reserved;
     (x) a Servicer Default has occurred and is continuing; or
     (xi) (1) any Qualifying Swap Counterparty (other than the Initial
Qualifying Swap Counterparty) ceases to maintain the long-term debt ratings
required of a Qualifying Swap Counterparty and (A) does not post cash collateral
in a manner acceptable to the Lenders within 45 days or (B) is not replaced
within 45 days by a replacement acceptable to the Lenders or (2) the Borrower
fails to comply with any term, covenant or agreement hereunder related to the
maintenance of any Qualifying Interest Rate Swaps; or

22



--------------------------------------------------------------------------------



 



     (xii) the occurrence of three or more Termination Events.
     “Purchase and Sale Agreement” means that certain Purchase and Sale
Agreement, dated as of the date hereof, between the Originator, as seller, and
the Borrower, as purchaser, together with all instruments, documents and
agreements executed in connection therewith, as such Purchase and Sale Agreement
may from time to time be amended, supplemented or otherwise modified in
accordance with the terms hereof.
     “Purchase Date” has the meaning set forth in the Purchase and Sale
Agreement.
     “Purchase Price” means $385,772,014.15.
     “Put Payment” means with respect to any Contract constituting a lease, the
payment, if any, required to be made by the Obligor under the terms of such
lease in connection with the required purchase by such Obligor of the related
Equipment at the end of the term of such lease.
     “Qualifying Interest Rate Swap” means (X) an interest rate swap agreement
(i) between the Borrower and a Qualifying Swap Counterparty, (ii) under which
the Borrower shall receive a floating rate of interest based on a Eurodollar
Index acceptable to the Lenders in exchange for the payment by the Borrower of a
fixed rate of interest equal to the applicable Swapped Rate, (iii) the effective
date of which is the Borrowing Date, (iv) having a varying notional balance
which is, as of the effective date thereof, in an amount equal to the aggregate
principal amount of the Loans advanced on such effective date and (v) which
shall otherwise be on such terms and conditions and pursuant to such
documentation as shall be acceptable to the Lenders or (Y) an alternative
interest rate hedging agreement agreed to in writing by the Borrower and the
Lenders, in each case, as amended in accordance with the terms hereof and
thereof.
     “Qualifying Swap Counterparty” means (A) Morgan Stanley Capital Services
Inc. (or any successors or permitted assigns) or (B) any Lender or any Affiliate
of a Lender, provided that in the case of a Person set forth in this clause
(B) or any successors or permitted assigns of Morgan Stanley Capital Services
Inc., such Person or its credit support provider (x) shall have (i) a short-term
rating of at least “A1+” or the equivalent and (ii) a long-term rating of at
least “AA-” or the equivalent from S&P, Moody’s or Fitch (and no lower than the
equivalent rating by any of them) and (y) is otherwise acceptable to the
Collateral Agent and the Controlling Holders.
     “Rating Agencies” means Moody’s, S&P and Fitch, or any other nationally
recognized statistical rating organizations as may be designated by the Lenders.
     “RBS” has the meaning assigned to that term in the preamble hereto.
     “RBS Collateral Agent” has the meaning assigned to that term in
Section 7.03(c)(v).
     “RBS Loan Agreement” has the meaning assigned to that term in
Section 7.03(c)(i).
     “RBS Primary Lender” means RBS; provided, however, that if RBS no longer
owns any interest in the Loans, then the Person who acquired directly or
indirectly from RBS Loans having the greatest principal balance of all such
Loans shall succeed RBS as RBS Primary Lender.

23



--------------------------------------------------------------------------------



 



     “Receivable” means the rights to all payments from an Obligor under a
Contract, including, without limitation, any right to the payment with respect
to (i) Scheduled Payments, (ii) any prepayments or overdue payments made with
respect to such Scheduled Payments, (iii) any Guaranty Amounts, (iv) any
Insurance Proceeds, (v) any Servicing Charges and (vi) any Recoveries.
     “Receivable File” means with respect to each Receivable:
     (a) if such Receivable is related to a Lease Contract the following items
(collectively, a “Lease File”):
     (i) (1) the related original, executed Lease Contract and certified copies
of all amendments thereto (or, in the case of a Lease Contract under a master
lease, a machine or facsimile copy of the related master lease and all
amendments thereto, in each case certified by an authorized officer of the
Borrower and stamped “I hereby certify that this is a true and exact copy of the
original” and an original, executed schedule thereto describing the related
Equipment and certified copies of all amendments thereto) unless such Lease
Contract is related to an Exception Sublimit Receivable, in which event the
executed Lease Contract and all amendments thereto (or, in the case of Lease
Contracts under a master lease, the related schedule and all amendments thereto)
may be a machine or facsimile copy certified in the manner described above,
(2) a true, executed copy of the related delivery/installation certificate or
acknowledgment and acceptance of delivery certificate if such Receivable is
related to Equipment with an Amortized Equipment Cost in excess of $50,000,
(3) a true copy of the  Insurance Certificate if such Receivable is related to
Equipment with an Amortized Equipment Cost in excess of $100,000, (4) other than
with respect to a Lease Contract related to Equipment which has an Amortized
Equipment Cost of less than $25,000 if such Lease Contract is a Dollar Purchase
Option Contract or $50,000 if such Lease Contract is a FMV Contract, a
“transmittal order” from the Servicer to a filing service company and an “in
process report” from such filing service company to the Servicer (or other
evidence of the submission of the related UCC financing statement for filing in
the appropriate filing office) and, within 45 days of the related Contract being
executed, a file-stamped copy of the related UCC financing statement and
(5) vendor order(s) or invoice(s); and
     (ii) copies of any additional documents, other than servicing related
documents (except for vendor contracts), that the Borrower keeps on file with
respect to such Receivable;
     (b) if such Receivable is related to a Loan Contract the following items
(collectively, a “Loan File”):
     (i) (1) the original, executed payment schedule or promissory note (if any)
and certified copies of all amendments thereto, (2) a true, executed copy of the
related “Master Agreement” or “Finance Agreement” and all amendments thereto,
(3) a true copy of the related Insurance Certificate if such Receivable is
related to Equipment with an Amortized Equipment Cost in excess of $100,000 and
(4) other than with respect to a Receivable related to Equipment which has an
Amortized Equipment Cost of less than

24



--------------------------------------------------------------------------------



 



$25,000, a “transmittal order” from the Servicer to a filing service company and
an “in process report” from such filing service company to the Servicer (or
other evidence of the submission of the related UCC financing statement for
filing in the appropriate filing office) and, within 45 days of the related
Contract being executed, a file-stamped copy of the related UCC financing
statement; and
     (ii) copies of any additional documents, other than servicing related
documents (except for vendor contracts), that the Borrower keeps on file with
respect to such Receivable;
     In addition, if the Obligor Collateral related to such Receivable is a
Vehicle, the related Receivable File shall include the original copy of the
Certificate of Title with respect to such Vehicle, which such Certificate of
Title satisfies the Titling Requirements or (prior to the 90th day after such
Receivable was first included in the calculation of the Eligible Receivables
Balance, if such Certificate of Title has not yet been received by the Servicer
or the Borrower) a copy of the application for such Certificate of Title.
     “Receivables Schedule” has the meaning assigned to that term in the
Custodial Agreement.
     “Records” means all documents, books, records and other information
(including, without limitation, tapes, disks, punch cards and related property
and rights) maintained with respect to Receivables and the related Obligors
which the Borrower has itself generated, in which the Borrower has acquired an
interest pursuant to the Purchase and Sale Agreement or in which the Borrower
has otherwise obtained an interest.
     “Recoveries” means, for any Collection Period during which, or any
Collection Period after the date on which, any Receivable becomes a Defaulted
Receivable and with respect to such Defaulted Receivable, all payments that the
Servicer received from or on behalf of the related Obligor during such
Collection Period in respect of such Defaulted Receivable or from the
repossession, liquidation or re-leasing of the related Obligor Collateral,
including but not limited to Scheduled Payments, Overdue Payments, Guaranty
Amounts and Insurance Proceeds.
     “Registrar of Titles” means with respect to any State, the governmental
agency or body responsible for the registration of, and the issuance of
certificates of title relating to, motor vehicles and liens thereon.
     “Related Custodial Agreement” has the meaning assigned to that term in
Section 7.03(c)(iii).
     “Related Lender” means each Lender determined as follows:
     (i) with respect to Morgan Stanley, so long as Morgan Stanley is the MS
Primary Lender, its Related Lenders shall be Morgan Stanley AFI and any other
Person to whom Morgan Stanley or Morgan Stanley AFI has directly or indirectly
assigned any of the Loans;

25



--------------------------------------------------------------------------------



 



     (ii) with respect to Morgan Stanley AFI, so long as Morgan Stanley AFI is
the MS Primary Lender, its Related Lenders shall be each other Person to whom
Morgan Stanley or Morgan Stanley AFI has directly or indirectly assigned any of
the Loans;
     (iii) with respect to any Person that has succeeded Morgan Stanley or
Morgan Stanley AFI as MS Primary Lender, its Related Lenders shall be each other
Person who acquired any Loans directly or indirectly from Morgan Stanley or
Morgan Stanley AFI;
     (iv) with respect to RBS so long as RBS is the RBS Primary Lender, its
Related Lenders shall be each other Person to whom RBS has directly or
indirectly assigned any of the Loans; and
     (v) with respect to any Person that has succeeded RBS as the RBS Primary
Lender, its Related Lenders shall be each other Person who acquired any Loans
directly or indirectly from RBS.
     “Related Security” means with respect to any Receivable:
     (i) any and all security interests or liens and property subject thereto
from time to time securing or purporting to secure payment of such Receivable;
     (ii) all guarantees, indemnities, warranties, letters of credit, insurance
policies and proceeds and premium refunds thereof and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable; and
     (iii) all proceeds of the foregoing.
     “Release Price” means, with respect to a Pledged Receivable to be released
hereunder, an amount equal to the present value of the then remaining Scheduled
Payments under such Pledged Receivables (including any Balloon Payment or Put
Payment) discounted monthly at the discount rate used in calculating the
Amortized Equipment Cost, plus interest accrued thereon from and including the
Remittance Date immediately preceding the date such Pledged Receivable is to be
released through (but not including) the next succeeding Remittance Date.
     “Remittance Date” means the (23rd) day of each month beginning December,
2007, or, if such date is not a Business Day, the next succeeding Business Day;
provided, that the first Remittance Date shall occur on December 13, 2007;
provided, further, that the final Remittance Date shall occur on the Collection
Date.
     “Reuters LIBOR01 Page” means the display page so designated on the Reuters
Monitor Money Rates Service or any other page that may replace that page on that
service for the purpose of displaying comparable rates or prices.
     “Resource America” means Resource America, Inc., a Delaware corporation.
     “Rollover Interest Period” means any Interest Period other than any
Interest Period applicable to the Loan arising as a result of the Borrowing on
the Borrowing Date.

26



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or its successors in interest).
     “Scheduled Payments” means, with respect to any Receivable, the periodic
payments payable under the terms of the related Contract (but not including any
such periodic payment to the extent paid in advance by the related Obligor).
     “Secured Parties” means each Class A Lender, each Class B Lender, the
Servicer, the Backup Servicer and any other successor Servicer, the Custodian,
the Lenders’ Bank, each Qualified Swap Counterparty and their respective
successors and assigns.
     “Segregated Collateral Pool” means each pool of Pledged Assets selected by
the Collateral Agent or the MS Primary Lender pursuant to Section 7.03(b).
     “Servicer” means, at any time, LEAF Financial or any other Person then
authorized, pursuant to Section 6.01, to service, administer and collect Pledged
Receivables.
     “Servicer Advance” has the meaning assigned to such term in Section 6.19.
     “Servicer Default” means the occurrence of any of the following events:
     (i) the failure of the Servicer to deliver any payments, collections or
proceeds which it is obligated to deliver under the terms hereof or of any other
Transaction Document at the times it is obligated to make such deliveries under
the terms hereof or of any other Transaction Document, and such failure remains
unremedied for two Business Days;
     (ii) the failure of the Servicer to satisfy any of its reporting,
certification, notification or documentation requirements under the terms hereof
or of any other Transaction Document or the failure of the Servicer to observe
or perform any material term, covenant or agreement hereunder or under any other
Transaction Document (other than those described in clause (i) above) and such
failure shall remain unremedied for 10 days (or, with respect to a failure with
respect to any such requirement set forth in (x) Sections 6.10(b) or 6.10(d)
hereof, 5 Business Days or (y) Section 6.10(e) hereof, 1 Business Day) after the
Servicer first has knowledge, whether constructive or actual, of such failure;
     (iii) any representation, warranty or statement of the Servicer made herein
or in any other Transaction Document shall prove to be incorrect in any material
respect, and, solely if such incorrect representation, warranty or statement can
be remedied, such representation, warranty or statement is not made true within
15 days;
     (iv) the occurrence of an Event of Default;
     (v) the occurrence of a Program Termination Event described in
clauses (iv), (vi) or (xii) of the definition of Program Termination Events; or
     (vi) the occurrence of any Bankruptcy Event in respect of the Servicer.

27



--------------------------------------------------------------------------------



 



     “Servicer Pension Plan” means a “pension plan” as such term is defined in
section 3(2) of ERISA, which is subject to Title IV of ERISA and to which the
Servicer or any ERISA Affiliate of Servicer may have any liability, including
any liability by reason of having been a substantial employer within the meaning
of section 4063 of ERISA at any time during the preceding five years, or by
reason of being deemed to be a contributing sponsor under section 4069 of ERISA.
     “Servicing Agreement Electronic Images” has the meaning set forth in
Section 5.03.
     “Servicing Charges” means the sum of (a) all late payment charges paid by
Obligors under Contracts after payment in full of any Scheduled Payments due in
a prior Collection Period and Scheduled Payments for the related Collection
Period and (b) any other incidental charges or fees received from an Obligor,
including, but not limited to, late fees, collection fees, taxes and charges for
insufficient funds.
     “Servicing Fee” means, for any Fee Period, an amount, payable out of
Collections on the Pledged Receivables and amounts applied to the payment of, or
treated as payments on, the Pledged Receivables, equal to (i) the Servicing Fee
Rate multiplied by (ii) the Eligible Receivables Balance as of the first day of
such Fee Period multiplied by (iii) a fraction, the numerator of which shall be
the actual number of days in such Fee Period and the denominator of which shall
be 360. Upon assuming the duties of the Servicer hereunder, the Backup Servicer
shall also be entitled to receive a one-time acceptance fee of $60,000, which
shall be considered part of the “Servicing Fee” hereunder but shall be in
addition to the amount set forth in the sentence above.
     “Servicing Fee Rate” means 1.00%.
     “Standby Backup Servicer’s Fee” means, for any Fee Period or portion
thereof prior to the occurrence of a Servicer Default and the appointment of the
Backup Servicer as Servicer hereunder, an amount, payable out of Collections on
the Pledged Receivables and amounts applied to the payment of, or treated as
payments on, the Pledged Receivables, equal to the greater of (i) the Standby
Backup Servicing Fee Rate, multiplied by the Eligible Receivables Balance as of
the first day of such Fee Period, multiplied by a fraction, the numerator of
which shall be the actual number of days in such Fee Period and the denominator
of which shall be 360, or (ii) $2,800. The “Standby Backup Servicer’s Fee” shall
also include (i) a one-time acceptance fee of $6,000 payable on November 13,
2008 and (ii) reasonable out-of-pocket expenses incurred by the Standby Backup
Servicer in the performance of its duties.
     “Standby Backup Servicing Fee Rate” means .0220%.
     “State” means one of the fifty states of the United States or the District
of Columbia.
     “Successor Servicer’s Indemnified Amounts” has the meaning assigned to that
term in Section 6.09.
     “Successor Servicing Agreement” has the meaning set forth in
Section 6.01(a).
     “Swapped Rate” means, with respect to any Qualifying Interest Rate Swap,
the annual rate of interest (expressed as a percentage) which the Borrower, as
the fixed-rate payor, is

28



--------------------------------------------------------------------------------



 



required to pay under such Qualifying Interest Rate Swap in order to receive the
floating rate of interest provided for under such Qualifying Interest Rate Swap.
     “Tangible Net Worth” means, with respect to any Person, the amount
calculated in accordance with GAAP as (i) the consolidated net worth of such
Person and its consolidated subsidiaries (excluding any mark-to-market gain or
loss on any swap or other hedging agreement (only to the extent included in such
consolidated net worth) that is secured by collateral which is not
marked-to-market), plus (ii) to the extent not otherwise included in such
consolidated net worth, the unsecured subordinated Debt of such Person and the
unsecured subordinated Debt of each of such Person’s consolidated subsidiaries,
in each case, which has been issued to such Person’s or consolidated
subsidiary’s parent, the terms and conditions of which are reasonably
satisfactory to the Lenders, minus (iii) the consolidated intangibles of such
Person and its consolidated subsidiaries, including, without limitation,
goodwill, trademarks, tradenames, copyrights, patents, patent allocations,
licenses and rights in any of the foregoing and other items treated as
intangibles in accordance with GAAP, plus (iv) all preferred stock issued by
such Person.
     “Targeted Advance Rate” means, on any Remittance Date, a fraction, (i) the
numerator of which is the sum of the aggregate principal balance of the Class A
Notes and the Class B Notes as of the immediately preceding Remittance Date
after giving effect to distributions of principal on such Remittance Date in
accordance with the priority of payments in Section 2.04(a), and (ii) the
denominator of which is the aggregate Amortized Equipment Cost of all Pledged
Receivables as of the immediately preceding Remittance Date.
     “Target Principal Amount” means, for any Remittance Date, the lesser of
(a) the product of (i) the Targeted Advance Rate for such Remittance Date, times
(ii) the amount equal to the aggregate Amortized Equipment Cost of all Pledged
Receivables as of the immediately preceding Remittance Date less the aggregate
Amortized Equipment Cost of all Pledged Receivables as of such Remittance Date
and (b) the aggregate principal balance of the Class A Notes as of such
Remittance Date prior to any principal payments on the Class A Notes.
     “Termination Event” means the occurrence, on or after 60 days after the
Borrowing Date, of any of the following events:
     (i) the rolling weighted average of the Delinquency Rates in respect of any
three consecutive Collection Periods, calculated by the Lenders solely with
respect to Receivables, exceeds 3.5%; or
     (ii) the Cumulative Net Loss Rate, calculated by (or in a manner
satisfactory to) the Lenders solely with respect to Receivables, exceeds the
applicable Cumulative Net Loss Rate Percentage on the last day of the
corresponding calendar month.
     “Titling Requirements” means, (i) in the case of any Vehicle leased or sold
to an Obligor pursuant to a Contract, the Certificate of Title for such Vehicle
indicates the Obligor, as owner, and the Borrower or an Approved Lienholder, as
lienholder, or (ii) in the event that any Vehicle leased or sold to an Obligor
pursuant to a Contract indicates NBBF, as owner, on the related

29



--------------------------------------------------------------------------------



 



Certificate of Title, then within 90 days after the Closing Date the Certificate
of Title for such Vehicle shall indicate the Borrower, as owner, and an Approved
Lienholder, as lienholder.
     “Transaction Documents” means this Agreement, the Purchase and Sale
Agreement, the Lockbox Intercreditor Agreement, the Collection Account
Agreement, the Fee Letter, the Custodial Agreement, the Originator Insurance
Agreement, the FDIC Documents, the Class A Notes, the Class B Notes, each lease
bailment agreement with a sub-custodian, each Qualifying Interest Rate Swap and
each document and instrument related to any of the foregoing.
     “Transition Costs” means any documented expenses and allocated cost of
personnel reasonably incurred by the Backup Servicer in connection with a
transfer of servicing from the Servicer to the Backup Servicer as the successor
Servicer; provided, that such expenses and allocated costs do not exceed
$60,000.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the specified jurisdiction.
     “Underlying Originator” means Netbank or other originator of a Contract,
other than the Originator, engaged, in the ordinary course of business in
providing financing to Obligors for the purposes of acquiring or leasing the
related Equipment.
     “Underlying Originator Credit and Collection Policy” means the credit and
collection policy of an Underlying Originator, as such policy may hereafter be
amended, modified or supplemented from time to time in compliance with this
Agreement.
     “United States” means the United States of America.
     “Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute an
Event of Default.
     “Vehicle” means a new or a used automobile, minivan, sports utility
vehicle, light duty truck or heavy duty truck, or any other equipment, ownership
of which is subject to a motor vehicle certificate of title statute.
     “Warehouse Facility” means the facility in the aggregate amount of up to
$250,000,000, as evidenced by the Receivables Loan and Security Agreement, dated
as of October 31, 2006, among Resource Capital Funding II, LLC as borrower, LEAF
Financial, Morgan Stanley Bank, as lender, and U.S. Bank National Association,
as same may be modified, amended, or supplemented from time to time.
     “Weekly Collection Period” means, with respect to any calendar week, the
period beginning on, and including, the first day of the most recently ended
calendar week and ending on, and including, the last day of the most recently
ended calendar week.
     “Weekly Reporting Date” has the meaning set forth in Section 6.10(e).
     “Weighted Average Swapped Rate” means, as of any date of determination, the
weighted average (weighted solely based on the Calculated Swap Amortizing
Balances of such Qualifying

30



--------------------------------------------------------------------------------



 



Interest Rate Swaps as of such date of determination) of the Swapped Rates of
the Qualifying Interest Rate Swaps in effect on such date of determination.
     SECTION 1.02 Other Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. All terms used in Article 9
of the UCC in the State of New York, and not specifically defined herein, are
used herein as defined in such Article 9.
     SECTION 1.03 Interpretation following Collateral Split. On and after the
Collateral Split Effective Date, all terms in this Article I and all terms
defined elsewhere in this Agreement shall have the meanings set for herein in
each of the Loan Agreements, in each case as modified by Section 7.03 hereof.
     SECTION 1.04 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”
ARTICLE II
THE RECEIVABLES FACILITY
     SECTION 2.01 Borrowings. (a) On the Borrowing Date, subject to the terms
and conditions hereinafter set forth, Morgan Stanley, as Class A Lender, and
Morgan Stanley AFI, as Class B Lender, shall make the term loan in principal
amounts equal to (i) in the case of the Class A Lenders, the Class A Advance
Amount (the “Class A Loan” and a “Loan”), and (ii) in the case of the Class B
Lenders, the Class B Advance Amount, respectively, to the Borrower secured by
Pledged Assets. On the Borrowing Date, no Loan shall be made if (i) the
Aggregate Advance Amount shall exceed the Maximum Advance Amount, (ii) any
Program Termination Event or an event that but for notice or lapse of time or
both would constitute a Program Termination Event shall have occurred and be
continuing or (iii) the Facility Amount, after giving effect to such Borrowing,
would exceed the Borrowing Limit.
     (b) The Class A Loan shall be evidenced by one or more promissory notes
substantially in the form of Exhibit H-1 (each, a “Class A Note” and
collectively the “Class A Notes”) and the Class B Loan shall be evidenced by one
or more promissory notes substantially in the form of Exhibit H-2 (each, a
“Class B Note” and collectively the “Class B Notes” and, together with the
Class A Notes, collectively, the “Notes”).
     SECTION 2.02 The Borrowing.
     (a) Reserved.
     (b) (i) The Borrowing shall be made on at least two (2) Business Days’
irrevocable written notice from the Borrower to the applicable Lender (such
written notice, the “Notice of Borrowing”), provided that such Notice of
Borrowing is received by such Lender no later than 12:00 noon (New York City
time) on the Business Day of receipt. Any Notice of Borrowing received after
12:00 noon (New York City time) shall be deemed received prior to 12:00 noon
(New York City time) on the following Business Day. The Notice of Borrowing

31



--------------------------------------------------------------------------------



 



shall specify (A) the aggregate amount of the Borrowing, (B) the date of the
Borrowing, (C) the allocation of the Loans as Class A Loans and Class B Loans
and (D) in an electronic file acceptable to the Lenders, the Eligible
Receivables to be Pledged in connection with the Borrowing (and upon the
Borrowing, such Receivables shall be Pledged Receivables hereunder). On the date
of the Borrowing, upon satisfaction of the applicable conditions set forth in
Article III Morgan Stanley, as Class A Lender, and Morgan Stanley AFI, as
Class B Lender, shall make available to the Borrower the portion of the
Borrowing constituting the Class A Advance Amount and the Class B Advance
Amount, respectively, on the Borrowing Date, no later than 2:00 P.M. (New York
City time), in same day funds (net of amounts payable to or for the benefit of
each related Lender), by payment into the account which the Borrower has
designated in writing.
     (ii) The Notice of Borrowing delivered to a Lender pursuant to this
Section 2.02(b) shall be in an electronic file format acceptable to such Lender
(A) accompanied by a copy of the Notice of Pledge (and the Receivables Schedule
attached thereto), which was sent to the Custodian pursuant to the terms of the
Custodial Agreement in connection with the pledge of Eligible Receivables to be
made in connection therewith and (B) specifying for each Receivables pledged
therein the information set forth on Exhibit B hereto.
     (iii) The Class A Loan shall bear interest at the Class A Interest Rate and
the Class B Loan shall bear interest at the Class B Interest Rate.
     (iv) The Borrower may not reborrow any amounts that are repaid with respect
to the Loans.
     (v) Determinations by any Lender of the existence of any Eurodollar
Disruption Event (any such determination to be communicated to the Borrower and
the other Lenders by written notice from such Lender promptly after such Lender
learns of such event), or of the effect of any Eurodollar Disruption Event on
its making or maintaining Loans at the Adjusted Eurodollar Rate or the Base
Rate, shall be conclusive absent manifest error.
     SECTION 2.03 Determination of Interest Periods and Interest Rates.
     (a) The initial Interest Period applicable to the Borrowing shall commence
on, and include, the date of the Borrowing and shall terminate on, and include,
the day immediately prior to the next occurring Remittance Date. Each Rollover
Interest Period shall commence on, and include, the Remittance Date following
the last day of the immediately preceding Interest Period and shall terminate
on, and include, the day immediately prior to the next occurring Remittance
Date.
     (b) The interest rate per annum (the “Interest Rate”) applicable to any
Loan for any Interest Period shall be equal to the applicable Class A Interest
Rate (for the Class A Notes) or the applicable Class B Interest Rate (for the
Class B Notes); provided, however, that if a Lender shall have notified the
Borrower that a Eurodollar Disruption Event has occurred, the Interest Rate for
all Loans shall be equal to the Base Rate until such Eurodollar Disruption Event
has

32



--------------------------------------------------------------------------------



 



ceased, at which time the Interest Rate shall again be equal to the applicable
Class A Interest Rate and applicable Class B Interest Rate.
     SECTION 2.04 Remittance Procedures. Subject to Section 7.03(c)(i)(E) (if
then applicable) and the proviso set forth in Section 2.04(a), the Servicer, as
agent for the Lenders, with the prior written consent of the Collateral Agent,
shall instruct the Lenders’ Bank and, if the Servicer fails to do so, the
Collateral Agent shall instruct the Lenders’ Bank, to apply funds on deposit in
the Collection Account as described in this Section 2.04.
     (a) Remittance Date Transfers From Collection Account. The Servicer shall,
with the prior written consent of the Collateral Agent, and if the Servicer
fails to do so, the Collateral Agent shall, by 10:00 a.m. (St. Paul, Minnesota
time) on each Remittance Date, direct the Lenders’ Bank to transfer collected
funds held by the Lenders’ Bank in the Collection Account which were remitted to
the Collection Account during the Collection Period with respect to such
Remittance Date (“Available Funds”), in the following amounts and priority;
provided, however, that if the Lenders’ Bank does not receive such instruction
from (i) the Servicer (accompanied by the Collateral Agent’s written consent) or
(ii) the Collateral Agent by 10:00 a.m. (St. Paul, Minnesota time) on such
Remittance Date, subject to the provisions of the Discrepancy Procedure, the
Lenders’ Bank shall apply such funds in accordance with the information
calculated by the Servicer on the related Monthly Remittance Report:
     (i) to the Borrower, in an amount equal to such funds which were paid by
Obligors with respect to their obligation under the related Contracts to pay any
taxes (it being agreed by the Borrower that such amount shall be promptly paid
to the taxing authorities entitled thereto), together with (provided the current
Scheduled Payment has been paid in full) late fees, interest on overdue amounts
and other amounts not in respect of Scheduled Payments;
     (ii) to the related Qualifying Swap Counterparty under each Qualifying
Interest Rate Swap, in an amount equal to (and for the payment of) all amounts
which are due and payable by the Borrower to such Qualifying Swap Counterparty
on such Remittance Date, pursuant to the terms of the applicable Qualifying
Interest Rate Swap or this Agreement;
     (iii) on a pro rata basis, to (v) the Backup Servicer in an amount equal to
the Standby Backup Servicer’s Fee (to the extent accrued and unpaid as of the
last day of the immediately preceding Fee Period) at any time prior to the
occurrence of a Servicer Default and the appointment of the Backup Servicer as
the Servicer hereunder and (w) the Custodian, the Custodian’s Fee, (x) the
Collateral Agent, the Collateral Agent’s Fee, (y) the Lenders’ Bank, the
Lenders’ Bank Fee and (z) each Lender, only on the Remittance Date occurring in
November 2008, all of such Lender’s portion of the “Amendment Fee” (as defined
in that certain Amendment Fee Letter, dated as of November 13, 2008, among the
Borrower and each Lender);
     (iv) at any time prior to the occurrence of a Servicer Default and the
appointment of the Backup Servicer as the Servicer hereunder, to the Servicer in
an amount equal to the Servicing Fee which is accrued and unpaid as of the last
day of the

33



--------------------------------------------------------------------------------



 



immediately preceding Fee Period and, at any time after the occurrence of a
Servicer Default and the appointment of the Backup Servicer as the Servicer
hereunder, to the Backup Servicer in an amount equal to (1) the Active Backup
Servicer’s Fees which are accrued and unpaid as of the last day of the
immediately preceding Fee Period plus (2) any Transition Costs not previously
reimbursed to the Backup Servicer plus (3) the Successor Servicer’s Indemnified
Amounts;
     (v) on a pro rata basis, (x) to the Collateral Agent, any indemnification
amounts then due and payable to the Collateral Agent and (y) to the Custodian,
any indemnification amounts then due and payable to the Custodian;
     (vi) to the parties hereto on a pro rata basis, all reasonable (and
reasonably documented) costs and expenses of such parties (including, without
limitation reasonable attorney’s fees) incurred in connection with the
Collateral Split;
     (vii) (A) first, to each Class A Lender, in an amount equal to (and for the
pro rata payment of) interest (including post-petition interest) on its Class A
Loans which is accrued and unpaid as of the last day of the immediately
preceding Fee Period; and then (B) second, to each Class B Lender, in an amount
equal to (and for the pro rata payment of) interest (including post-petition
interest) on its Class B Loans which is accrued and unpaid as of the last day of
the immediately preceding Fee Period;
     (viii) to the Servicer in an amount equal to any Servicer Advances (and
amounts to be reimbursed as Servicer Advances pursuant to Section 6.19) not
previously reimbursed to the Servicer;
     (ix) so long as no Termination Event or Event of Default has occurred and
is continuing, and prior to the Facility Maturity Date, to the holders of the
Class A Notes, pro rata, the Target Principal Amount;
     (x) if the principal amount of all Class A Notes shall have been paid in
full, pro rata, to the holders of the Class B Notes until the principal amount
of all Class B Notes shall have been paid in full;
     (xi) to the Owner, so long as no Termination Event or Event of Default has
occurred and is continuing, and prior to the Facility Maturity Date (and, at any
time after a Collateral Split, no Termination Event or Event of Default under
either the MS Loan Agreement or the RBS Loan Agreement has occurred and is
continuing), the Equity Payment;
     (xii) (A) to the holders of the Class A Notes, all remaining amounts to pay
principal of the Class A Notes until the principal amount of all Class A Notes
shall have been paid in full, and (B) thereafter, to the holders of the Class B
Notes until the principal amount of all Class B Notes shall have been paid in
full;
     (xiii) (A) first, to the Class A Lenders, pro rata, in an amount equal to
the aggregate amount of all other Obligations then due from the Borrower to the
Class A Lenders or any Affected Party hereunder related to the Class A Lenders
for the account

34



--------------------------------------------------------------------------------



 



of such parties as applicable; and then (B) second, to the Class B Lenders, pro
rata, in an amount equal to the aggregate amount of all other Obligations then
due from the Borrower to the Class B Lenders or any Affected Party hereunder
related to the Class B Lenders for the account of such parties as applicable;
     (xiv) (A) first, to Morgan Stanley, as Class A Lender, in an amount equal
to (and for the pro rata payment of) the Fees, if any, which are due and payable
to it on such Remittance Date pursuant to the terms of the Fee Letter; and then
(B) second, to Morgan Stanley AFI, as Class B Lender, in an amount equal to (and
for the pro rata payment of) the Fees, if any, which are due and payable to it
on such Remittance Date pursuant to the terms of the Fee Letter;
     (xv) at any time after a Collateral Split, to the Collateral Agent under
the RBS Loan Agreement for application in accordance with the priority of
payments set forth in Section 2.04(a) of the RBS Loan Agreement; and
     (xvi) to the order of the Borrower, any remaining amounts.
     (b) Subordination. In the event that any Lender receives a payment or other
distribution hereunder other than in accordance with the priority of payments
set forth in Section 2.04(a), such Lender promptly shall pay over all such
amounts to the Person(s) to whom such amounts are due in accordance with the
priority of payments set forth in Section 2.04(a).
     (c) Deficiency Payments. Notwithstanding anything to the contrary contained
in this Section 2.04 or in any other provision in this Agreement, if, on any day
prior to the Collection Date, a Facility Deficiency shall have occurred, then
the Borrower shall remit to the respective Lenders no later than the close of
business of such Lender on such day (or if such day is not a Business Day, no
later than the close of business of such Lender on the next succeeding Business
Day), (i) so long as no Termination Event or Event of Default shall have
occurred and be continuing, the amount required to eliminate any Facility
Deficiency or (ii) if any Termination Event or Event of Default shall have
occurred and is continuing, the entire outstanding Facility Amount, first to the
Class A Notes until paid in full, and then to the Class B Notes until paid in
full.
     (d) Remittance Reports. On each Remittance Date, the Servicer shall deliver
to the Lenders an electronic file, in a form acceptable to the Lenders, setting
forth all of the information set forth on Schedule VII.
     (e) Instructions to the Lenders’ Bank. All instructions and directions
given to the Lenders’ Bank by the Servicer, the Borrower or the Lenders pursuant
to this Section 2.04 shall be in writing (including instructions and directions
transmitted to the Lenders’ Bank in electronic format), and such written
instructions and directions shall be delivered with a written certification that
such instructions and directions are in compliance with the provisions of this
Section 2.04. The Servicer and the Borrower shall immediately transmit to the
Lenders by telecopy a copy of all instructions and directions given to the
Lenders’ Bank by such party pursuant to this Section 2.04. Each applicable
Lender shall immediately transmit to the Servicer

35



--------------------------------------------------------------------------------



 



and the Borrower by telecopy a copy of all instructions and directions given to
the Lenders’ Bank by the Lenders, pursuant to this Section 2.04.
     SECTION 2.05 Reserved.
     SECTION 2.06 Reserved.
     SECTION 2.07 Payments and Computations, Etc. (a) All amounts to be
deposited or paid by the Borrower or the Servicer to any Lender hereunder shall
be paid or deposited in accordance with the terms hereof no later than
12:00 noon (New York City time) on the day when due in lawful money of the
United States in immediately available funds to the Collection Account or such
other account as is designated by such Lender. The Borrower shall, to the extent
permitted by law, pay to each applicable Lender interest on all amounts not paid
or deposited when due hereunder (whether owing by the Borrower or the Servicer)
at the Base Rate, plus 2%, payable on demand; provided, however, that such
interest rate shall not at any time exceed the maximum rate permitted by
applicable law. Such interest shall be for the account of such Lender in respect
of each of the Class A Notes and the Class B Notes and shall be paid in
accordance with Section 2.04(a). Any Obligation hereunder shall not be reduced
by any distribution of any portion of Collections with respect to any Pledged
Receivable if at any time such distribution is rescinded or returned by a Lender
to the Borrower or any other Person for any reason. All computations of interest
and all computations of Breakage Fee and other fees hereunder (including,
without limitation, the Fees, the Active Backup Servicer’s Fee, the Standby
Backup Servicer’s Fee, the Custodian’s Fee and the Servicing Fee) shall be made
on the basis of a year of 360 days (or 365 or 366 days for interest calculated
at the Base Rate) for the actual number of days (including the first but
excluding the last day) elapsed.
     (b) Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest or any fee payable hereunder, as the case may
be; provided, however, that with respect to the calculation of interest, such
extension of time shall not be included in more than one Interest Period.
     (c) If the Borrowing requested by the Borrower and approved by the Lenders
pursuant to Section 2.02 is not for any reason whatsoever, except as a result of
the gross negligence or willful misconduct of a Lender or an Affiliate thereof,
made or effectuated, as the case may be, on the date specified therefor, the
Borrower shall indemnify such Lender against any loss, cost or expense incurred
by such Lender related thereto (other than any such loss, cost or expense solely
due to the gross negligence or willful misconduct of such Lender or an Affiliate
thereof), including, without limitation, any loss (including cost of funds and
reasonable out-of-pocket expenses), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund Loans or maintain Loans made by such Lender during such Interest Period.
The applicable Lender shall provide to the Borrower documentation setting forth
the amounts of any loss, cost or expense referred to in the previous sentence,
such documentation to be conclusive absent manifest error.

36



--------------------------------------------------------------------------------



 



     SECTION 2.08 Fees. (a) The Borrower shall pay Morgan Stanley, as Class A
Lender, and Morgan Stanley AFI, as Class B Lender, certain fees, including the
Exit Fee (the “Fees”), in the amounts and on the dates set forth in a fee letter
(the “Fee Letter”), dated the date hereof, among the Borrower, Morgan Stanley
and Morgan Stanley AFI.
     (b) All of the Fees payable pursuant to this Section 2.08 (other than Fees
payable on or prior to the Borrowing Date) shall be payable solely from amounts
available for application pursuant to, and subject to the priority of, payment
set forth in, Section 2.04.
     SECTION 2.09 Increased Costs; Capital Adequacy. (a) If, due to either
(i) the introduction of or any change (including, without limitation, any change
by way of imposition or increase of reserve requirements) in or in the
interpretation of any law or regulation (including, without limitation, any law
or regulation resulting in any interest payments paid to any Lender under this
Agreement being subject to United States withholding tax) or (ii) the compliance
with any guideline or request from any central bank or other governmental
authority (whether or not having the force of law), there shall be any increase
in the cost to any Lender or any Affiliate, successor or assign or participant
thereof (each of which shall be an “Affected Party”) of agreeing to make or
making, funding or maintaining any Loan (or any reduction of the amount of any
payment (whether of principal, interest, fee, compensation or otherwise) to any
Affected Party hereunder), as the case may be, the Borrower shall, from time to
time, within ten days after written demand complying with Section 2.09(c) by
such Lender, on behalf of such Affected Party, pay to such Lender, on behalf of
such Affected Party, additional amounts sufficient to compensate such Affected
Party for such increased costs or reduced payments.
     (b) If either (i) the introduction of or any change in or in the
interpretation of any law, guideline, rule or regulation, directive, request or
accounting principle or (ii) the compliance by any Affected Party with any law,
guideline, rule, regulation, directive, request or accounting principle from any
central bank, other governmental authority, agency or accounting authority
(whether or not having the force of law), including, without limitation,
compliance by an Affected Party with any request or directive regarding capital
adequacy, has or would have the effect of reducing the rate of return on the
capital of any Affected Party, as a consequence of its obligations hereunder or
any related document or arising in connection herewith or therewith to a level
below that which any such Affected Party could have achieved but for such
introduction, change or compliance (taking into consideration the policies of
such Affected Party with respect to capital adequacy), by an amount deemed by
such Affected Party to be material, then, from time to time, after demand by
such Affected Party (which demand shall be accompanied by a statement setting
forth the basis of such demand), each Lender shall be paid, on behalf of such
Affected Party (from Collections with respect to Pledged Receivables pursuant
to, and subject to the priority of payment set forth in, Section 2.04), such
additional amounts as will compensate such Affected Party for such reduction.
     (c) In determining any amount provided for in this Section 2.09, the
Affected Party may use any reasonable averaging and attribution methods. Each
Lender, on behalf of any Affected Party making a claim under this Section 2.09,
shall submit to the Borrower a certificate setting forth in reasonable detail
the basis for and the computations of such additional or increased costs, which
certificate shall be conclusive absent demonstrable error.

37



--------------------------------------------------------------------------------



 



     (d) If, as a result of any event or circumstance similar to those described
in Section 2.09(a) or 2.09(b), any Affected Party (that is a Lender) is required
to compensate a bank or other financial institution (including, without
limitation, any Affiliate of Morgan Stanley) providing liquidity support, credit
enhancement or other similar support to such Affected Party in connection with
this Agreement, then, upon demand by such Affected Party, the Borrower shall
pay, in accordance with Section 2.04, to such Affected Party such additional
amount or amounts as may be necessary to reimburse such Affected Party for any
amounts paid by it, and shall notify each Qualified Swap Counterparty of such
payment.
     SECTION 2.10 Collateral Assignment of Agreements. The Borrower hereby
collaterally assigns to the Collateral Agent (and its successors and assigns)
for the benefit of the Secured Parties, all of the Borrower’s right and title to
and interest in, to and under (but not any obligations under) the Purchase and
Sale Agreement, each Qualifying Interest Rate Swap, the Contract related to each
Pledged Receivable, all other agreements, documents and instruments evidencing,
securing or guarantying any Pledged Receivable and all other agreements,
documents and instruments related to any of the foregoing (the “Assigned
Documents”). Without limiting any obligation of the Servicer hereunder, the
Borrower confirms and agrees that the Collateral Agent (or any designee thereof,
including, without limitation, the Servicer), following an Event of Default or a
Program Termination Event, shall have the right to enforce the Borrower’s rights
and remedies under each Assigned Document, but without any obligation on the
part of the Collateral Agent or any of its Affiliates to perform any of the
obligations of the Borrower under any such Assigned Document. In addition, each
of the Servicer and the Borrower confirms and agrees that the Servicer and the
Borrower will, upon receipt of notice or discovery thereof, promptly send to the
Collateral Agent and each Lender a notice of (i) any breach of any
representation, warranty, agreement or covenant under any such Assigned Document
or (ii) any event or occurrence that, upon notice, or upon the passage of time
or both, would constitute such a breach, in each case, immediately upon learning
thereof. The parties hereto agree that such assignment to the Collateral Agent
shall terminate upon the Collection Date.
     SECTION 2.11 Grant of a Security Interest. To secure the prompt and
complete payment when due of the Obligations and the performance by the Borrower
of all of the covenants and obligations to be performed by it pursuant to this
Agreement, the Borrower hereby (i) collaterally assigns and pledges to the
Collateral Agent (and its successors and assigns), for the benefit of the
Secured Parties, and (ii) grants a security interest to the Collateral Agent
(and its successors and assigns), for the benefit of the Secured Parties, in all
property of the Borrower, whether tangible or intangible and whether now owned
or existing or hereafter arising or acquired and wheresoever located
(collectively, the “Pledged Assets”), including, without limitation, all of the
Borrower’s right, title and interest in, to and under:
     (a) all Receivables purchased by, or otherwise transferred or pledged to
(pursuant to the terms of the Purchase and Sale Agreement) the Borrower under
the Purchase and Sale Agreement from time to time (such Receivables, the
“Pledged Receivables”, all Other Conveyed Property related to the Pledged
Receivables purchased by (or otherwise transferred or pledged pursuant to the
terms of the Purchase and Sale Agreement) to the Borrower under the Purchase and
Sale Agreement, all Related Security related to the Pledged Receivables, all
interest of the Borrower in all Obligor Collateral related to the Pledged
Receivables (together with all security

38



--------------------------------------------------------------------------------



 



interests in and Insurance Proceeds related to such Obligor Collateral and all
proceeds from the disposition of such Obligor Collateral, whether by sale to the
related Obligors or otherwise), all Collections and other monies due and to
become due under the Contracts related to the Pledged Receivables received on or
after the date such Pledged Receivables were purchased by (or purportedly
purchased by) the Borrower under the Purchase and Sale Agreement;
     (b) the Assigned Documents, including, in each case, without limitation,
all monies due and to become due to the Borrower under or in connection
therewith;
     (c) the Collection Account, the Lockbox, the Lockbox Account, and all other
bank and similar accounts relating to Collections with respect to Pledged
Receivables (whether now existing or hereafter established) and all funds held
therein, and all investments in and all income from the investment of funds in
the Collection Account, the Lockbox Account, and such other accounts;
     (d) the Records relating to any Pledged Receivables;
     (e) all UCC financing statements filed by the Borrower against the
Originator under or in connection with the Purchase and Sale Agreement;
     (f) Reserved;
     (g) each Qualifying Interest Rate Swap, any other interest rate protection
agreement entered into with respect to the transactions contemplated under the
RLSA and, in each case, all payments thereunder;
     (h) all Liquidation Proceeds relating to any Pledged Receivables; and
     (i) all proceeds of the foregoing property described in clauses (a) through
(g) above, including interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for or on account of the sale or other disposition of any or all of
the then existing Pledged Receivables.
The Borrower hereby authorizes the Collateral Agent to file financing statements
describing as the collateral covered thereby as “all of the debtor’s personal
property or assets” or words to that effect, notwithstanding that such wording
may be broader in scope than the collateral described in this Agreement.
     SECTION 2.12 Evidence of Debt. Each Lender shall maintain an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the related Loan (and its related Class A Note and Class B Note) owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. The entries made in
such account(s) of such Lender shall be conclusive and binding for all purposes,
absent manifest error.
     SECTION 2.13 Release of Pledged Receivables. (a) Subject to Section 2.15
hereof, upon the repayment of the Loans and all other Obligations payable to
each Secured Party under this Agreement and any other Transaction Document, the
security interest of the Collateral

39



--------------------------------------------------------------------------------



 



Agent in each Pledged Receivable and the related Other Conveyed Property and
Related Security shall be released and the Borrower hereby authorized to file,
on behalf of the Collateral Agent, UCC termination statements in respect
thereof.
     (b) The Borrower shall notify the Collateral Agent of any Release Price to
be paid pursuant to this Section 2.13 on the Business Day on which such Release
Price shall be paid specifying the Pledged Receivables to be released and the
Release Price.
     (c) Promptly after the Collection Date has occurred, the Collateral Agent
shall re-assign and transfer to the Borrower, for no consideration but at the
sole expense of the Borrower, their respective remaining interests in the
Pledged Assets, free and clear of any Adverse Claim resulting solely from an act
by the Collateral Agent but without any other representation or warranty,
express or implied, by or recourse against the Collateral Agent.
     SECTION 2.14 Treatment of Amounts Paid by the Borrower. Amounts paid by the
Borrower pursuant to Section 2.13 on account of Pledged Receivables shall be
treated as payments on Pledged Receivables hereunder.
     SECTION 2.15 Prepayment; Certain Indemnification Rights; Termination.
(a) The Borrower may prepay, in whole or in part, the outstanding principal
amount of any Class A Notes and/or Class B Notes. All such prepayments with
respect to the Class A Notes shall be made on a pro rata basis among the Class A
Lenders. All such prepayments with respect to the Class B Notes shall be made on
a pro rata basis among the Class B Lenders. Any amounts so prepaid shall be
applied to repay the outstanding principal amount of Loans allocated to an
Interest Period or Interest Periods selected by the related Lender. If the
Borrower intends to make an optional prepayment pursuant to this
Section 2.15(a), the Borrower shall give five (5) Business Days’ prior written
notice thereof to the Lenders, specifying the intended Prepayment Date, the
intended Prepayment Amount, a calculation of any applicable Breakage Fee and any
amounts payable by the Borrower in connection with the termination of a
Qualified Interest Rate Swap (such cost, an “Other Swap Breakage Cost”). Any
such optional prepayment shall be accompanied by all interest accrued with
respect thereto and the Breakage Fee and Other Swap Breakage Cost with respect
to the applicable Prepayment Amount and Prepayment Date. If such notice is
given, the principal amount specified in such notice (together with all interest
accrued with respect thereto and the Breakage Fee and Other Swap Breakage Cost
related thereto) shall be due and payable on the Prepayment Date specified
therein. Notwithstanding the foregoing, any payment by the Borrower required
pursuant to Section 2.04(c) or, in connection with the occurrence of an Event of
Default, pursuant to Section 7.01 hereof shall not be considered an optional
prepayment and no Breakage Fee or Other Swap Breakage Cost shall be required to
be paid in respect thereof.
     (b) Without limiting any other provision hereof, the Borrower agrees to
indemnify each Lender, the Qualifying Swap Counterparty and any Affiliate
thereof and to hold each such Person harmless from any cost, loss or expense
which it may sustain or incur as a consequence of (i) the Borrower making any
optional prepayment pursuant to Section 2.15(a) hereof, (ii) any default by the
Borrower in making any optional prepayment pursuant to Section 2.15(a) hereof
after notice of such prepayment has been given, (iii) any failure by the
Borrower to take a Loan hereunder after notice of such Loan has been given
pursuant to this Agreement, (iv) any

40



--------------------------------------------------------------------------------



 



acceleration of the maturity of any Loans by any Lender in accordance with the
terms of this Agreement, including, but not limited to, any Breakage Fees, any
cost, loss or expense arising related to the termination (in whole or in part)
or amendment of any Qualifying Interest Rate Swap and from interest or fees
payable by such Lender to lenders of funds obtained by it in order to advance or
maintain the Loans hereunder. Indemnification pursuant to this Section shall
survive the termination of this Agreement and shall include reasonable fees and
expenses of counsel and expenses of litigation.
     (c) Notwithstanding any other provision hereof, the Borrower shall not
terminate or amend this Agreement or any other Transaction Document or reduce
the Borrowing Limit prior to the Facility Maturity Date without the Lenders’
prior written consent, which consent may be withheld in each Lender’s sole
discretion.
     (d) At any time prior to the occurrence of a Termination Event or an Event
of Default, the Borrower shall have the right to deliver written notice, which
notice shall be sent to the Lenders and the holders of the Class B Notes (the
“Class B Buyout Notice”) designating a purchaser for (without recourse, warranty
or representation (other than the holders of such Class B Notes own such Class B
Notes free and clear of any liens created or granted by the holders of such
Class B Notes)) the entire (but not less than the entire) outstanding principal
amount of Class B Notes (and all associated rights, titles, claims and
privileges associated therewith, including rights under this Agreement) for an
amount (the “Class B Buyout Price”) equal to the outstanding principal amount
of, and accrued but unpaid interest on, the Class B Notes (including any
make-whole premium payable) and all other amounts then payable to the holder(s)
of the Class B Notes under this Agreement. The purchase of the Class B Notes
pursuant to this Section shall close no later than the date specified in such
Class B Buyout Notice, which date shall be subject to the prior written approval
of the holder of the Class B Notes. The Class B Buyout Price shall be remitted
by wire transfer in immediately available federal funds to the holder(s) of the
Class B Notes to account(s) specified by such holder(s). Interest shall be
calculated to but excluding the Business Day on which such purchase shall occur
if the Class B Buyout Price is wired to the holder(s) of the Class B Notes prior
to 1:00 pm New York time and interest shall be calculated to and including such
Business Day if the Class B Notes Buyout Price is wired to the holder(s) of the
Class B Notes later than 1:00 pm New York time.
ARTICLE III
CONDITIONS OF LOANS
     SECTION 3.01 Conditions Precedent to Borrowing. The Borrowing hereunder is
subject to the conditions precedent that:
     (a) the Class A Arrangement Fee and the Class B Arrangement Fee (as such
terms are defined in the Fee Letter) shall have been paid in full in accordance
with the terms of the Fee Letter and all other acts and conditions (including,
without limitation, the obtaining of any necessary regulatory approvals and the
making of any required filings, recordings or registrations) required to be done
and performed and to have happened prior to the execution, delivery and
performance of this Agreement and all related documents and to constitute the
same

41



--------------------------------------------------------------------------------



 



legal, valid and binding obligations, enforceable in accordance with their
respective terms, shall have been done and performed and shall have happened in
due and strict compliance with all applicable laws; and
     (b) each Lender shall have received on or before the date of the Borrowing
the items listed in Schedule I hereto, each in form and substance satisfactory
to such Lender.
     SECTION 3.02 Conditions Precedent to All Borrowings. The Borrowing by the
Borrower from the Lenders shall be subject to the further conditions precedent
that:
     (a) Reserved;
     (b) After giving effect to the Borrowing requested by the Borrower the
following statements shall be true (and the Borrower shall be deemed to have
certified that):
     (i) the Facility Amount will not exceed the Borrowing Limit; and
     (ii) the Facility Amount will not exceed the Facility Limit.
     (c) On the Borrowing Date, the following statements shall be true and
correct, and the Borrower by accepting any amount of the Borrowing shall be
deemed to have represented that:
     (i) the representations and warranties contained in Section 4.01 are true
and correct in all material respects, before and after giving effect to the
Borrowing to take place on the Borrowing Date and to the application of proceeds
therefrom, on and as of such day as though made on and as of such date;
     (ii) no event has occurred and is continuing, or would result from the
Borrowing, which constitutes a Program Termination Event hereunder or an event
that but for notice or lapse of time or both would constitute a Program
Termination Event;
     (iii) no event has occurred and is continuing, or would result from the
Borrowing, which constitutes a Termination Event hereunder or an event that but
for notice or lapse of time or both would constitute a Termination Event;
     (iv) Reserved;
     (v) the requirements set forth in Section 2.01(a) hereof shall have been
complied with;
     (vi) (a) the Borrower has delivered to each Lender a copy of the applicable
Notice of Borrowing and the related Notice of Pledge (together with the attached
Receivables Schedule) pursuant to Section 2.02, each appropriately completed and
executed by the Borrower, (b) the Borrower has delivered or caused to have been
delivered to the Custodian the Notice of Pledge with respect to the Receivables
being Pledged hereunder three (3) Business Days prior to the Borrowing Date, and
(c) the Contract related to each Receivable being Pledged hereunder on the
Borrowing Date has

42



--------------------------------------------------------------------------------



 



been duly assigned by the Originator to the Borrower and duly assigned by the
Borrower to the Collateral Agent;
     (vii) all terms and conditions of the Purchase and Sale Agreement required
to be satisfied in connection with the assignment of each Receivable being
Pledged hereunder on the Borrowing Date (and the Other Conveyed Property and
Related Security related thereto), including, without limitation, the perfection
of the Borrower’s interests therein (other than with respect to Equipment which
has an Amortized Equipment Cost of less than $25,000 and is leased under Dollar
Purchase Option Contracts or $50,000 and is leased under FMV Contracts), shall
have been satisfied in full, and all filings (including, without limitation, UCC
filings) required to be made by any Person and all actions required to be taken
or performed by any Person in any jurisdiction to give the Collateral Agent a
first priority perfected security interest in such Receivables, Related Security
and the Other Conveyed Property related thereto and the proceeds thereof shall
have been made, taken or performed;
     (viii) (A) the Initial Servicer shall have taken or caused to be taken all
steps necessary under all applicable law (including the filing of an Obligor
Financing Statement) in order to cause a valid, subsisting and enforceable
perfected, first priority security interest to exist in Originator’s favor in
the Obligor Collateral securing each Receivable being Pledged hereunder on the
Borrowing Date (other than with respect to Equipment which has an Amortized
Equipment Cost of less than $25,000 and is leased under Dollar Purchase Option
Contracts or $50,000 and is leased under FMV Contracts), (B) the Originator
shall have assigned the perfected, first priority security interest in the
Obligor Collateral to the Borrower pursuant to the Purchase and Sale Agreement
and (C) the Borrower shall have assigned the perfected, first priority security
interest in the Obligor Collateral (and the proceeds thereof) referred to in
clause (A) above to the Collateral Agent, pursuant to Section 2.11 hereof;
     (ix) Reserved; and
     (x) the Borrower shall have taken all steps necessary under all applicable
law in order to cause to exist in favor of the Collateral Agent a valid,
subsisting and enforceable first priority perfected security interest in the
Borrower’s interest in the Obligor Collateral related to each Receivable being
Pledged hereunder on the Borrowing Date (other than with respect to Equipment
which has an Amortized Equipment Cost of less than $25,000 and is leased under
Dollar Purchase Option Contracts or $50,000 and is leased under FMV Contracts);
     (d) No law or regulation shall prohibit, and no order, judgment or decree
of any Government Entity shall prohibit or enjoin, the making of such Loans by
any Lender in accordance with the provisions hereof; and
     (e) The Lenders shall have received and found to be satisfactory with
respect to Pledged Receivables being Pledged in connection with the Borrowing,
which have been previously pledged to any lender by the Originator, the Borrower
or any Affiliate thereof under

43



--------------------------------------------------------------------------------



 



any other financing facility, evidence of the release of any liens granted in
connection with such financing with respect to any such Pledged Receivables.
     (f) Unless a credit agreement and/or security agreement, including but not
limited to any such agreement with National City Bank, as agent, related to
Receivables being Pledged by the Borrower in connection with the Borrowing,
shall have provided for an automatic release of the Agent’s or Collateral
Agent’s, as applicable, lien and security interest in such Receivables granted
thereunder, the applicable agent or lender shall have executed and delivered to
the Borrower and the Collateral Agent a partial release letter and the Borrower
shall have duly filed with the appropriate filing office a UCC-3 partial release
evidencing the release contained in such release letter, in each case in a form
satisfactory to the Collateral Agent.
     SECTION 3.03 Advances Do Not Constitute a Waiver. No advance of a Loan by
any Lender hereunder shall constitute a waiver of any condition to such Lender’s
obligation to make such an advance unless such waiver is in writing and executed
by such Lender.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     SECTION 4.01 Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants, as of the date hereof, on the Borrowing Date and
on the first day of each Rollover Interest Period, as follows:
     (a) Each Receivable designated as an Eligible Receivable on any Facility
Limit Certificate or Monthly Remittance Report is an Eligible Receivable. Each
Receivable included as an Eligible Receivable in any calculation of the Facility
Limit or the Eligible Receivables Balance is an Eligible Receivable.
     (b) The Borrower is a limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation and has the power and all licenses necessary to own its assets and to
transact the business in which it is engaged and is duly qualified and in good
standing under the laws of each jurisdiction where the transaction of such
business or its ownership of the Pledged Receivables requires such
qualification.
     (c) The Borrower has the power, authority and legal right to make, deliver
and perform this Agreement and each of the Transaction Documents to which it is
a party and all of the transactions contemplated hereby and thereby, and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement and each of the Transaction Documents to which it is a party,
and to grant to the Collateral Agent a first priority perfected security
interest in the Pledged Assets on the terms and conditions of this Agreement.
This Agreement and each of the Transaction Documents to which the Borrower is a
party constitutes the legal, valid and binding obligation of the Borrower,
enforceable against it in accordance with their respective terms, except as the
enforceability hereof and thereof may be limited by bankruptcy, insolvency,
moratorium, reorganization and other similar laws of general application
affecting creditors’ rights generally and by general principles of equity
(whether such

44



--------------------------------------------------------------------------------



 



enforceability is considered in a proceeding in equity or at law). No consent of
any other party and no consent, license, approval or authorization of, or
registration or declaration with, any Government Entity, bureau or agency is
required in connection with the execution, delivery or performance by the
Borrower of this Agreement or any Transaction Document to which it is a party or
the validity or enforceability of this Agreement or any such Transaction
Document or the Pledged Receivables, other than such as have been met or
obtained.
     (d) The execution, delivery and performance of this Agreement and all other
agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto or thereto in connection with the Pledge of the
Pledged Assets will not (i) create any Adverse Claim on the Pledged Assets or
(ii) violate any provision of any existing law or regulation or any order or
decree of any court, regulatory body or administrative agency or the certificate
of formation or limited liability company agreement of the Borrower or any
contract or other agreement to which or the Borrower is a party or by which the
Borrower or any property or assets of the Borrower may be bound.
     (e) No litigation or administrative proceeding of or before any court,
tribunal or governmental body is presently pending or, to the knowledge of the
Borrower, threatened against the Borrower or any properties of Borrower or with
respect to this Agreement, which, if adversely determined, could have a Material
Adverse Effect.
     (f) In selecting the Receivables to be Pledged pursuant to this Agreement,
no selection procedures were employed which are intended to be adverse to the
interests of any Lender.
     (g) The grant of the security interest in the Pledged Assets by the
Borrower to the Collateral Agent pursuant to this Agreement, is in the ordinary
course of business for the Borrower and is not subject to the bulk transfer or
any similar statutory provisions in effect in any applicable jurisdiction. No
such Pledged Assets have been sold, transferred, assigned or pledged by the
Borrower to any Person, other than the Pledge of such Assets to the Collateral
Agent pursuant to the terms of this Agreement.
     (h) The Borrower has no Debt or other indebtedness which, in the aggregate,
exceeds $10,000, other than Debt incurred under the terms of the Transaction
Documents.
     (i) The Borrower has been formed solely for the purpose of engaging in the
transactions contemplated by this Agreement and the other Transaction Documents.
     (j) No injunction, writ, restraining order or other order of any nature
adversely affects the Borrower’s performance of its obligations under this
Agreement or any Transaction Document to which the Borrower is a party.
     (k) The Borrower has filed (on a consolidated basis or otherwise) on a
timely basis all tax returns (including, without limitation, all foreign,
federal, state, local and other tax returns) required to be filed, is not liable
for taxes payable by any other Person and has paid or made adequate provisions
for the payment of all taxes, assessments and other governmental charges due
from the Borrower except for those taxes being contested in good faith by
appropriate proceedings and in respect of which no penalty may be assessed from
such contest and it has

45



--------------------------------------------------------------------------------



 



established proper reserves on its books. No tax lien or similar adverse claim
has been filed, and no claim is being asserted, with respect to any such tax,
assessment or other governmental charge. Any taxes, fees and other governmental
charges payable by the Borrower, as applicable, in connection with the execution
and delivery of this Agreement and the other Transaction Documents and the
transactions contemplated hereby or thereby have been paid or shall have been
paid if and when due.
     (l) The chief executive office of the Borrower (and the location of the
Borrower’s records regarding the Pledged Receivables (other than those delivered
to the Custodian)) is located at One Commerce Square, 2005 Market Street, 15th
Floor, Philadelphia, PA 19103.
     (m) The Borrower’s legal name is as set forth in this Agreement; other than
as disclosed on Schedule II hereto (as such schedule may be updated from time to
by the Lenders upon receipt of a notice delivered to the Lenders pursuant to
Section 6.18), the Borrower has not changed its name since its formation; the
Borrower does not have tradenames, fictitious names, assumed names or “doing
business as” names other than as disclosed on Schedule II hereto (as such
schedule may be updated from time to by the Lenders upon receipt of a notice
delivered to the Lenders pursuant to Section 6.18).
     (n) The Borrower is solvent and will not become insolvent after giving
effect to the transactions contemplated hereby; the Borrower is paying its debts
as they become due; and the Borrower, after giving effect to the transactions
contemplated hereby, will have adequate capital to conduct its business.
     (o) The Borrower has no subsidiaries.
     (p) The Borrower has given fair consideration and reasonably equivalent
value in exchange for the sale of the Pledged Receivables by the Originator
under the Purchase and Sale Agreement.
     (q) No Monthly Remittance Report or Facility Limit Certificate (each if
prepared by the Borrower or to the extent that information contained therein is
supplied by the Borrower), information, exhibit, financial statement, document,
book, record or report furnished or to be furnished by the Borrower to the
Lenders in connection with this Agreement is or will be inaccurate in any
material respect as of the date it is or shall be dated or (except as otherwise
disclosed in writing to the Lenders, as the case may be, at such time) as of the
date so furnished, and no such document contains or will contain any material
misstatement of fact or omits or shall omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.
     (r) No proceeds of the Loans will be used by the Borrower to acquire any
security in any transaction, which is subject to Section 13 or 14 of the
Securities Exchange Act of 1934, as amended.
     (s) There are no agreements in effect adversely affecting the rights of the
Borrower to make, or cause to be made, the grant of the security interest in the
Pledged Assets contemplated by Section 2.11.

46



--------------------------------------------------------------------------------



 



     (t) The Borrower is not an “investment company” or an “affiliated person”
of or “promoter” or “principal underwriter” for an “investment company” as such
terms are defined in the Investment Company Act of 1940, as amended, nor is the
Borrower otherwise subject to regulation thereunder.
     (u) No Event of Default or Unmatured Event of Default has occurred and is
continuing.
     (v) Reserved.
     (w) The Borrower is in compliance with ERISA in all material respects. No
steps have been taken to terminate any Borrower Pension Plan which could result
in material liability, and no contribution failure has occurred with respect to
any Borrower Pension Plan sufficient to give rise to a lien under section 302(f)
of ERISA. No condition exists or event or transaction has occurred with respect
to any Borrower Pension Plan which could result in the Borrower or any ERISA
Affiliate of Borrower incurring any material liability, fine or penalty.
     (x) There is not now, nor will there be at any time in the future, any
agreement or understanding between the Servicer and the Borrower (other than as
expressly set forth herein), providing for the allocation or sharing of
obligations to make payments or otherwise in respect of any taxes, fees,
assessments or other governmental charges.
     (y) Notwithstanding anything to the contrary in the Warehouse Facility, no
Pledged Receivable constitutes (for purposes of the Warehouse Facility) either
an “Eligible Pool A Receivable” or an “Eligible Pool B Receivable”, in each case
as defined under the Warehouse Facility.
     SECTION 4.02 Representations and Warranties of the Servicer. The Servicer
(so long as the Servicer is not the Backup Servicer as successor Servicer)
hereby represents and warrants, as of the date hereof, on the Borrowing Date, on
each Remittance Date and on the first day of each Rollover Interest Period, as
follows:
     (a) Each Receivable designated as an Eligible Receivable on any Facility
Limit Certificate or Monthly Remittance Report is an Eligible Receivable. Each
Receivable included as an Eligible Receivable in any calculation of the Facility
Limit or the Eligible Receivables Balance is an Eligible Receivable.
     (b) The Servicer is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation and has
the power and all licenses necessary to own its assets and to transact the
business in which it is engaged (which includes servicing Receivables on behalf
of third parties and itself) and is duly qualified and in good standing under
the laws of each jurisdiction where its servicing of the Pledged Receivables
requires such qualification.
     (c) The Servicer has the power, authority and legal right to make, deliver
and perform this Agreement and each of the Transaction Documents to which it is
a party and all of the transactions contemplated hereby and thereby, and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement and each of the Transaction Documents



47



--------------------------------------------------------------------------------



 



to which it is a party. This Agreement and each of the Transaction Documents to
which the Servicer is a party constitutes the legal, valid and binding
obligation of the Servicer, enforceable against it in accordance with their
respective terms, except as the enforceability hereof and thereof may be limited
by bankruptcy, insolvency, moratorium, reorganization and other similar laws of
general application affecting creditors’ rights generally and by general
principles of equity (whether such enforceability is considered in a proceeding
in equity or at law). No consent of any other party and no consent, license,
approval or authorization of, or registration or declaration with, any
Government Entity is required in connection with the execution, delivery or
performance by the Servicer of this Agreement or any Transaction Document to
which it is a party or the validity or enforceability of this Agreement or any
such Transaction Document, other than such as have been met or obtained.
     (d) The execution, delivery and performance of this Agreement by the
Servicer and all other agreements and instruments executed and delivered or to
be executed and delivered by the Servicer pursuant hereto or thereto in
connection with the Pledge of the Pledged Assets will not (i) create any Adverse
Claim on the Pledged Assets or (ii) violate any provision of any existing law or
regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of incorporation or bylaws of the
Servicer or any material contract or other agreement to which the Servicer is a
party or by which the Servicer or any of its property or assets may be bound.
     (e) No litigation or administrative proceeding of or before any court,
tribunal or governmental body is presently pending or, to the knowledge of the
Servicer, threatened against the Servicer or any properties of the Servicer or
with respect to this Agreement, which, if adversely determined, could have a
Material Adverse Effect.
     (f) No injunction, writ, restraining order or other order of any nature
adversely affects the Servicer’s performance of its obligations under this
Agreement or any Transaction Document to which the Servicer is a party.
     (g) The Servicer has filed (on a consolidated basis or otherwise) on a
timely basis all material tax returns (including, without limitation, all
foreign, federal, state and local income tax returns) required to be filed, is
not liable for taxes payable by any other Person (other than any Person within
the Servicer’s consolidated group or similar group) and has paid or made
adequate provisions for the payment of all material taxes, assessments and other
governmental charges due from the Servicer except for those taxes being
contested in good faith by appropriate proceedings and in respect of which it
has established proper reserves on its books. No tax lien or similar adverse
claim has been filed, and no claim is being asserted, with respect to any such
tax, assessment or other governmental charge. Any taxes, fees and other
governmental charges payable by the Servicer in connection with the execution
and delivery of this Agreement and the other Transaction Documents to which it
is a party and the transactions contemplated hereby or thereby have been paid or
shall have been paid if and when due.
     (h) The chief executive office of the Servicer (and the location of the
Servicer’s records regarding the Pledged Receivables (other than those delivered
to the Custodian)) is located at One Commerce Square, 2005 Market Street, 15th
Floor, Philadelphia, PA 19103.

48



--------------------------------------------------------------------------------



 



     (i) The Servicer’s legal name is as set forth in this Agreement; other than
as disclosed on Schedule II hereto (as such schedule may be updated from time to
by the Lenders upon receipt of a notice delivered to the Lenders pursuant to
Section 6.18), the Servicer has not changed its name since its formation; the
Servicer does not have tradenames, fictitious names, assumed names or “doing
business as” names other than as disclosed on Schedule II hereto (as such
schedule may be updated from time to by the Lenders upon receipt of a notice
delivered to the Lenders pursuant to Section 6.18).
     (j) The Servicer is solvent and will not become insolvent after giving
effect to the transactions contemplated hereby; the Servicer is paying its debts
as they become due; and the Servicer, after giving effect to the transactions
contemplated hereby, will have adequate capital to conduct its business.
     (k) As of the date hereof and as of the date of delivery of any Monthly
Remittance Report or Facility Limit Certificate, no Monthly Remittance Report or
Facility Limit Certificate (each if prepared by the Servicer or to the extent
that information contained therein is supplied by the Servicer), information,
exhibit, financial statement, document, book, record or report furnished or to
be furnished by the Servicer to the Lenders in connection with this Agreement is
or will be inaccurate in any material respect, and no such document contains or
will contain any material misstatement of fact or omits or shall omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.
     (l) The Servicer is not an “investment company” or an “affiliated person”
of or “promoter” or “principal underwriter” for an “investment company” as such
terms are defined in the Investment Company Act of 1940, as amended, nor is the
Servicer otherwise subject to regulation thereunder.
     (m) No Event of Default or Unmatured Event of Default has occurred and is
continuing.
     (n) Each of the Pledged Receivables was underwritten and is being serviced
in conformance with Originator’s and the Servicer’s standard underwriting,
credit, collection, operating and reporting procedures and systems (including,
without limitation, the Credit and Collection Policy).
     (o) Any Computer Tape or Listing made available by the Servicer to the
Lenders was complete and accurate in all material respects as of the date on
which such Computer Tape or Listing was made available.
     (p) The Servicer is in compliance with ERISA in all material respects. No
steps have been taken to terminate any Servicer Pension Plan which could result
in material liability, and no contribution failure has occurred with respect to
any Servicer Pension Plan sufficient to give rise to a lien under section 302(f)
of ERISA. No condition exists or event or transaction has occurred with respect
to any Servicer Pension Plan which could result in the Servicer or any ERISA
Affiliate of Servicer incurring any material liability, fine or penalty.
     (q) There is not now, nor will there be at any time in the future, any
agreement or understanding between the Servicer and the Borrower (other than as
expressly set forth herein),

49



--------------------------------------------------------------------------------



 



providing for the allocation or sharing of obligations to make payments or
otherwise in respect of any taxes, fees, assessments or other governmental
charges.
     (r) Notwithstanding anything to the contrary in the Warehouse Facility, no
Pledged Receivable constitutes (for purposes of the Warehouse Facility) either
an “Eligible Pool A Receivable” or an “Eligible Pool B Receivable”, in each case
as defined under the Warehouse Facility.
     SECTION 4.03 Resale of Receivables Upon Breach of Covenant or
Representation and Warranty by Borrower. The Borrower or the Servicer, as the
case may be, shall inform the other parties to this Agreement and the Qualifying
Swap Counterparty promptly, in writing, upon the discovery of any breach of the
representations, warranties and/or covenants contained in Section 4.01,
Section 4.02 or Section 5.01; provided, however, that the failure to provide any
such notice shall not diminish, in any manner whatsoever, any obligation of the
Borrower under this Section 4.03 to sell any Pledged Receivable. Upon the
discovery by or notice to the Borrower of any such breach that also constitutes
a LEAF Purchase Event under and as defined in the Purchase and Sale Agreement,
the Borrower shall have an obligation to, and the Borrower shall, resell to the
Originator pursuant to the Purchase and Sale Agreement (and the Collateral Agent
may enforce such obligation of the Borrower to sell) any Pledged Receivable
adversely affected by any such breach. The Servicer shall notify the Collateral
Agent promptly, in writing, of any failure by the Borrower to so resell any such
Pledged Receivable. In connection with the resale of such Pledged Receivable,
the Borrower shall remit funds in an amount equal to the Release Price for such
Pledged Receivable to the Collection Account on the date of such resale and the
Collateral Agent, in consideration for payment (and automatically upon deposit
in the Collection Account), of the Release Price shall be deemed to have
released its security interest in such Pledged Receivables. It is understood and
agreed that the obligation of the Borrower to resell to the Originator, and the
obligation of the Originator to purchase, any Receivables which are adversely
affected by a LEAF Purchase Event is not intended to, and shall not, constitute
a guaranty of the collectibility or payment of any Receivable which is not
collected, not paid or uncollectible on account of the insolvency, bankruptcy,
or financial inability to pay of the related Obligor.
     SECTION 4.04 Representations and Warranties of the Lenders. (A) Each of
Morgan Stanley, as Class A Lender, and Morgan Stanley AFI, as Class B Lender,
hereby represents and warrants, on the Borrowing Date and on the first day of
each Rollover Interest Period and (B) each Lender hereby represents and warrants
on the first day of each Rollover Interest Period following the date on which it
became a Lender hereunder, that it is a “qualified purchaser” within the meaning
of Section 3(c)(7) of the Investment Company Act.
ARTICLE V
GENERAL COVENANTS OF THE BORROWER AND THE SERVICER
     SECTION 5.01 General Covenants. (a) The Borrower will observe all corporate
procedures required by its certificate of formation, limited liability company
agreement and the laws of its jurisdiction of formation. The Borrower will
maintain its limited liability company existence in good standing under the laws
of its jurisdiction of formation and will promptly

50



--------------------------------------------------------------------------------



 



obtain and thereafter maintain qualifications to do business as a foreign
limited liability company in any other state in which it does business and in
which it is required to so qualify under applicable law.
     (b) The Borrower will at all times ensure that (i) its members act
independently and in its interests and in the interests of its creditors,
(ii) it shall at all times maintain at least one independent manager who (A) is
not currently and has not been during the five years preceding the date of this
Agreement an officer, director or employee of the Borrower or an Affiliate
thereof (other than acting as independent manager or in a similar capacity) and
(B) is not a member of the Borrower or an Affiliate thereof (other than a
special independent member of the Borrower or a limited purpose corporation,
business trust, partnership or other entity organized for the purpose of
acquiring, financing or otherwise investing, directly or indirectly, in assets
or receivables originated, owned or serviced by Originator or an Affiliate of
any of them), (iii) its assets are not commingled with those of Originator or
any other Affiliate of the Borrower, (iv) its members duly authorize all of its
limited liability company actions, (v) it maintains separate and accurate
records and books of account and such books and records are kept separate from
those of Originator and any other Affiliate of the Borrower and (vi) it
maintains minutes of the meetings and other proceedings of the members. Where
necessary, the Borrower will obtain proper authorization from its members for
limited liability company action.
     (c) The Borrower will pay its operating expenses and liabilities from its
own assets.
     (d) The Borrower will not have any of its indebtedness guaranteed by
Originator or any Affiliate thereof. Furthermore, the Borrower will not hold
itself out, or permit itself to be held out, as having agreed to pay or as being
liable for the debts of Originator, and the Borrower will not engage in business
transactions with Originator, except on an arm’s-length basis. The Borrower will
not hold Originator out to third parties as other than an entity with assets and
liabilities distinct from the Borrower. The Borrower will cause any of its
financial statements consolidated with those of Originator to state that the
Borrower is a separate corporate entity with its own separate creditors who, in
any liquidation of the Borrower, will be entitled to be satisfied out of the
Borrower’s assets prior to any value in the Borrower becoming available to the
Borrower’s equity holders. The Borrower will not act in any other matter that
could foreseeably mislead others with respect to the Borrower’s separate
identity.
     (e) In its capacity as Servicer, LEAF Financial will, to the extent
necessary, maintain separate records on behalf of and for the benefit of the
Lenders, act in accordance with instructions and directions, delivered in
accordance with the terms hereof, from the Borrower, and/or the Lenders in
connection with its servicing of the Pledged Receivables hereunder, and will
ensure that, at all times when it is dealing with or in connection with the
Pledged Receivables in its capacity as Servicer, it holds itself out as
Servicer, and not in any other capacity.
     (f) The Servicer (if LEAF Financial or an Affiliate thereof) shall, to the
extent required by applicable law, disclose all material transactions associated
with this transaction in appropriate regulatory filings and public
announcements. The annual financial statements of Resource America (including
any consolidated financial statements) shall disclose the effects of the
transactions contemplated by the Purchase and Sale Agreement as a sale of
Receivables,

51



--------------------------------------------------------------------------------



 



Related Security and Other Conveyed Property to the Borrower, and the annual
financial statements of the Borrower shall disclose the effects of the
transactions contemplated by this Agreement as a loan to the extent required by
and in accordance with GAAP, it being understood that the Loans to the Borrower
under this Agreement will be treated as debt on the consolidated financial
statements of Resource America.
     (g) The Borrower shall take all other actions necessary to maintain the
accuracy of the factual assumptions set forth in the legal opinions of Thacher
Proffitt & Wood LLP, as special counsel to the Originator and the Borrower,
issued in connection with the Purchase and Sale Agreement and relating to the
issues of substantive consolidation and true conveyance of the Pledged
Receivables.
     (h) Except as otherwise provided herein or in any other Transaction
Document, neither the Borrower nor the Servicer shall sell, assign (by operation
of law or otherwise) or otherwise dispose of, or create or (if the Servicer is
LEAF Financial or an Affiliate thereof) suffer to exist any Adverse Claim upon
or with respect to, any Pledged Receivable, any Collections related thereto or
any other Pledged Assets related thereto, or upon or with respect to any account
to which any Collections of any Receivable are sent, or assign any right to
receive income in respect thereof. Except as otherwise provided herein or in any
other Transaction Document, the Borrower shall not create or suffer to exist any
Adverse Claim upon or with respect to any of the Borrower’s assets. Except as
otherwise provided herein or in any other Transaction Document, the Servicer
shall not create, or (if the Servicer is LEAF Financial or an Affiliate thereof)
permit any action to be taken by any Person to create, any Adverse Claim upon or
with respect to any of the Borrower’s assets.
     (i) The Borrower will not merge or consolidate with, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions), all or substantially all of its assets (whether now owned or
hereafter acquired) other than with respect to asset dispositions in connection
with an optional prepayment pursuant to Section 2.15(a) hereof, or acquire all
or substantially all of the assets or capital stock or other ownership interest
of any Person without the prior written consent of the Lenders.
     (j) The Borrower will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated by the Purchase and Sale
Agreement in any manner other than a sale and absolute assignment of
Receivables, Related Security and Other Conveyed Property by Originator to the
Borrower constituting a “true conveyance” for bankruptcy purposes.
     (k) The Borrower will not amend, modify, waive or terminate any terms or
conditions of the Purchase and Sale Agreement or any Qualifying Interest Rate
Swap without the written consent of the Controlling Holders and the Collateral
Agent, and shall perform its obligations thereunder.
     (l) The Borrower will not make any amendment, modification or other change
to its certificate of formation or limited liability company agreement that
would materially and adversely affect the Lenders without each Lender’s prior
written consent, and shall notify the

52



--------------------------------------------------------------------------------



 



Lenders prior to making any amendment, modification or other change to its
certificate of formation or limited liability company agreement prior to the
effectiveness thereof.
     (m) Neither the Borrower nor (if the Servicer is LEAF Financial or an
Affiliate thereof) the Servicer will make or allow to be made any material
amendment to the Credit and Collection Policy without the prior written consent
of the Lenders (and the Lenders hereby agree to take commercially reasonable
efforts to respond to any request for such consent in a timely manner). Neither
the Borrower nor (if the Servicer is LEAF Financial or an Affiliate thereof) the
Servicer will make or allow to be made any non-material amendment to the Credit
and Collection Policy without the prior written consent of the Lenders;
provided, that if the Lenders have not responded to a written request for such
consent within ten (10) Business Days of receipt thereof, the Lenders shall be
deemed to have consented to such request.
     (n) If the Borrower or the Servicer receives any Collections with respect
to any Pledged Receivable, the Borrower or the Servicer, as applicable, will
remit such Collections to the Collection Account within one (1) Business Day of
the Borrower’s or the Servicer’s identification thereof.
     (o) The Servicer shall cause:
     (i) the Obligor under each Contract to remit all payments owed or otherwise
payable by such Obligor under such Contract (or any servicer on its behalf) to
the Lockbox or by wire transfer to the Lockbox Account;
     (ii) the Lockbox Bank to deposit all Collections with respect to any
Pledged Receivable in the Lockbox into the Lockbox Account on each Business Day;
and
     (iii) the Lockbox Bank to remit all Collections with respect to any Pledged
Receivable on deposit in the Lockbox Account (or any sub-account thereof or any
related account) to the Collection Account on each Business Day.
     (p) Prior to the closing of any securitization transaction with respect to
any Pledged Receivables, the Servicer shall deliver to the Primary Lenders a
complete list, in form and substance satisfactory to each Primary Lender,
identifying all assets which constitute or constituted Pledged Receivables at
any time on or following the Closing Date and prior to the date of such
securitization transaction.
     (q) The Borrower shall deliver to the Lenders on each Purchase Date a copy
of the Assignment delivered to it on such Purchase Date.
     (r) Each of the Servicer (and, if the Servicer is not LEAF Financial or an
Affiliate thereof, upon the Servicer gaining knowledge thereof) and the Borrower
shall promptly notify the Lenders of the occurrence of any Servicer Default,
Event of Default, Program Termination Event, Termination Event (and any event
that, if it continues uncured, would, with lapse of time or notice or lapse of
time and notice, constitute any Servicer Default, Event of Default, Program
Termination Event or Termination Event).

53



--------------------------------------------------------------------------------



 



     (s) Each of the Servicer (if the Servicer is LEAF Financial or an Affiliate
thereof) and the Borrower shall take all actions (in the case of Obligor
Collateral with an Amortized Equipment Cost over $100,000) and all commercially
reasonable actions (in the case of Obligor Collateral with an Amortized
Equipment Cost of $100,000 or less) necessary to ensure that the Originator is
at all times named as loss payee under each Insurance Policy with respect to
Obligor Collateral related to a Pledged Receivable.
     (t) On the Borrowing Date, a Qualifying Interest Rate Swap, in form and
substance satisfactory to the Lenders, shall be duly executed by the Borrower
and a Qualifying Swap Counterparty, and any amounts required to have been paid
thereunder as of such Remittance Date shall have been paid and any obligations
required to have been performed thereunder as of such Remittance Date shall have
been performed.
     (u) The Pledged Receivables shall not be refinanced with any proceeds of
the Warehouse Facility.
     (v) The Borrower shall not acquire any debt obligation or interest therein
if, after giving effect to such acquisition, more than 40 percent of the debt
obligations or interests therein held by the Borrower (as determined under the
rules of Treasury Regulation 301.7701(i)-1(c)) would consist of real estate
mortgages or interests therein (as defined in Treasury Regulation
301.7701(i)-1(d)).
     (w) If the Obligor Collateral related to any Receivable securing the
Borrowing is a Vehicle, the Borrower shall, within 40 days after the Closing
Date, deliver to the applicable Registrar of Titles an application for a
Certificate of Title for such Vehicle satisfying the Titling Requirements.
     (x) In connection with satisfying the Titling Requirements, the Servicer
shall take commercially reasonable efforts to deliver or cause to be delivered
to the Custodian in accordance with this Agreement and the Custodial Agreement,
the original certificate of title for each Vehicle registered in Florida.
     (y) Notwithstanding anything to the contrary set forth herein, neither the
Borrower nor the Servicer shall permit, without the prior written consent of the
Lenders, (i) any voluntary prepayment in full by an Obligor or any other Person
on behalf of such Obligor of the then current remaining balance of any Pledged
Receivable evidenced by a Loan Contract (including, without limitation, all
principal and interest due with respect to such Pledged Receivable, but
excluding any penalties, costs and fees with respect thereto) or (ii) any
voluntary prepayment in full by an Obligor or any other Person on behalf of such
Obligor of all of the periodic payments payable under the terms of the related
Contract with respect to any Pledged Receivable evidenced by a Lease Contract
(including, without limitation, all scheduled payments due with respect to such
Pledged Receivable, but excluding any penalties, costs and fees with respect
thereto).
     (z) Within the applicable time period required by any agreement, document
or instrument related to a credit facility, provided to (i) LEAF Financial,
Resource America, any LEAF Managed Entity or any of such Person’s respective
Affiliates that have entered into any

54



--------------------------------------------------------------------------------



 



credit facility where such Person is a lender (a “LEAF Affiliate Borrower”) or
(ii) any subsidiary of LEAF Financial, Resource America or any LEAF Managed
Entity (each, a “LEAF Credit Facility Document”), but in any event no later than
two days following the Servicer’s knowledge thereof, the Servicer shall notify
the Collateral Agent and each Lender if (i) LEAF Financial, Resource America,
any of their respective subsidiaries or any LEAF Affiliate Borrower fails to
observe or perform any covenant or agreement under any LEAF Credit Facility
Document or (ii) any event of default, servicer default, unmatured event of
default or unmatured servicer default (each such event set forth in clause (i)
or (ii), an “Other Default”) occurs under any such LEAF Credit Facility
Document, whether or not such Other Default is called, waived or cured.
     (aa) LEAF Financial shall not and shall not cause any subordinated Debt of
LEAF Financial or any of its consolidated subsidiaries, in either case, which
has been issued to such Person’s parent, to be accelerated prior to the Facility
Maturity Date.
     SECTION 5.02 Check-in Requirements.
     (a) The Borrower hereby covenants and agrees that, (i) not later than
20 days after the Borrowing Date, it shall cause to be delivered to the
Custodian the Priority Documents related to Contracts whose aggregate Amortized
Equipment Cost constitutes not less than 50% of the aggregate Amortized
Equipment Cost of all Contracts, and (ii) not later than 40 days after the
Borrowing Date, it shall cause to be delivered to the Custodian the Priority
Documents for each Pledged Receivable; provided, however, that the Borrower
shall be permitted to deliver to the Custodian a machine copy of any original,
executed Contract (certified as a true copy (a “Certified True Copy”) by an
officer of either the Obligor or the Borrower or its predecessor as lessor or
lender thereunder) for Contracts whose aggregate Amortized Equipment Cost
constitutes not more than 5% of the aggregate Amortized Equipment Cost of all
Contracts.
     (b) The Borrower hereby covenants and agrees that if the aggregate
Discounted Balance of all Contracts for which the Custodian has received only a
Certified True Copy exceeds the aforesaid 5% limit for any period exceeding
fifteen days, then on the first Business Day after such fifteenth day it shall
resell the Pledged Receivables related to all such Contracts to the Originator,
deposit the Release Price for each such Pledged Receivable to the Collection
Account and remit to the respective Lenders (no later than the close of business
of such Lender on such Business Day), pro tanto, as a partial prepayment of the
outstanding principal amount of the Notes (together with interest accrued and
unpaid on such prepayment through such date of prepayment), pro rata according
to their respective Percentages, and otherwise comply with the requirements of
Section 4.03 hereof with respect to all such Pledged Receivables.
     (c) The Custodian hereby agrees that, within one Business Day (to the
extent the number of Receivable Files received on any Business Day is no greater
than 1,000 and that such Receivable Files are delivered to the Custodian in the
same order as the Receivable Schedule) or within such greater number of Business
Days as the parties hereto mutually agree (to the extent the number of
Receivable Files received on any Business Day exceeds 1,000), it shall deliver
to the Borrower, each Lender and the Servicer (i) a Collateral Receipt for all
Receivable Files received on that date and (ii) an Exception Report) covering
any Deficiencies noted in such Collateral Receipt. Additionally, on each
Business Day, the Custodian hereby agrees to deliver to

55



--------------------------------------------------------------------------------



 



Borrower, each Lender and the Servicer a cumulative report of any uncured
Deficiencies identified in all prior Collateral Receipts.
     (d) The Borrower hereby covenants and agrees that, (i) subject to the
proviso in Section 5.02(a) hereof, not later than 60 days after the Borrowing
Date, it shall cause to be delivered to the Custodian every item constituting
the Receivable File for each Pledged Receivable, including every item identified
in each Exception Report delivered by the Custodian pursuant to Section 5.02(c)
hereof and (ii) for each Pledged Receivable with respect to which it shall not
have complied with the immediately preceding clause (i), it shall, to the extent
it has not complied therewith within fifteen noncomplying days after receipt of
an Exception Report with respect to any such Deficiency pursuant to this
Section 5.02(d), on the first Business Day after, resell the Pledged Receivables
related to all such Contracts to the Originator, deposit the Release Price for
each such Pledged Receivable to the Collection Account and remit to the
respective Lenders (no later than the close of business of such Lender on such
Business Day), pro tanto, as a partial prepayment of the outstanding principal
amount of the Notes (together with interest accrued and unpaid on such
prepayment through such date of prepayment), pro rata according to their
respective Percentages, and otherwise comply with the requirements of
Section 4.03 hereof with respect to all such Pledged Receivables.
     (e) The events described in subsections (b) and (d)(ii) hereof shall
constitute a Check-in Repurchase Event.
     SECTION 5.03 Delivery of Servicing Agreement Electronic Images to the
Backup Servicer. On or prior to November 26, 2008, the Servicer shall deliver to
the Backup Servicer electronic images of all existing servicing agreements and
vendor contracts related to the Pledged Receivables (“Servicing Agreement
Electronic Images”) in an electronic format mutually acceptable to the Servicer
and the Backup Servicer. On each Backup Servicer Delivery Date following
November 26, 2008, the Servicer shall deliver to the Backup Servicer all
Servicing Agreement Electronic Images in an electronic format mutually
acceptable to the Servicer and the Backup Servicer with respect to all then
existing servicing agreements and vendor contracts which had not previously been
delivered to the Backup Servicer.
ARTICLE VI
ADMINISTRATION AND SERVICING; CERTAIN COVENANTS
     SECTION 6.01 Appointment and Designation of the Servicer. (a) The Borrower
and the Lenders hereby appoint the Person designated by the Controlling Holders
from time to time, pursuant to this Section 6.01 (the “Servicer”), as their
agent to service, administer and collect the Pledged Receivables and otherwise
to enforce their respective rights and interests in and under the Pledged
Receivables and the other Pledged Assets. The Servicer shall collect such
Pledged Receivables under the conditions referred to above by means of the
collection procedures as set forth in the Credit and Collection Policy, to the
extent consistent with the provisions of this Article VI. Unless otherwise
specified by the Borrower, the Servicer’s authorization under this Agreement
shall terminate on the Collection Date. Until the Controlling Holders give
notice to the Borrower of a designation of a new Servicer upon the occurrence
and during the continuance of any Servicer Default, or consents in writing to
the appointment by the

56



--------------------------------------------------------------------------------



 



Borrower of a new Servicer, LEAF Financial is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer, pursuant to the
terms hereof at all times until the earlier of the Controlling Holders’
designation of the Backup Servicer or any other Person as the new Servicer (upon
the occurrence and during the continuance of any Servicer Default), the delivery
by the Controlling Holders of their written consent to the appointment by the
Borrower of a new Servicer or the Collection Date. Upon the occurrence and
during the continuance of any Servicer Default, the Controlling Holders may at
any time designate as Servicer the Backup Servicer, or any other Person with
demonstrated experience in servicing equipment leases and loans, to succeed LEAF
Financial or any successor Servicer, on the condition in each case that any such
Person so designated shall agree to perform the duties and obligations of the
Servicer pursuant to (i) the terms hereof or (ii) such other terms as are agreed
to in writing by such successor Servicer and the Controlling Holders, and which
(x) require such successor Servicer to service the Pledged Receivables in a
commercially reasonable manner that is (A) consistent with the servicing of
similar equipment leases and loans by such successor Servicer and (B) no less
stringent than the servicing standard required by the Credit and Collection
Policy and (y) does not provide for payment of servicing or other fees which in
the aggregate exceed the Servicing Fee as in effect on the date hereof without
the prior written consent of the Lenders (such other terms described in this
clause (ii) being set forth in a separate servicing agreement, such agreement, a
“Successor Servicing Agreement”).
     Each of the Borrower and LEAF Financial hereby grants to any successor
Servicer an irrevocable power of attorney to take any and all steps in the
Borrower’s, LEAF Financial’s or the Servicer’s name, as applicable, and on
behalf of the Borrower or LEAF Financial, necessary or desirable, in the
determination of such successor Servicer, to service, administer or collect any
and all Pledged Receivables. In accordance therewith, each of the Borrower and
LEAF Financial shall deliver an executed power of attorney in the form of
Exhibit J hereto to each of the Backup Servicer and the Collateral Agent.
     (b) The Servicer is hereby authorized to act for the Borrower and the
Lenders and, in such capacity, shall manage, service, administer and arrange
collections on the Pledged Receivables and perform the other actions required by
the Servicer under this Agreement (including, without limitation, the covenant
set forth in Section 5.01(y) hereof) for the benefit of the Lenders. The
Servicer agrees that its servicing of the Pledged Receivables shall be carried
out in accordance with customary and usual procedures of institutions which
service equipment lease and loan contracts and receivables and, to the extent
more exacting, the degree of skill and attention that the Servicer exercises
from time to time, with respect to all comparable equipment lease and loan
contracts and receivables that it services for itself or others in accordance
with the Credit and Collection Policy (or if the Backup Servicer or any other
successor Servicer has been appointed as Servicer, the Backup Servicer’s or such
other successor Servicer’s customary collection policies) and, to the extent
more exacting, the requirements of this Article VI. The Servicer’s duties shall
include, without limitation, collecting and posting of all Collections with
respect to any Pledged Receivable, responding to inquiries of Obligors on the
Pledged Receivables, investigating delinquencies, sending invoices, payment
statements or payment books to Obligors, reporting any required tax information
to Obligors, policing the collateral, enforcing the terms of the Contracts (and
any documents related thereto) related to any Pledged Receivables, complying
with the terms of the Lockbox Agreement, accounting for Collections

57



--------------------------------------------------------------------------------



 



with respect to any Pledged Receivable, furnishing monthly and annual statements
to the Lenders with respect to distributions and performing the other duties
specified herein.
     (c) Following the occurrence of a Servicer Default which is then
continuing, the Collateral Agent, at the direction of the Controlling Holders
acting in their sole discretion, may direct the Obligors to make all payments
under the Pledged Receivables directly to the Backup Servicer, a successor
Servicer, the Collateral Agent or any lockbox or account established by any of
such parties. Any Collections received in any lockbox or account established
pursuant to this clause (c) (or received directly by any Lender or the
Collateral Agent) shall be applied to the Obligations in accordance with the
priority of payments set forth in Section 2.04.
     (d) To the extent consistent with the standards, policies and procedures
otherwise required hereby, the Servicer shall have full power and authority,
acting alone, to do any and all things in connection with such managing,
servicing, administration and collection that it may deem necessary or
desirable. The Servicer is authorized to release liens on Obligor Collateral in
order to collect Insurance Proceeds with respect thereto and to liquidate such
Obligor Collateral in accordance with its customary standards, policies and
procedures; provided, however, that, notwithstanding the foregoing, the Servicer
shall not, (i) except pursuant to an order from a court of competent
jurisdiction, release an Obligor from payment of any unpaid amount under any
Pledged Receivable or (ii) waive the right to collect the unpaid balance of any
Pledged Receivable from such Obligor, except that, subject to Section 6.02(a),
the Servicer may forego collection efforts if the amount which the Servicer, in
its reasonable judgment, expects to realize in connection with such collection
efforts is determined by the Servicer, in its reasonable judgment, to be less
than the reasonably expected costs of pursuing such collection efforts and if
the Servicer would forego such collection efforts in accordance with its
customary procedures. The Servicer is hereby authorized to commence, in its own
name (in its capacity as Servicer), if possible, or in the name of the Borrower
or the Lenders (provided that if the Servicer is acting in the name of the
Borrower or the Lenders, the Servicer shall have obtained the Borrower’s or the
Lenders’ consent, as the case may be, which consent shall not be unreasonably
withheld), a legal proceeding to enforce any Pledged Receivable (or any terms or
provisions of the related Contract) or to commence or participate in any other
legal proceeding (including, without limitation, a bankruptcy proceeding)
relating to or involving a Pledged Receivable or any related Contract, Obligor
or Obligor Collateral. If the Servicer commences or participates in such a legal
proceeding in its own name, the Borrower or the Lenders, as the case may be,
shall thereupon be deemed to have automatically assigned such Pledged Receivable
to the Servicer solely for purposes of commencing or participating in any such
proceeding as a party or claimant, and the Servicer is authorized and empowered
by the Borrower or the Lenders, as the case may be, to execute and deliver in
the Servicer’s name any notices, demands, claims, complaints, responses,
affidavits or other documents or instruments in connection with any such
proceeding. The Borrower or the Lenders, as the case may be, shall furnish the
Servicer with any powers of attorney and other documents which the Servicer may
reasonably request in writing and which the Servicer deems necessary or
appropriate and take any other steps which the Servicer may deem necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties under this Agreement. If, however, in any suit or legal proceeding it is
held that the Servicer may not prosecute such suit or legal proceeding on the
grounds that it is not an actual party in interest or a holder entitled to
enforce such suit or legal proceeding, the

58



--------------------------------------------------------------------------------



 



Borrower shall take such steps as the Servicer deems necessary to prosecute such
suit or legal proceeding, including bringing suit in its name.
     SECTION 6.02 Collection of Receivable Payments; Modification and Amendment
of Receivables; Lockbox Agreements. (a) Consistent with and subject to the
standards, policies and procedures required by this Agreement, the Servicer
shall collect all payments called for under the terms and provisions of the
Contracts related to the Pledged Receivables (and the terms and provisions of
any documents related thereto) as and when the same shall become due and shall
follow such collection procedures with respect to the Pledged Receivables and
the related Contracts and Insurance Policies as will, in the reasonable judgment
of the Servicer, maximize the amount to be received by the Borrower and the
Lenders with respect thereto.
     (b) The Servicer shall remit all payments by or on behalf of the Obligors
received directly by the Servicer to the Collection Account, without deposit
into any intervening account as soon as practicable, but in no event later than
the end of business on the Business Day of identification thereof as payments by
or on behalf of the Obligors.
     SECTION 6.03 Realization Upon Receivables. Consistent with the standards,
policies and procedures required by this Agreement, the Servicer shall use its
best efforts to repossess (or otherwise comparably convert the ownership of) and
liquidate any Obligor Collateral securing a Pledged Receivable within a number
of days consistent with the Credit and Collection Policy of an uncured failure
of the related Obligor to make any payment which it is obligated to make under
the related Contract or an earlier date that would be customary under the
circumstances involved (as determined in accordance with the Credit and
Collection Policy) and, in any case, in a manner as will, in the reasonable
judgment of the Servicer, maximize the amount to be received by the Borrower and
the Lenders with respect thereto; provided, however, that the Servicer need not
repossess (or otherwise comparably convert the ownership of) and liquidate the
Obligor Collateral securing such a Pledged Receivable if, in the reasonable
opinion of the Servicer, the value of such Obligor Collateral does not exceed by
more than an insignificant amount the cost to repossess (or otherwise comparably
convert the ownership of) and liquidate such Obligor Collateral. The Servicer is
authorized to follow such customary practices and procedures as it shall deem
necessary or advisable, consistent with the standard of care required by
Section 6.01, which practices and procedures may include reasonable efforts to
realize upon any guaranties, selling the related Obligor Collateral at public or
private sale, the submission of claims under an Insurance Policy and other
actions by the Servicer in order to realize upon such Pledged Receivable. The
foregoing is subject to the provision that, in any case in which the Obligor
Collateral shall have suffered damage, the Servicer shall not expend funds in
connection with any repair or towards the repossession of such Obligor
Collateral, unless it shall determine in its discretion that such repair and/or
repossession shall increase the proceeds of liquidation of the related Pledged
Receivable by an amount greater than the amount of such expenses. All
Liquidation Proceeds shall be remitted directly by the Servicer to the
Collection Account without deposit into any intervening account as soon as
practicable, but in no event later than one (1) Business Day after
identification thereof as Liquidation Proceeds. The Servicer shall pay on behalf
of the Borrower any personal property taxes assessed on repossessed Obligor
Collateral, and the Servicer shall be entitled to reimbursement of any such tax
as a Servicer Advance.

59



--------------------------------------------------------------------------------



 



     SECTION 6.04 Insurance Regarding Equipment. (a) At the time of the Pledge
of any Receivable hereunder, the Servicer shall require each Obligor to obtain
and maintain (or with respect to an Underlying Originator, cause such Underlying
Originator to obtain and maintain) Insurance Policies in accordance with the
terms of the Credit and Collection Policy and its customary servicing procedures
and shall furnish evidence of such insurance (except if the Equipment relating
to such Obligor has an aggregate Amortized Equipment Cost of $100,000 or less)
to the Lenders.
     (b) The Servicer may, and upon the request of the Collateral Agent shall,
sue to enforce or collect upon the Insurance Policies, in its own name (but in
its capacity as Servicer), if possible, or as agent of the Borrower and the
Lenders. If the Servicer elects to commence a legal proceeding to enforce an
Insurance Policy, the act of commencement shall be deemed to be an automatic
assignment of the rights of the Borrower and the Lenders under such Insurance
Policy to the Servicer for purposes of collection only. If, however, in any
enforcement suit or legal proceeding it is held that the Servicer may not
enforce an Insurance Policy on the grounds that it is not an actual party in
interest or a holder entitled to enforce the Insurance Policy, the Borrower
shall take such steps as the Servicer deems necessary to enforce such Insurance
Policy, including bringing suit in its name.
     SECTION 6.05 Maintenance of Security Interests in Obligor Collateral.
(a) The Initial Servicer and the Borrower shall take all steps necessary, under
all applicable law, in order to (i) cause a valid, subsisting and enforceable
first priority perfected security interest to exist in favor of the Collateral
Agent in the Borrower’s interests in the Obligor Collateral, all Other Conveyed
Property and all Related Security related to each Receivable (and the proceeds
thereof) being Pledged hereunder, to secure a Loan on the Borrowing Date thereof
including (A) the filing of a UCC financing statement in the applicable
jurisdiction adequately describing the Obligor Collateral, Other Conveyed
Property and all Related Security and naming the Borrower as debtor and the
Collateral Agent as the secured party, (B) filing Obligor Financing Statements
against all Obligors purchasing or leasing Obligor Collateral, and (C) other
than with respect to a Lease Contract related to Equipment which has an
Amortized Equipment Cost of less than $25,000 if such Lease Contract is a Dollar
Purchase Option Contract or $50,000 if such Lease Contract is a FMV Contract,
causing the filing of UCC-3 assignment statements in the applicable
jurisdictions adequately describing the Equipment and other collateral being
transferred by the Underlying Originator to the Originator and naming the
applicable Underlying Originator as the assignor and Originator as the assignee,
(ii) ensure that such security interest is and shall be prior to all other liens
upon and security interests in the Borrower’s interests in such Obligor
Collateral, Other Conveyed Property and Related Security (and the proceeds
thereof) that now exist, or may hereafter arise or be created other than
Permitted Liens, and (iii) ensure that immediately prior to the Pledge of such
Receivable by the Borrower to the Collateral Agent, such Obligor Collateral,
Other Conveyed Property and Related Security is free and clear of all Adverse
Claims other than Permitted Liens; and
     (b) The Initial Servicer shall take all steps, as are necessary (subject to
Section 6.05(a)), to maintain perfection of the security interest in the
Borrower’s interests in the Obligor Collateral, Other Conveyed Property and
Related Security related to each Pledged Receivable (and the proceeds thereof)
in favor of the Collateral Agent including but not limited to, obtaining the
execution by the Borrower and the recording, registering, filing, rerecording,

60



--------------------------------------------------------------------------------



 



refiling, and reregistering of all security agreements, financing statements and
continuation statements as are necessary to maintain and/or perfect such
security interests granted by the Borrower and the recordation of the Borrower’s
or the applicable Approved Lienholder’s lien on the Certificate of Title for any
Vehicle included in such Obligor Collateral, all in accordance with the Titling
Requirements. Without limiting the generality of the foregoing, the Borrower and
each Lender each hereby authorizes the Initial Servicer, and the Initial
Servicer agrees, to take any and all steps necessary (subject to
Section 6.05(a)) to re-perfect the security interest in the Borrower’s interests
in any Obligor Collateral (and the Borrower’s interests therein), Other Conveyed
Property and Related Security related to each Pledged Receivable (and the
proceeds thereof) in favor of the Collateral Agent as may be necessary, due to
the relocation of such Obligor Collateral or for any other reason.
     SECTION 6.06 Pledged Receivable Receipts. The Servicer shall make a deposit
into the Collection Account in an amount equal to the Collections with respect
to any Pledged Receivable received, or made by, or on behalf of it, within one
Business Day of such Collections being received, or made by, or on behalf of it.
     SECTION 6.07 No Rights of Withdrawal. Until the Collection Date, the
Borrower shall have no rights of direction or withdrawal, with respect to
amounts held in the Collection Account or the Lockbox Account, except with
respect to funds not related to any Pledged Assets, which were incorrectly
deposited into any such account.
     SECTION 6.08 Permitted Investments. The Borrower shall, pursuant to written
instruction, direct the Lenders’ Bank (and if the Borrower fails to do so, the
Lenders may, pursuant to written instruction, direct the Lenders’ Bank) to
invest, or cause the investment of, funds on deposit in the Collection Account
in Permitted Investments, from the date of this Agreement until the Collection
Date. Absent any such written instruction, the Lenders’ Bank shall invest, or
cause the investment of, such funds in Permitted Investments described in
clause (v) of the definition thereof. A Permitted Investment acquired with funds
deposited in the Collection Account shall mature not later than the Business Day
immediately preceding any Remittance Date, and shall not be sold or disposed of
prior to its maturity. All such Permitted Investments shall be registered in the
name of a securities intermediary or its nominee for the benefit of the Lenders,
and otherwise comply with assumptions of the legal opinion of Thacher Proffitt &
Wood LLP, delivered in connection with this Agreement. All income and gain
realized from any such investment, as well as any interest earned on deposits in
the Collection Account, shall be distributed in accordance with the provisions
of Article II hereof. The Borrower shall deposit in the Collection Account, as
the case may be (with respect to investments made hereunder of funds held
therein), an amount equal to the amount of any actual loss incurred, in respect
of any such investment, immediately upon realization of such loss. None of the
Lenders’ Bank or any Lender shall be liable for the amount of any loss incurred,
in respect of any investment, or lack of investment, of funds held in the
Collection Account.
     SECTION 6.09 Servicing Compensation. As compensation for its activities
hereunder, the Servicer shall be entitled to be paid the Servicing Fee from the
Collection Account as provided in Section 2.04(a). The Servicer shall be
required to pay all expenses incurred by it in connection with its servicing
activities hereunder and shall not be entitled to reimbursement therefor, except
with respect to reasonable expenses of the Servicer incurred in

61



--------------------------------------------------------------------------------



 



connection with the repossession and disposition of any Obligor Collateral
(which the Servicer may retain from the proceeds of the disposition of such
Obligor Collateral) and any Servicer Advances made by the Servicer pursuant
hereto. The Servicing Fee may not be transferred in whole, or in part, except in
connection with the transfer of all the Servicer’s responsibilities and
obligations under this Agreement. At any time after the occurrence of a Servicer
Default and the appointment of the Backup Servicer or any other successor
Servicer as the Servicer hereunder, the Backup Servicer shall be entitled to
receive an amount, payable out of Collections on the Pledged Receivables and
amounts applied to the payment of, or treated as payments on, the Pledged
Receivables, equal to expenses incurred by the Backup Servicer or any such other
successor Servicer, acting in its capacity as the Servicer, in connection with
its obligations under Sections 6.05(a) and (b) hereof (such expenses, the
“Successor Servicer’s Indemnified Amounts”).
     SECTION 6.10 Reports to the Lenders and the Backup Servicer; Account
Statements; Servicing Information. (a) The Borrower will deliver to the Lenders
and each Qualifying Swap Counterparty, (i) on the Program Termination Date, a
report identifying the Pledged Receivables (and any information with respect
thereto requested by the Lenders) on the day immediately preceding the Program
Termination Date, and (ii) upon a Lender’s reasonable request and upon
reasonable notice, on any other Business Day, a report identifying the Pledged
Receivables (and any information with respect thereto, reasonably requested by
such Lender) as of such day.
     (b) At least five (5) Business Days prior to each Remittance Date, the
Servicer shall prepare and deliver, or have delivered, to the Lenders and each
Qualifying Swap Counterparty (i) a Monthly Remittance Report and any other
information reasonably requested by a Lender, relating to all Pledged
Receivables (including, if requested, a Computer Tape or Listing), all
information in the Monthly Remittance Report and all other such information to
be accurate as of the last day of the immediately preceding Collection Period,
and (ii) in an electronic format mutually acceptable to the Servicer and the
Lenders, all information reasonably requested by the Lenders relating to all
Pledged Receivables. If any Monthly Remittance Report indicates the existence of
a Facility Deficiency, the Borrower shall, on the date of delivery of such
Monthly Remittance Report, prepay to the Lenders, for the account of the
Lenders, a portion of the Loans as is necessary to cure such Facility
Deficiency, in accordance with Section 2.04(c) hereof.
     (c) By no later than the Borrowing Date, the Borrower (or the Initial
Servicer on its behalf) shall also prepare and deliver to the Lenders a Facility
Limit Certificate containing information accurate as of the date of delivery of
such Facility Limit Certificate. If any Facility Limit Certificate indicates the
existence of a Facility Deficiency, the Borrower shall on the date of delivery
of such Facility Limit Certificate prepay to the Lenders, for the account of the
Lenders, a portion of the Loans, to the extent necessary to cure such Facility
Deficiency, in accordance with Section 2.04(c) hereof.
     (d) At least five (5) Business Days prior to each Remittance Date (each
such day, a “Backup Servicer Delivery Date”), the Servicer shall prepare and
deliver or have delivered, to the Backup Servicer (i) the Monthly Remittance
Report in respect of the immediately-preceding Collection Period and (ii) a
computer tape or a diskette or any other electronic transmission in a format
acceptable to the Backup Servicer containing (x) the information with respect to
the

62



--------------------------------------------------------------------------------



 



Pledged Receivables during such Collection Period which was necessary for
preparation of such Monthly Remittance Report and (y) any other information
which is reasonably requested by the Backup Servicer or the Collateral Agent.
     (e) No later than the second Business Day of each calendar week commencing
with the week beginning on November 24, 2008 (each such day, a “Weekly Reporting
Date”), the Servicer shall prepare and deliver, or have delivered, to the
Lenders and the Backup Servicer a computer tape or a diskette or any other
electronic transmission in a format acceptable to the Backup Servicer containing
any information which is reasonably requested by the Backup Servicer or the
Collateral Agent.
     (f) The Borrower shall deliver to the Lenders all reports it receives
pursuant to the Purchase and Sale Agreement within one Business Day of the
receipt thereof.
     (g) Each of the Borrower and the Servicer shall prepare and deliver, or
have delivered, to the Lenders, the Collateral Agent and the Backup Servicer any
information which is reasonably requested by the Backup Servicer, the Collateral
Agent or any Lender.
     SECTION 6.11 Statements as to Compliance; Financial Statements. (a) The
Servicer shall deliver to the Backup Servicer, the Borrower and the Lenders on
or before March 31st of each year, beginning with 2008, an Officer’s Certificate
stating, as to each signatory thereof, that (x) a review of the activities of
the Servicer during the preceding calendar year (or the portion of the preceding
calendar year commencing on the date of this Agreement and ending December 31,
2007 in the case of the first such review) and of its performance under this
Agreement has been made under such officer’s supervision, and (y) to the best of
such officer’s knowledge, based on such review, the Servicer has fulfilled all
of its obligations under this Agreement throughout such calendar year (or
portion thereof, as the case may be) or, if there has been a default in the
fulfillment of any such obligation, specifying each such default known to such
officer and the nature and status thereof and the action being taken to cure
such default.
     (b) The Servicer (if LEAF Financial or an Affiliate thereof) shall, at its
expense, cause a firm of nationally recognized independent certified public
accountants acceptable to the Lenders (the “Independent Accountants”), who may
also render other services to the Servicer, the Backup Servicer, any other
successor Servicer or to the Borrower, to deliver to the Borrower and the
Lenders, on or before March 31st of each year, beginning 2008, with respect to
the twelve (12) months ended the immediately preceding December 31, a statement
(the “Accountant’s Report”) addressed to the Board of Directors of the Servicer
and to the Lenders, to the effect that such firm has examined such Facility
Limit Certificates and Monthly Remittance Reports prepared by the Servicer
during the twelve (12) months ended the immediately preceding December 31 as it
deemed necessary in order to issue the Accountants’ Report and issued its report
thereon, and that such examination was made in accordance with generally
accepted auditing standards and, accordingly, included such tests of the
accounting records and such other auditing procedures as such firm considered
necessary in the circumstances. The Accountants’ Report shall further state that
(i) a review in accordance with agreed upon procedures was made; and (ii) except
as disclosed in the Accountant’s Report, no exceptions or errors in the Facility
Limit Certificates and Monthly Remittance Reports examined were found except for
(A) such exceptions as the Independent Accountants believe to be

63



--------------------------------------------------------------------------------



 



immaterial and (B) such other exceptions as shall be set forth in the
Accountants’ Report. The Accountants’ Report shall also indicate that the firm
is independent of the Borrower and the Servicer within the meaning of the Code
of Professional Ethics of the American Institute of Certified Public
Accountants.
     (c) As soon as available and no later than forty-five (45) days after the
end of each calendar quarter in each fiscal year of the Borrower or Resource
America, the Borrower shall deliver to the Lenders two copies of:
     (i) a balance sheet of the Borrower and Resource America as of the end of
such calendar quarter, setting forth in comparative form the corresponding
figures for the most recent year-end for which an audited balance sheet has been
prepared, which balance sheet shall be prepared and presented in accordance
with, and provide all necessary disclosure required by, GAAP and shall be
accompanied by a certificate signed by the financial vice president, treasurer,
chief financial officer or controller of the Borrower or Resource America, as
applicable, stating that such balance sheet presents fairly the financial
condition of the Borrower or Resource America, as the case may be, and has been
prepared in accordance with GAAP consistently applied; and
     (ii) statements of income, stockholders’ equity and cash flow of the
Borrower and Resource America for such calendar quarter setting forth in
comparative form the corresponding figures for the comparable period one year
prior thereto (subject to normal year-end adjustments), which such statements
shall be prepared and presented in accordance with, and provide all necessary
disclosure required by, GAAP and shall be accompanied by a certificate signed by
the financial vice president, treasurer, chief financial officer or controller
of the Borrower or Resource America, as applicable, stating that such financial
statements present fairly the financial condition and results of operations of
the Borrower or Resource America, as the case may be, and have been prepared in
accordance with GAAP consistently applied.
     (d) As soon as available and no later than forty-five (45) days after the
end of each calendar quarter in each fiscal year of Resource America, LEAF
Financial shall deliver to the Lenders two copies of:
     (i) a consolidated balance sheet of Resource America and its consolidated
subsidiaries (including Originator and Servicer) as of the end of such calendar
quarter, setting forth in comparative form the corresponding figures for the
most recent year-end for which an audited balance sheet has been prepared, which
such balance sheet shall be prepared and presented in accordance with, and
provide all necessary disclosure required by, GAAP and shall be accompanied by a
certificate signed by the financial vice president, treasurer, chief financial
officer or controller of Resource America stating that such balance sheet
presents fairly the financial condition of the companies being reported upon and
has been prepared in accordance with GAAP consistently applied; and
     (ii) consolidated statements of income, stockholders’ equity and cash flow
of Resource America and its consolidated subsidiaries (including Originator and
Servicer) for such calendar quarter, in each case, setting forth in comparative
form the

64



--------------------------------------------------------------------------------



 



corresponding figures for the comparable period one year prior thereto (subject
to normal year-end adjustments), which such statements shall be prepared and
presented in accordance with, and provide all necessary disclosure required by,
GAAP and shall be accompanied by a certificate signed by the financial vice
president, treasurer, chief financial officer or controller of Resource America
stating that such financial statements present fairly the financial condition
and results of operations of the companies being reported upon and have been
prepared in accordance with GAAP consistently applied.
     (e) As soon as available and no later than ninety (90) days after the end
of each fiscal year of the Borrower or Resource America, LEAF Financial shall
deliver to the Lenders two copies of:
     (i) a balance sheet of the Borrower and Resource America as of the end of
the fiscal year, setting forth in comparative form the figures for the previous
fiscal year and accompanied by an opinion of a firm of independent certified
public accountants of nationally recognized standing acceptable to the Lenders
stating that such balance sheet presents fairly the financial condition of the
Borrower or Resource America, as applicable, and has been prepared in accordance
with GAAP consistently applied (except for changes in application in which such
accountants concur); and
     (ii) statements of income, stockholders’ equity and cash flow of the
Borrower and Resource America for such fiscal year, setting forth in comparative
form the figures for the previous fiscal year and accompanied by an opinion of a
firm of independent certified public accountants of nationally recognized
standing acceptable to the Lenders stating that such financial statements
present fairly the financial condition of the Borrower or Resource America, as
applicable, and have been prepared in accordance with GAAP consistently applied
(except for changes in application in which such accountants concur).
     (f) As soon as available and no later than ninety (90) days after the end
of each fiscal year of Resource America, LEAF Financial shall deliver to the
Lenders two copies of:
     (i) a consolidated and consolidating balance sheet of Resource America and
its consolidated subsidiaries (including Originator and Servicer) as of the end
of the fiscal year, setting forth in comparative form the figures for the
previous fiscal year and accompanied by an opinion of a firm of independent
certified public accountants of nationally recognized standing acceptable to the
Lenders stating that such balance sheet presents fairly the financial condition
of the companies being reported upon and has been prepared in accordance with
GAAP consistently applied (except for changes in application in which such
accountants concur); and
     (ii) consolidated and consolidating statements of income, stockholders’
equity and cash flow of Resource America and its consolidated subsidiaries
(including Originator) for such fiscal year; in each case setting forth in
comparative form the figures for the previous fiscal year and accompanied by an
opinion of a firm of independent certified public accountants of nationally
recognized standing acceptable to the Lenders stating that such financial
statements present fairly the financial condition of the

65



--------------------------------------------------------------------------------



 



companies being reported upon and have been prepared in accordance with GAAP
consistently applied (except for changes in application in which such
accountants concur).
     SECTION 6.12 Access to Certain Documentation; Obligors; Background Check.
(a) The Collateral Agent (and its agents or professional advisors) shall at the
expense of the Borrower, have the right under this Agreement, once during each
calendar quarter, to examine and audit, during business hours or at such other
times as might be reasonable under applicable circumstances, any and all of the
books, records, financial statements or other information of the Servicer and
the Borrower, or held by another for the Servicer or the Borrower or on its
behalf, concerning this Agreement, provided, that, prior to the occurrence of an
Event of Default, the Borrower shall not be responsible for the expenses of the
Collateral Agent to the extent that such expenses exceed $25,000 in the
aggregate in any calendar year. Each Lender (and its agents or professional
advisors) shall, at the expense of the Borrower and as frequently as such Lender
may desire, have the right under this Agreement after the occurrence and during
the continuance of an Event of Default, to examine and audit, during business
hours or at such other times as might be reasonable under applicable
circumstances, any and all of the books, records or other information of the
Servicer or the Borrower, or held by another for the Servicer or the Borrower or
on its behalf, concerning this Agreement. Each Lender and the Collateral Agent
(and its respective agents and professional advisors) shall coordinate
examinations and audits under this Section 6.12(a) in order to minimize expense
and inconvenience to the Borrower. Each Lender and the Collateral Agent (and its
respective agents and professional advisors) shall treat as confidential any
information obtained during the aforementioned examinations which is not already
publicly known or available; provided, however, that each Lender and the
Collateral Agent may disclose such information if required to do so by law or by
any regulatory authority and may disclose information relevant to the tax
treatment and tax structure of the transactions contemplated by this Agreement.
     (b) The Collateral Agent (and its respective agents or professional
advisors) shall, at the ratable expense of the Lenders (based on Percentages),
have the right under this Agreement to contact Obligors once with respect to any
Receivable which is Pledged hereunder to request that each such Obligor verify
and confirm by return letter the existence and amount of such Receivable, the
type of Equipment leased under or securing the related Contract and such other
information as such Lender deems reasonable under the circumstances (each such
return letter to be mailed to a post office box established by such Lender). The
Servicer and the Borrower hereby agree to cooperate with each Lender (and its
respective agents or professional advisors) in connection with any attempt
thereby to contact any such Obligor and shall provide to each such Lender such
information as is needed in order to facilitate such contact. Each Lender (and
its respective agents and professional advisors) shall treat as confidential any
information obtained during any such contact with any such Obligor which is not
already publicly known or available; provided, however, that each Lender (and
its respective agents or professional advisors) may disclose such information if
required to do so by law or by any regulatory authority and may disclose
information relevant to the tax treatment and tax structure of the transactions
contemplated by this Agreement.
     (c) Each Lender (or its respective agents and/or third party professional
advisors) may, from time to time, cause comprehensive background checks on
newly-hired senior

66



--------------------------------------------------------------------------------



 



management, key employees and principals of each of Resource Capital Corp., the
Initial Servicer and Originator to be completed by an investigation service
acceptable to such Lender, at the Borrower’s expense.
     SECTION 6.13 Backup Servicer. If a Servicer Default shall occur, then the
Controlling Holders may, by notice to the Servicer, the Borrower and the Backup
Servicer, terminate all of the rights and obligations of the Servicer under this
Agreement. Upon the delivery to the Servicer of such notice, all authority and
power of the Servicer under this Agreement, whether with respect to the Pledged
Assets or otherwise, shall pass to and be vested in the Backup Servicer or any
other successor Servicer appointed by the Controlling Holders pursuant to and
under this Section, and, without limitation, the Backup Servicer or any other
successor Servicer appointed hereunder is hereby authorized and empowered to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, any and all documents and other instruments, and to do or accomplish
all other acts or things necessary or appropriate to effect the purposes of such
notice of termination or to perform the duties of the Servicer under this
Agreement. The Servicer agrees to cooperate with the Lenders and the Backup
Servicer or other successor Servicer in effecting the termination of the
Servicer’s responsibilities and rights hereunder, including, without limitation,
providing notification to the Obligors of the assignment of the servicing
function, providing the Backup Servicer or such other successor Servicer, at the
Servicer’s expense, with all records, in electronic or other form, reasonably
requested by the Backup Servicer or such other successor Servicer, in such form
as the Backup Servicer may reasonably request and at such times as the Backup
Servicer or such other successor Servicer may reasonably request, to enable such
Person to assume the servicing functions hereunder and the transfer to such
Person for administration by it of all cash amounts which at the time should be
or should have been deposited by the Servicer in the Collection Account or
thereafter be received by the Servicer with respect to the Pledged Receivables.
Additionally, the Servicer agrees to cooperate in providing, at the Servicer’s
expense, the Backup Servicer or any other successor Servicer as successor
Servicer, with reasonable access (including at the premises of the Servicer) to
Servicer’s employees and any and all books, records or other information
reasonably requested by it to enable the Backup Servicer or such other successor
Servicer, as successor Servicer, to assume the servicing functions hereunder.
Neither any Lender nor the Backup Servicer or any other successor Servicer shall
be deemed to have breached any obligation hereunder as a result of a failure to
make or delay in making any distribution as and when required hereunder caused
by the failure of the Servicer to remit any amounts received by it or to deliver
any documents held by it with respect to the Pledged Assets. The Backup Servicer
(including as successor Servicer) or any other successor Servicer undertakes to
perform only such duties and obligations as are specifically set forth in this
Agreement, it being understood by all parties hereto that there are no implied
duties or obligations of the Backup Servicer or such other successor Servicer
hereunder.
     The Active Backup Servicer’s Fees and Transition Costs shall be paid out of
Collections with respect to any Pledged Receivable as set forth in
Section 2.04(a) on and after the date, if any, that the Backup Servicer assumes
the responsibilities of the Servicer pursuant to this Section. The Standby
Backup Servicer’s Fees and Transition Costs shall be paid out of Collections
with respect to any Pledged Receivable as set forth in Section 2.04(a) prior to
the date, if any, that the Backup Servicer assumes the responsibilities of the
Servicer pursuant to this Section.

67



--------------------------------------------------------------------------------



 



     Any obligations of LEAF Financial under any Transaction Document other than
in its capacity as Servicer shall continue in effect notwithstanding LEAF
Financial’s termination as Servicer.
     On and after the time the Servicer receives a notice of termination (with a
copy delivered to the Backup Servicer) pursuant to this Section 6.13, the Backup
Servicer shall be (and the Backup Servicer hereby agrees to be) the successor in
all respects to the Servicer in its capacity as Servicer under this Agreement
and the transactions set forth or provided for herein and shall have all the
rights and powers and be subject thereafter to all the responsibilities, duties
and liabilities relating thereto placed on the Servicer by the terms and
provisions hereof; provided, however, that any failure to perform such duties or
responsibilities caused by the Servicer’s failure to provide information
required by this Section 6.13 shall not be considered a default by the Backup
Servicer or any other successor Servicer hereunder; provided, further, however,
that the Backup Servicer or such other successor Servicer, as successor
Servicer, shall have (i) no liability with respect to any obligation which was
required to be performed by the terminated Servicer prior to the date that the
Backup Servicer or such other successor Servicer becomes the successor to the
Servicer or any claim of a third party based on any alleged action or inaction
of the terminated Servicer, (ii) no obligation to perform any repurchase or
advancing obligations, if any, of the Servicer, (iii) no obligation to pay any
taxes required to be paid by the Servicer (provided that the Backup Servicer or
such other successor Servicer shall pay any income taxes for which it is
liable), (iv) no obligation to pay any of the fees and expenses of any other
party to the transactions contemplated hereby, and (v) no liability or
obligation with respect to any Servicer indemnification obligations of any prior
Servicer, including the original Servicer. The indemnification obligations of
the Backup Servicer or any other successor Servicer, upon becoming a successor
Servicer, are expressly limited to those arising on account of its failure to
act in good faith and with reasonable care under the circumstances. In addition,
neither the Backup Servicer nor any other successor Servicer shall have any
liability relating to the representations and warranties of the Servicer
contained in Article IV. Notwithstanding the above, Morgan Stanley (or,
following the Collateral Split Effective Date, the Primary Lender under the
related Loan Agreement) may, or shall, if the Backup Servicer or any other
successor Servicer is unable to so act, appoint itself, or appoint any other
established servicing institution acceptable to the Lenders in their sole
discretion, as the successor to the Servicer hereunder in the assumption of all
or any part of the responsibilities, duties or liabilities of the Servicer
hereunder. Pending appointment of a successor to the Servicer hereunder, and
after the Lenders notify the Servicer to discontinue performing servicing
functions under this Agreement, the Backup Servicer or any other successor
Servicer (or Morgan Stanley (or, following the Collateral Split Effective Date,
the Primary Lender under the related Loan Agreement) if there is no Backup
Servicer or other successor Servicer) shall act in such capacity as hereinabove
provided. In connection with such appointment and assumption, the Lenders may
make such arrangements for the compensation of such successor out of payments on
Pledged Receivables as it and such successor shall agree; provided, however,
that, except as provided herein, no such compensation shall be in excess of that
permitted the Servicer hereunder, unless (i) agreed to by the Lenders and
(ii) such compensation shall be on commercially competitive terms and rates. The
Borrower, the Lenders and such successor shall take such action, consistent with
this Agreement, as shall be necessary to effectuate any such succession. The
parties hereto agree that in no event will the Backup Servicer or any other
successor Servicer be liable for any special, indirect or consequential damages.

68



--------------------------------------------------------------------------------



 



     Each of the Backup Servicer and any other successor Servicer hereby agrees
that it shall, and shall take all actions necessary so that it shall at all
times be ready to, assume all the rights and powers and all of the
responsibilities, obligations and duties of the Servicer hereunder, within ten
(10) Business Days of receiving from a Lender a notice requesting the Backup
Servicer or such other successor Servicer to do so.
     Notwithstanding anything contained in this Agreement to the contrary,
absent specific knowledge by any Lyon Financial Services, Inc. account
representative assigned to this transaction from time to time, or written notice
detailing specific Errors (as defined below) or other deficiencies, Lyon
Financial Services, Inc., as successor Servicer, is authorized to accept and
rely on all accounting records (including computer records) and work product of
the prior Servicer hereunder relating to the Contracts (collectively, the
“Predecessor Servicer Work Product”) without any audit or other examination
thereof, and Lyon Financial Services, Inc. shall have no duty, responsibility,
obligation or liability for the acts and omissions of the prior Servicer. If any
error, inaccuracy, commission or incorrect or nonstandard practice or procedure
(collectively, “Errors”) exists in any Predecessor Servicer Work Product and
such Errors cause Lyon Financial Services, Inc. to make or continue any errors
(collectively, “Continued Errors”), Lyon Financial Services, Inc. shall have no
liability for such Continued Errors; provided, however, that Lyon Financial
Services, Inc. agrees to use its best efforts to prevent Continued Errors. In
the event that Lyon Financial Services, Inc. becomes aware of Errors or
Continued Errors, Lyon Financial Services, Inc. shall, with the prior consent of
the Lenders, use commercially reasonable efforts to reconstruct and reconcile
any affected data to correct such Errors and Continued Errors and to prevent
future Continued Errors. Lyon Financial Services, Inc. shall be entitled to
recover its costs thereby expended as Servicer Advances in accordance with
Section 2.04(a) hereof.
     Within four (4) Business Days after each Remittance Date, provided that the
Backup Servicer shall have received the information specified in Section 6.10(d)
within the time specified therein, the Backup Servicer shall compare the
information on the computer tape or diskette (or other means of electronic
transmission acceptable to the Backup Servicer) most recently delivered to the
Backup Servicer by the Servicer pursuant to Section 6.10(d) with respect to such
Remittance Date to the corresponding Monthly Remittance Report delivered to the
Backup Servicer by the Servicer pursuant to Section 6.10(d) and shall:
     (a) confirm that such Monthly Remittance Report is complete on its face;
     (b) confirm the distributions to be made on such Remittance Date pursuant
to Section 2.04(a) hereof to the extent the Backup Servicer is able to do so
given the information provided to it by the Servicer (it being hereby agreed
that the Backup Servicer shall promptly notify the Servicer and the Lenders if
such information is insufficient and that the Servicer shall promptly provide to
the Backup Servicer any additional information required by the Backup Servicer);
     (c) confirm the mathematical computations of information in such Monthly
Remittance Report; and
     (d) confirm such other information as the Backup Servicer and the Lenders
may agree.

69



--------------------------------------------------------------------------------



 



     In the event of any discrepancy between the information set forth in
subparagraphs (b) or (c) above as calculated by the Servicer and that determined
or calculated by the Backup Servicer, the Backup Servicer shall promptly report
such discrepancy to the Servicer and the Lenders. In the event of a discrepancy
as described in the preceding sentence, the Servicer and the Backup Servicer
shall attempt to reconcile such discrepancy within five (5) Business Days after
reporting such discrepancy, but in the absence of a reconciliation,
distributions on the related Remittance Date shall be made consistent with the
information calculated by the Servicer, the Servicer and the Backup Servicer
shall attempt to reconcile such discrepancy prior to the next Remittance Date,
and the Servicer shall promptly report to the Lenders regarding the progress, if
any, which shall have been made in reconciling such discrepancy. If the Backup
Servicer and the Servicer are unable to reconcile such discrepancy with respect
to such Monthly Remittance Report by the next Remittance Date that falls in
April, July, October or January, the Servicer shall cause independent
accountants acceptable to the Lenders, at the Servicer’s expense, to examine
such Monthly Remittance Report and attempt to reconcile such discrepancy at the
earliest possible date (and the Servicer shall promptly provide the Lenders with
a report regarding such event). The effect, if any, of such reconciliation shall
be reflected in the Monthly Remittance Report for the next succeeding Remittance
Date. The provisions of this paragraph shall be referred to herein as the
“Discrepancy Procedure”.
     Other than as specifically set forth in this Agreement, the Backup Servicer
shall have no obligation to supervise, verify, monitor or administer the
performance of the Servicer and shall have no liability for any action taken or
omitted by the Servicer.
     The Backup Servicer or any other successor Servicer may allow a subservicer
to perform any and all of its duties and responsibilities hereunder, including
but not limited to its duties as successor Servicer hereunder, should the Backup
Servicer or such other successor Servicer become the successor Servicer pursuant
to the terms of this Agreement; provided, however, that the Backup Servicer or
such other successor Servicer, as applicable, shall remain liable for the
performance of all of its duties and obligations hereunder to the same extent as
if no such subservicing had occurred.
     In no event shall the Backup Servicer or any other successor Servicer
(either prior to or after its appointment hereunder as Servicer) be responsible
or liable for any failure or delay in the performance of its obligations
hereunder arising out of or caused by, directly or indirectly, forces beyond its
control, including without limitation, acts of terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God.
     The Backup Servicer may, upon one hundred twenty (120) days’ prior written
notice to each of the parties hereto, resign as Backup Servicer. If the Backup
Servicer resigns under this Agreement, then the Controlling Holders (with the
consent of the Servicer if no Program Termination Event or Event of Default has
occurred and is then continuing) during such period may appoint a successor
backup servicer, whereupon such successor backup servicer shall succeed to the
rights, powers and duties of such Backup Servicer, and the term “Backup
Servicer”, shall mean such successor backup servicer, effective upon its
acceptance of such appointment and its delivery of a duly executed counterpart
of this Agreement and an acknowledgment to the Backup Servicer and the other
parties hereto, and such former Backup Servicer’s rights, powers and duties as
Backup Servicer, shall be terminated (other than the

70



--------------------------------------------------------------------------------



 



covenant of the Backup Servicer set forth in Section 9.08, which expressly
survives termination of this Agreement), without any other or further act or
deed on the part of such former Backup Servicer or any of the parties to this
Agreement. Such resigning Backup Servicer shall cooperate with the Custodian,
the Collateral Agent and the successor backup servicer in order to transfer its
rights and obligations as Backup Servicer hereunder to such successor Backup
Servicer.
     SECTION 6.14 Additional Remedies of Lenders Upon Event of Default. During
the continuance of any Event of Default, each Lender, in addition to the rights
specified in Section 7.01, shall have the right to take all actions now or
hereafter existing at law, in equity or by statute to protect its interests and
enforce its rights and remedies (including the institution and prosecution of
all judicial, administrative and other proceedings and the filings of proofs of
claim and debt in connection therewith). Except as otherwise expressly provided
in this Agreement, no remedy provided for by this Agreement shall be exclusive
of any other remedy, each and every remedy shall be cumulative and in addition
to any other remedy, and no delay or omission to exercise any right or remedy
shall impair any such right or remedy or shall be deemed to be a waiver of any
Event of Default.
     SECTION 6.15 Waiver of Defaults. The Controlling Holders may waive any
default by the Servicer in the performance of its obligations hereunder and its
consequences. Upon any such waiver of a past default, such default shall cease
to exist, and any Event of Default arising therefrom shall be deemed to have
been remedied for every purpose of this Agreement. No such waiver shall be
effective unless it shall be in writing and signed by the Controlling Holders
and no such waiver shall extend to any subsequent or other default or impair any
right consequent thereon except to the extent expressly so waived.
     SECTION 6.16 Maintenance of Certain Insurance. On the date hereof the
Servicer shall obtain, and at all times thereafter during the term of its
service as Servicer the Servicer shall maintain, in force a directors and
officers liability insurance policy in an amount not less than $1,000,000 naming
the Collateral Agent as loss payee with an insurance company reasonably
acceptable to the Lenders.
     The Servicer shall deliver a copy of the insurance policy required under
this Section 6.16 to the Lenders on the date hereof together with a
certification from the applicable insurance company that such policy is in force
on the date hereof.
     The Servicer shall prepare and present, on behalf of itself and the
Lenders, claims under any such policy in a timely fashion in accordance with the
terms of such policy, and upon, the filing of any claim on any policy described
in this Section, the Servicer shall promptly notify the Lenders of such claim.
     SECTION 6.17 Segregation of Collections. The Servicer shall not commingle
funds constituting Collections with respect to any Pledged Receivable with any
other funds of the Servicer; provided, that such commingling may occur in the
Lockbox Account so long as the Lockbox Intercreditor Agreement is in full force
and effect.
     SECTION 6.18 UCC Matters; Protection and Perfection of Pledged Assets. The
Borrower will not change the jurisdiction of its formation, make any change to
its corporate

71



--------------------------------------------------------------------------------



 



name or use any tradenames, fictitious names, assumed names, “doing business as”
names or other names (other than those listed on Schedule II hereto, as such
schedule may be revised from time to time to reflect name changes and name usage
permitted under the terms of this Section 6.18 after compliance with all terms
and conditions of this Section 6.18 related thereto) unless, prior to the
effective date of any such jurisdiction change, name change or use, the Borrower
notifies the Collateral Agent of such change in writing and delivers to the
Collateral Agent such executed financing statements as the Collateral Agent may
request to reflect such jurisdiction, name change or use, together with such
other documents and instruments as the Collateral Agent may request in
connection therewith. The Borrower will not change the location of its chief
executive office or the location of its records regarding the Pledged
Receivables unless, prior to the effective date of any such change of location,
the Borrower notifies the Collateral Agent of such change of location in writing
and delivers to the Collateral Agent such executed financing statements as the
Collateral Agent may reasonably request to reflect such change of location,
together with such Opinions of Counsel, documents and instruments as the
Collateral Agent may request in connection therewith. The Borrower agrees that
from time to time, at its expense, it will promptly execute and deliver all
further instruments and documents, and take all further action that the
Collateral Agent may reasonably request in order to perfect, protect or more
fully evidence the Collateral Agent’s interest in the Pledged Assets acquired
hereunder, or to enable the Collateral Agent to exercise or enforce any of its
respective rights hereunder. Without limiting the generality of the foregoing,
the Borrower will, upon the request of the Collateral Agent: (i) execute (if
necessary) and file such financing or continuation statements, or amendments
thereto or assignments thereof, and such other instruments or notices, as may be
necessary or appropriate or as the Collateral Agent may request, and (ii) mark
its master data processing records evidencing such Pledged Receivables with a
legend acceptable to the Collateral Agent, evidencing that the Collateral Agent
has acquired an interest therein as provided in this Agreement. The Collateral
Agent shall be entitled to conclusively rely on the filings or registrations
made by or on behalf of the Borrower without any independent investigation and
the Borrower’s obligation to make such filings as evidence that such filings
have been made. The Borrower hereby authorizes the Collateral Agent to file one
or more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Pledged Receivables and the
Other Conveyed Property and the Related Security related thereto and the
proceeds of the foregoing now existing or hereafter arising, without the
signature of the Borrower where permitted by law. The Borrower hereby ratifies
and authorizes the filing by the Collateral Agent of any such financing
statement made prior to the date hereof. A carbon, photographic or other
reproduction of this Agreement or any financing statement covering the Pledged
Receivables, or any part thereof, shall be sufficient as a financing statement.
The Borrower shall, upon the request of the Collateral Agent at any time after
the occurrence of an Event of Default and at the Borrower’s expense, notify the
Obligors obligated to pay any Pledged Receivables, or any of them, of the
security interest of the Collateral Agent in the Pledged Assets. If the Borrower
fails to perform any of its agreements or obligations under this Section 6.18,
the Collateral Agent may (but shall not be required to) itself perform, or cause
performance of, such agreement or obligation, and the expenses of the Collateral
Agent incurred in connection therewith shall be payable by the Borrower upon the
Collateral Agent’s demand therefor. For purposes of enabling the Collateral
Agent to exercise its rights described in the preceding sentence and elsewhere
in this Article VI, the Borrower hereby authorizes the Collateral Agent and its
successors and assigns to take any and all steps in

72



--------------------------------------------------------------------------------



 



the Borrower’s name and on behalf of the Borrower necessary or desirable, in the
determination of the Collateral Agent, to collect all amounts due under any and
all Pledged Receivables, including, without limitation, endorsing the Borrower’s
name on checks and other instruments representing Collections with respect to
any Pledged Receivable and enforcing such Pledged Receivables and the related
Contracts and, if any, the related guarantees.
     SECTION 6.19 Servicer Advances. The Servicer may, in its sole discretion,
make an advance in respect of any payment due on a Pledged Receivable (other
than a Defaulted Receivable) to the extent such payment has not been received by
the Servicer as of its due date and the Servicer reasonably expects such payment
will be ultimately recoverable (a “Servicer Advance”). The Servicer shall
deposit into the Collection Account in immediately available funds the aggregate
of all Servicer Advances to be made during a Fee Period on or prior to the
Business Day immediately preceding the related Remittance Date. The Servicer
shall be entitled to reimbursement for such Servicer Advances from monies in the
Collection Account as provided in Section 2.04(a) hereof.
     SECTION 6.20 Repurchase of Receivables Upon Breach of Covenant or
Representation and Warranty by Servicer. The Borrower or the Servicer, as the
case may be, shall inform the other parties to this Agreement and the Initial
Qualifying Swap Counterparty promptly, in writing, upon the discovery of any
breach of the Servicer’s representations, warranties and/or covenants pursuant
to Section 4.02, Section 6.05 or Article V; provided, however, that the failure
to provide any such notice shall not diminish, in any manner whatsoever, any
obligation of the Servicer hereunder to repurchase any Pledged Receivable.
Unless such breach shall have been cured by the last day of the first full
calendar month following the discovery by or notice to the Servicer of such
breach (and provided that a Facility Deficiency exists on such last day), the
Servicer (if LEAF Financial or an Affiliate thereof) shall have an obligation,
and the Borrower shall and the Collateral Agent may, enforce such obligation of
the Servicer (if LEAF Financial or an Affiliate thereof), to repurchase any
Pledged Receivable materially and adversely affected by such breach. The
Borrower shall notify the Collateral Agent promptly, in writing, of any failure
by the Servicer to so repurchase any such Pledged Receivable. In consideration
of the repurchase of such Pledged Receivable, the Servicer shall remit funds in
an amount equal to the Release Price for such Pledged Receivable to the
Collection Account on the date of such repurchase. The obligations of the
Servicer under this Section 6.20 are in addition to, and in no way limit, any
obligations of the Servicer in its individual capacity under the Purchase and
Sale Agreement. It is understood and agreed that the obligation of the Servicer
to purchase any Receivables is not intended to, and shall not, constitute a
guaranty of the collectibility or payment of any Receivable which is not
collected, not paid or uncollectible on account of the insolvency, bankruptcy,
or financial inability to pay of the related Obligor.
     SECTION 6.21 Compliance with Applicable Law. The Servicer and the Borrower
shall at all times comply in all material respects with all requirements of
applicable federal, state and local laws, and regulations thereunder (including,
without limitation, usury laws, the Federal Truth-in-Lending Act, the Equal
Credit Opportunity Act, the Fair Credit Billing Act, the Fair Credit Reporting
Act, the Fair Debt Collection Practices Act, the Federal Trade Commission Act,
the Magnuson-Moss Warranty Act, the Federal Reserve Board’s Regulations “B” and
“Z”, the Soldiers’ and Sailors’ Civil Relief Act of 1940 and state adaptations
of the National Consumer

73



--------------------------------------------------------------------------------



 



Act and of the Uniform Consumer Credit Code and all other consumer credit laws
and equal credit opportunity and disclosure laws) in the conduct of its
business.
     SECTION 6.22 Receipt of Certificates of Title. Any Receivable with respect
to which the Obligor Collateral includes a Vehicle and for which the Servicer
shall not have (i) received a Certificate of Title satisfying the Titling
Requirements and (ii) delivered such Certificate of Title to the Custodian
within 90 days of the first day of inclusion of such Pledged Receivable in the
calculation of the Facility Limit, shall no longer be deemed to be an Eligible
Receivable and, therefore, shall no longer be included in the calculation of the
Facility Limit. In the case of any Receivable excluded from the calculation of
the Facility Limit pursuant to the previous sentence, the Receivable so excluded
from the calculation of the Facility Limit may at a later time be included in
the calculation of the Facility Limit, provided, that (i) the Custodian shall
have received the Certificate of Title described above with respect to such
Receivable from the applicable Registrar of Titles and delivered such
Certificate of Title to the Custodian and (ii) such Receivable is otherwise an
Eligible Receivable at such time.
     SECTION 6.23 Lenders’ Bank Limitation of Liability. (a) The Lenders’ Bank
undertakes to perform only such duties and obligations as are specifically set
forth in this Agreement, it being expressly understood by the parties hereto
that there are no implied duties or obligations under this Agreement. Neither
the Lenders’ Bank nor any of its officers, directors, employees or agents shall
be liable, directly or indirectly, for any damages or expenses arising out of
the services performed under this Agreement other than damages which result from
the gross negligence or willful misconduct of it or them. In no event will the
Lenders’ Bank or any of its officers, directors, employees or agents be liable
for any consequential, indirect or special damages.
     (b) The Lenders’ Bank shall not be liable for any error of judgment, or for
any act done or step taken or omitted by it, in good faith, or for any mistakes
of fact or law, or for anything which it may do or refrain from doing in
connection herewith.
     (c) The Lenders’ Bank may rely on and shall be protected in acting upon any
certificate, instrument, opinion, notice, letter, telegram or other document
delivered to it by any other Person and which in good faith it believes to be
genuine and which has been signed by the proper party or parties. The Lenders’
Bank may rely on and shall be protected in acting upon the written instructions
of any designated officer of the Borrower, the Servicer or any Lender.
     (d) The Lenders’ Bank may consult with counsel reasonably satisfactory to
it and the opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the opinion of such counsel.
     (e) The Lenders’ Bank shall not be required to expend or risk its own funds
or otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of its rights or powers, if the Lenders’ Bank
believes that repayment of such funds (repaid in accordance with the terms of
this Agreement) or adequate indemnity against such risk or liability is not
reasonably assured to it.

74



--------------------------------------------------------------------------------



 



     (f) The Lenders’ Bank shall not be deemed to be a fiduciary of any party
hereto.
     (g) The parties hereto agree that in no event will the Lenders’ Bank be
liable for special, indirect or consequential damages.
ARTICLE VII
EVENTS OF DEFAULT
     SECTION 7.01 Events of Default. If any of the following events (each an
“Event of Default”) shall occur:
     (a) the occurrence of any Bankruptcy Event with respect to the Borrower,
Owner, Resource America, the Originator or the Servicer; or
     (b) any representation or warranty made or deemed to be made by the
Borrower or the Servicer (or any of its officers) under or in connection with
this Agreement (or any remittance report or other information or report
delivered pursuant hereto) or any other Transaction Document shall prove to be
false or incorrect in any respect and shall remain false or incorrect for a
period fifteen (15) Business Days after the Servicer or the Borrower become
aware, or are notified by a Lender, the Custodian or any other Person, that such
representation or warranty is false or incorrect; provided, however, that if any
breach described above is cured by the repurchase of Receivables pursuant to
Article VI of the Purchase and Sale Agreement or by a repayment hereunder, or
repurchase pursuant to Sections 4.03 or 6.20 hereof, such breach shall cease to
constitute an Event of Default; or
     (c) (i) the Borrower or the Servicer shall fail to perform or observe any
term, covenant or agreement hereunder or under any other Transaction Document
(other than described in clause (ii) below) in any material respect and such
failure remains unremedied for fifteen (15) Business Days; or (ii) either the
Servicer or the Borrower shall fail to make any payment or deposit to be made by
it when due hereunder or under any other Transaction Document and such failure
remains unremedied for two (2) Business Days; or
     (d) the Borrower, Owner, Resource America or the Servicer shall fail to pay
(and such failure remains unremedied for two (2) Business Days) any principal of
or premium or interest on any Debt in an amount in excess of $10,000,000, when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise); or any other default under any
agreement or instrument relating to any Debt of the Borrower or the Servicer or
any other event, shall occur if the effect of such default or event is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled required prepayment) prior to the stated
maturity thereof; or
     (e) the Originator, the Borrower or any of their respective subsidiaries
shall have suffered any material adverse change to its business, financial
condition or any other condition which, in any Lender’s sole discretion,
constitutes a material impairment of the Originator or the Borrower’s ability to
perform its Obligations; or

75



--------------------------------------------------------------------------------



 



     (f) (i) the Collateral Agent shall at any time fail to have a valid,
perfected, first priority security interest in any of the Pledged Assets (other
than Equipment which has a value of less than (x) $25,000 if such Equipment is
leased under Dollar Purchase Option Contracts or (y) $50,000 if such Equipment
is leased under FMV Contracts) or (ii) any purchase by the Borrower of a
Receivable and the Collections, Related Security and Other Conveyed Property
with respect thereto under the Purchase and Sale Agreement shall, for any
reason, cease to create in favor of the Borrower a perfected ownership interest
in such Receivable and the Collections, Related Security and the Other Conveyed
Property with respect thereto; provided, however, that if an event described in
the foregoing clause (i) or (ii) is cured by the repurchase of Receivables
pursuant to Article VI of the Purchase and Sale Agreement or by a repayment
hereunder or repurchase pursuant to Sections 4.03 or 6.20 hereof, within five
Business Days, such event shall cease to constitute an Event of Default; or
     (g) the Borrower or the Servicer shall have suffered any material adverse
change to its financial condition or operations which would affect the
collectibility of the Pledged Receivables or the Borrower’s or the Servicer’s
ability to conduct its business or fulfill its obligations hereunder or under
any other Transaction Document; or
     (h) the Servicer’s or the Borrower’s activities are terminated for any
reason, including any termination thereof by a regulatory, tax or accounting
body; or
     (i) the occurrence of a Change of Control; or
     (j) the Purchase and Sale Agreement or any other Transaction Document or
any material provision of any of them shall cease to be in full force and effect
and enforceable in accordance with its terms, or the Servicer, the Borrower, or
any Affiliate of the Servicer or the Borrower shall so assert in writing; or
     (k) the occurrence of a Servicer Default; or
     (l) either (1) the Facility Amount exceeds the Facility Limit or (2) the
aggregate outstanding principal amount of the Class A Notes exceeds the Class A
Facility Limit; and, in each case, such event shall remain unremedied for two
Business Days; or
     (m) the auditor’s opinion accompanying the audited annual financial
statements of the Servicer or the Borrower is qualified in any manner; or
     (n) (i) any Qualifying Interest Rate Swap shall cease to be in full force
and effect, (ii) the Borrower or the Servicer fail to comply with any hedging
requirement hereunder or (iii) the counterparty under any Qualifying Interest
Rate Swap or former or purported Qualifying Interest Rate Swap fails to qualify
as a Qualifying Swap Counterparty and does not post cash collateral in a manner
satisfactory to the Lenders is not replaced by a Qualifying Swap Counterparty
within 45 days of such counterparty’s failure to so qualify, (iv) the occurrence
of any default by the Borrower or Servicer in the observance or performance of
any of the terms or provisions of any Qualifying Interest Rate Swap or (v) any
interest rate swap agreement represented by the Borrower or the Servicer to be a
Qualifying Interest Rate Swap shall fail to be, or cease to be, a Qualifying
Interest Rate Swap; or

76



--------------------------------------------------------------------------------



 



     (o) Resource America or LEAF Financial shall, at any time, permit its
respective Tangible Net Worth to be less than its respective Minimum Tangible
Net Worth; or
     (p) either (i) the provisions of the Transaction Documents relating to the
Backup Servicer or its duties under any of the Transaction Documents cease to be
in full force and effect and enforceable in accordance with their terms, or the
Backup Servicer shall so assert in writing, (ii) Lyon Financial Services, Inc.
or any successor Backup Servicer resigns, is removed by the Lenders, or
otherwise ceases to act as the Backup Servicer, and such Backup Servicer is not
replaced by a new Backup Servicer satisfactory to the Lenders within 45 days of
such resignation, removal or other event; or
     (q) the occurrence of three or more Termination Events; or
     (r) the Facility Maturity Date shall have occurred and the aggregate
outstanding principal amount of the Loans and all accrued Fees and interest and
other Obligations have not been paid in full; or
     (s) any occurrence of an event described in clause (ii) of the definition
of Other Default; or
     (t) (i) as of November 30, 2008, the available unrestricted cash on hand
(the “Available Cash”) of LEAF Financial is less than $3,000,000, (ii) as of
December 31, 2008, the Available Cash of LEAF Financial is less than $3,000,000,
(iii) as of January 31, 2009, the Available Cash of LEAF Financial is less than
$4,000,000, (iv) as of February 28, 2009, the Available Cash of LEAF Financial
is less than $5,000,000, (v) on any date of determination during the period
beginning on December 1, 2008 and ending on December 31, 2008, (x) the rolling
30-day average of Available Cash of LEAF Financial is less than $2,000,000 or
(y) the Available Cash of LEAF Financial is less than $1,600,000, (vi) on any
date of determination during the period beginning on January 1, 2009 and ending
on January 31, 2009, (x) the rolling 30-day average of Available Cash of LEAF
Financial is less than $3,000,000 or (y) the Available Cash of LEAF Financial is
less than $2,400,000, (vii) on any date of determination during the period
beginning on February 1, 2009 and ending on February 28, 2009, (x) the rolling
30-day average of Available Cash of LEAF Financial is less than $4,000,000 or
(y) the Available Cash of LEAF Financial is less than $3,200,000 or (viii)
thereafter, on any date of determination, (x) the rolling 30-day average of
Available Cash of LEAF Financial is less than $5,000,000 or (y) the Available
Cash of LEAF Financial is less than $4,000,000; or
     (u) as of the last day of any fiscal quarter, the Interest Coverage Ratio
of LEAF Financial and its consolidated subsidiaries (measured for the then
current fiscal quarter) is less than 1.30 to 1.00; or
     (v) as of the last day of each fiscal quarter, the Leverage Ratio of
Resource America shall be greater than 2.00 to 1.00; or
     (w) as of the last day of each fiscal quarter, the Leverage Ratio of LEAF
Financial shall be greater than 5.00 to 1.00; or

77



--------------------------------------------------------------------------------



 



     (x) as of the last day of any calendar month, the Liquidity Availability
Amount with respect to all LEAF Managed Entities is less than $100,000,000; or
     (y) (A) for the fiscal quarter of LEAF Financial and its consolidated
subsidiaries ending on September 30, 2008, the amount equal to (i) the total
revenues of LEAF Financial and its consolidated subsidiaries for such period,
minus (ii) the total expenses of LEAF Financial and its consolidated
subsidiaries for such period, plus (iii) an amount equal to such Person’s
provision for losses on investments for such period, is less than ($2,700,000),
(B) for the fiscal quarter of LEAF Financial and its consolidated subsidiaries
ending on December 31, 2008, the amount equal to (i) the total revenues of LEAF
Financial and its consolidated subsidiaries for such period, minus (ii) the
total expenses of LEAF Financial and its consolidated subsidiaries for such
period, plus (iii) an amount equal to such Person’s provision for losses on
investments for such period, is less than $1,400,000 or (C) thereafter, for any
two consecutive fiscal quarters of LEAF Financial and its consolidated
subsidiaries, the amount equal to the consolidated net income of LEAF Financial
and its consolidated subsidiaries for such period is a negative number; or
     (z) the occurrence of any “Event of Default” or “Program Termination Event”
under and as defined in the Warehouse Facility;
then the Controlling Holders may, by notice to the Borrower and each Qualifying
Swap Counterparty, declare the Program Termination Date to have occurred;
provided, that, in the case of any event described in Section 7.01(a) above, the
Program Termination Date shall be deemed to have occurred automatically upon the
occurrence of such event. Upon any such declaration or automatic occurrence,
(i) the Borrower shall cease purchasing Receivables from Originator under the
Purchase and Sale Agreement and (ii) at the option of each Primary Lender in its
sole discretion, such Primary Lender may (x) declare the related Loans made to
the Borrower by such Primary Lender and its Related Lenders hereunder and all
interest and all Fees accrued on such Loans and any other Obligations to be
immediately due and payable (and the Borrower shall pay such Loans and all such
amounts and Obligations immediately) or (y) deliver a Collateral Split Notice to
the Collateral Agent and the other Parties hereto pursuant to Section 7.03. Any
Collections received in any such account (or received directly by any Lender or
the Collateral Agent) shall be applied to the Obligations in accordance with the
priority of payments set forth in Section 2.04(a). In addition, upon any such
declaration or upon any such automatic occurrence, the Lenders and the
Collateral Agent shall have, in addition to all other rights and remedies under
this Agreement or otherwise, all other rights and remedies provided under the
UCC of the applicable jurisdiction and other applicable laws, which rights shall
be cumulative.
     SECTION 7.02 Additional Remedies of the Lenders. (a) Following the
occurrence of the Program Termination Date, the Collateral Agent shall not
foreclose upon or sell the Pledged Assets, except in accordance with this
Section 7.02.
     (b) Upon the occurrence of the Program Termination Date and at the written
direction of the Controlling Holders, the Collateral Agent shall foreclose upon
and promptly sell the Pledged Assets in a commercially reasonable manner, in a
recognized market (if one exists), at such price or prices as the Collateral
Agent may reasonably deem satisfactory in consultation with the Lenders, and
shall apply the proceeds thereof to the Obligations in accordance with the

78



--------------------------------------------------------------------------------



 



priority of payments set forth in Section 2.04. The parties recognize that it
may not be possible to sell all of the Pledged Assets on a particular Business
Day, or in a transaction with the same purchaser, or in the same manner because
the market for such Pledged Assets may not be liquid. Accordingly, the
Collateral Agent may elect, in its sole discretion, the time and manner of
liquidating any Pledged Assets, and nothing contained herein shall obligate the
Collateral Agent to liquidate any Pledged Assets immediately on the Program
Termination Date or to liquidate all Pledged Assets in the same manner or on the
same Business Day. For the avoidance of doubt, once the Collateral Agent has
begun the foreclosure process, each Program Termination Event which caused the
Program Termination Date to occur may not be cured without the prior written
consent of the Lenders and the Collateral Agent.
     (c) Any amounts received from any sale or liquidation of the Pledged Assets
pursuant to this Section 7.02 in excess of the Obligations will be returned to
the Borrower, its successors or assigns, or to whosoever may be lawfully
entitled to receive the same, or as a court of competent jurisdiction may
otherwise direct.
     (d) Each of the Class A Lenders, the Class B Lenders, the Collateral Agent
and the Initial Qualifying Swap Counterparty shall have, in addition to all the
rights and remedies provided herein and provided by applicable federal, state,
foreign, and local laws (including, without limitation, the rights and remedies
of a secured party under the Uniform Commercial Code of any applicable state, to
the extent that the Uniform Commercial Code is applicable, and the right to
offset any mutual debt and claim), all rights and remedies available to such
Person at law, in equity or under any other agreement between such Person and
the Borrower.
     (e) Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, each and
every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Program Termination Event or
Event of Default.
     SECTION 7.03 Collateral Splitting.
     (a) Following the occurrence of a Program Termination Event, but prior to
the exercise of remedies by the Collateral Agent pursuant to Section 7.02, each
Primary Lender shall have the right (but no obligation) to deliver a written
notice (a “Collateral Split Notice”) to the Collateral Agent, each of the other
parties hereto and the Qualifying Swap Counterparty requesting that the
Collateral Agent divide the Pledged Receivables (and the related Pledged Assets)
into Segregated Collateral Pools in accordance with subsection (b) below.
     (b) If a Collateral Split Notice has been delivered by any Primary Lender
pursuant to subsection (a) above, then upon the expiration of the Collateral
Split Buyout Rights (and assuming such rights have not been exercised), the
Collateral Agent shall promptly and randomly select two portions of the Pledged
Receivables (and the related Pledged Assets) to be “Segregated Collateral Pools”
with respect to each of the Primary Lenders and their respective Related
Lenders. Each Segregated Collateral Pool shall have an aggregate Discounted
Balance equal to (x) the sum of the Percentages for the applicable Primary
Lender and its Related Lenders, multiplied by (y) the aggregate Discounted
Balance of all Pledged Receivables at such

79



--------------------------------------------------------------------------------



 



time (such selection not to result in the separation of Pledged Receivables with
the same Obligor into multiple Segregated Collateral Pools). Notwithstanding the
foregoing, if at such time RBS is a Primary Lender and each Primary Lender and
its Related Lenders, collectively, have aggregate Percentages equal to 50%, then
(A) the MS Primary Lender shall promptly cause the Pledged Receivables (and the
related Pledged Assets) to be split into two Segregated Collateral Pools based
on the procedure described in the two preceding sentences (except such splitting
need not be random) and (B) no later than three (3) Business Days following the
date on which such split occurs, RBS shall select which Segregated Collateral
Pool shall constitute the Segregated Collateral Pool with respect to RBS, as
Primary Lender, and its Related Lenders. The remaining Segregated Collateral
Pool shall constitute the Segregated Collateral Pool with respect to Morgan
Stanley, as Primary Lender, and its Related Lenders. The division of the Pledged
Receivables (and the related Pledged Assets) in accordance with this subsection
(b) into Segregated Collateral Pools and the designation of each such Segregated
Collateral Pool to the related Lenders shall be hereinafter referred to as the
“Collateral Split”.
     (c) Notwithstanding anything to the contrary contained in this Agreement or
any other Transaction Document, from and after the Collateral Split Effective
Date:
     (i) The Loans made by the MS Primary Lender and its Related Lenders, on the
one hand, and the RBS Primary Lender and its Related Lenders, on the other hand
(each, a “Lender Group”), shall be deemed to be governed by two separate “Loan
Agreements”. Each Loan Agreement shall be evidenced by this Agreement as in
effect on the Collateral Split Effective Date, together with any subsequent
amendments thereto made in accordance with Section 9.01 hereof. The terms and
conditions of each Loan Agreement and the Persons deemed to be parties thereto
shall be the same as the terms of this Agreement as in effect on the Collateral
Split Effective Date (as subsequently and separately amended in accordance with
Section 9.01 hereof); provided, however, that (A) each reference herein to a
“Lender” or the “Lenders” shall be deemed to refer solely to the Lenders in the
applicable Lender Group (and their subsequent successors and assigns), and the
Lenders in one Lender Group shall not be deemed to be parties to the Loan
Agreement for the other Lender Group, and shall not have any rights, privileges,
duties or obligations under such other Loan Agreement except to the extent
expressly provided in Sections 2.04 and 9.01 thereof, (B) each reference herein
to the “Collateral Agent” shall be deemed to refer to the Primary Lender of the
applicable Lender Group on the Collateral Split Effective Date (and its
subsequent successors and assigns), (C) each reference to the “Loans” or “Notes”
(or any similar or related term) shall be deemed to refer solely to the Loans or
Notes of the applicable Lender Group, (D) each reference to the “Pledged
Receivables” or the other “Pledged Assets” (or any similar or related term)
shall be deemed to refer to the Pledged Receivables and/or Pledged Assets
included in the applicable Lender Group’s Segregated Collateral Pool, (E)
Section 2.04(a) of the Loan Agreement for the RBS Lender Group (as defined
below) (the “RBS Loan Agreement”) shall be replaced in its entirety with the
language set forth on Schedule 2.04(a) hereto and any reference in the MS Loan
Agreement or the related Transaction Documents to Section 2.04 of the RBS Loan
Agreement shall be understood to refer to Schedule 2.04(a), (F) the Backup
Servicer shall continue to be a party to the Loan Agreement related to the MS
Primary Lender and its Related Lenders (the “Morgan Stanley Lender Group”) on
the terms and conditions set forth therein, but shall not be deemed to be a

80



--------------------------------------------------------------------------------



 



party to the Loan Agreement related to the RBS Primary Lender and its Related
Lenders (the “RBS Lender Group”) and shall have no rights, privileges, duties or
obligations thereunder, and (G) the security interest granted to the Collateral
Agent by the Borrower pursuant to Section 2.11 of this Agreement or any other
provision of the Transaction Documents shall continue in effect (and shall be
assigned to the RBS Collateral Agent to the extent specified in subsection (v)
below), and no new grant shall be deemed to be made pursuant to Section 2.11 of
either Loan Agreement For the avoidance of doubt, (I) the parties hereto intend
that this subsection (i), upon taking effect, shall be treated as an amendment
and restatement of the terms of this Agreement (as such terms apply separately
to the Loans of each Lender Group and its related Segregated Collateral Pool)
and not as a cancellation, termination or novation of this Agreement;
     (ii) Without limiting the generality of subsection (i) above, LEAF
Financial or the Person then acting as Servicer shall continue to be the
Servicer (in separate capacities) with respect to each Loan Agreement and each
Segregated Collateral Pool until removed by the applicable Controlling Holders
in accordance with Section 6.01 of the applicable Loan Agreement;
     (iii) Without limiting the generality of subsection (i) above, U.S. Bank
National Association or the Person then acting as Custodian shall continue to be
the Custodian (in separate capacities) with respect to each Loan Agreement and
each Segregated Collateral Pool until removed in accordance with the applicable
Loan Agreement and the Related Custodial Agreement. The rights, privileges,
duties and obligations of the Custodian with respect to each Loan Agreement and
the related Segregated Collateral Pool shall be governed by a custodial
agreement (the “Related Custodial Agreement” with respect thereto) having all
the same terms and conditions as the Custodial Agreement in effect on the
Collateral Split Effective Date, except that (A) each Related Custodial
Agreement shall only apply to the related Segregated Collateral Pool, (B) all
references therein to the “RLSA” (and all terms defined by reference to the
“RLSA”) shall be deemed to refer solely to the related Loan Agreement and the
respective terms defined therein (as modified by subsection (i) above). Except
as otherwise expressly provided in Section 2.04 of the Loan Agreement related to
the other Segregated Collateral Pool, the Custodian’s Fees and other amounts due
to the Custodian in respect of a particular Segregated Collateral Pool shall be
paid solely from Collections on such Segregated Collateral Pool in accordance
with Section 2.04 of the related Loan Agreement. Each reference to the
“Custodial Agreement” or the “Custodian” in a Loan Agreement or any other
related agreement shall be deemed to refer solely to the Related Custodial
Agreement with respect to such Loan Agreement and the Person appointed as
Custodian thereunder;
     (iv) Without limiting the generality of subsection (i) above, but subject
to the remainder of this subsection (iv), U.S. Bank National Association or the
Person then acting as Lenders’ Bank shall continue to be the Lenders’ Bank (in
separate capacities) with respect to each Loan Agreement and each Segregated
Collateral Pool until removed in accordance with the applicable Loan Agreement.
Promptly following the Collateral Split Effective Date, and unless otherwise
agreed to in writing by the MS Primary Lender, the RBS Lender Group shall
promptly establish a separate collection account to

81



--------------------------------------------------------------------------------



 



be used to receive Collections in respect of its Segregated Collateral Pool (the
“RBS Collection Account”) which may be in the name of the Lender’s Bank under
the RBS Loan Agreement, the RBS Primary Lender or an affiliate of the RBS
Primary Lender, and each of the parties to the RBS Loan Agreement shall
cooperate with the RBS Primary Lender in establishing the RBS Collection Account
on substantially the same terms and conditions as the current Collection Account
has been established under the Transaction Documents; provided that the RBS
Lender Group shall have no obligation to use U.S. Bank National Association or
any of its Affiliates as account bank with respect to such account. From the
Collateral Split Effective Date until the date on which the RBS Collection
Account has been established and is operational, each reference in the Loan
Agreements to the “Collection Account” shall continue to refer to the Collection
Account in existence on the Collateral Split Effective Date, and Collections in
respect of both Segregated Collateral Pools shall continue to be deposited into
such account in accordance with the applicable Loan Agreement. The Servicer for
each Lender Group shall take all actions necessary to ensure that each
Segregated Collateral Pool is accounted for separately, and that Collections in
respect of each pool are applied in accordance with the applicable Loan
Agreement. From and after the date on which the RBS Collection Account has been
established and is operational, (A) the Servicer for the RBS Lender Group shall
provide notice to the Obligors in respect of the Pledged Receivables in the
related Segregated Collateral Pool and take commercially reasonably steps to
ensure that such Obligors make all payments in respect of such Receivables to
the RBS Collection Account or an associated Lockbox Account, (B) the RBS Lender
Group shall no longer have any rights, privileges, duties or obligations under
the Collection Account Agreement, and all references therein to the “Lenders” or
the “Collateral Agent” shall refer solely the Collateral Agent appointed under
the Loan Agreement for the MS Lender Group and the Lenders included in such
group (the “MS Loan Agreement”), (C) all references in the Collection Account
Agreement to the “RLSA” (and all terms defined by reference to the “RLSA”) shall
be deemed to refer solely to the MS Loan Agreement and the respective terms
defined therein (as modified by subsection (i) above), and (D) each reference to
the “Collection Account” or the “Collection Account Agreement” in the RBS Loan
Agreement or any other related agreement shall be deemed to refer solely to the
RBS Collection Account and the account control agreement established with
respect thereto. Except as otherwise expressly provided in Section 2.04 of the
Loan Agreement related to the other Segregated Collateral Pool, the Lenders’
Bank Fees and other amounts due to the Lenders’ Bank in respect of a particular
Segregated Collateral Pool shall be paid solely from Collections on such
Segregated Collateral Pool in accordance with Section 2.04 of the related Loan
Agreement. If any Servicer, Lender or other party to either Loan Agreement
receives any Collections in respect of the unrelated Segregated Collateral Pool,
it shall hold such amounts in trust for the Persons to whom such amounts are due
and shall promptly remit such amounts to the related Servicer for such
Segregated Collateral Pool;
     (v) The rights, privileges, duties and obligations, if any, of the Lenders
in each Lender Group and the related Collateral Agents under or in respect of
the Purchase and Sale Agreement, the Lockbox Intercreditor Agreement, the
Originator Insurance Agreement, the FDIC Documents, and each Nominee Lienholder
Agreement shall apply solely with respect to their related Loans, Loan
Agreements and Segregated Collateral

82



--------------------------------------------------------------------------------



 



Pools. Morgan Stanley (or such other Person as shall be acting as Collateral
Agent on the Collateral Split Effective Date) hereby assigns and delegates to
the new Collateral Agent for the RBS Lender Group (the “RBS Collateral Agent”),
and the new Collateral Agent hereby accepts and assumes, effective as of the
Collateral Split Effective Date, all of Morgan Stanley’s rights, privileges,
duties and obligations in respect of the new Collateral Agent’s Segregated
Collateral Pool (including, without limitation, its security interest in the
Pledged Receivables and other Pledged Assets included in such Segregated
Collateral Pool granted pursuant to Section 2.11 of this Agreement).
Notwithstanding the foregoing, each of the Lenders and the Collateral Agent
shall retain any rights to indemnification under the Transaction Documents
arising in connection with circumstances in existence prior to the Collateral
Split Effective Date; provided, that from any after the Collateral Split
Effective Date, any claims for indemnification in respect of such circumstances
shall be payable solely from Collections in respect of its related Segregated
Collateral Pool, except to the extent expressly provided in Section 2.04 of the
unrelated Loan Agreement;
     (vi) The “Secured Parties” in respect of each Loan Agreement shall be
comprised of each related Lender, the related Collateral Agent, the related
Custodian, the related Lender’s Bank, the “Secured Parties” under (and as
defined in) the other Loan Agreement and, in the case of the MS Loan Agreement,
the Backup Servicer and their respective successors and assigns in such
capacities, and the Collateral Agent for such Loan Agreement shall be deemed to
hold its security interest in the related Segregated Collateral Pool solely for
the benefit of such Persons. Each of the Secured Parties shall be entitled to
receive payments in respect of the Obligations owed to it under its related Loan
Agreement and the other related transaction documents solely to the extent funds
are available thereunder in accordance with the priority of payments set forth
in Section 2.04 of its related Loan Agreement or Section 2.04 of the unrelated
Loan Agreement. For the avoidance of doubt, a Collateral Split shall be
considered a modification of the relative rights of the Secured Parties only and
not the termination of any existing grant of a security interest by the
Borrower. In connection with a Collateral Split, each of the Borrower and the
Collateral Agent under this Agreement (prior to the Collateral Split Effective
Date) shall cooperate with the RBS Collateral Agent in taking any actions as may
be necessary to ensure the continued perfection and priority of such Collateral
Agent’s security interest in the Segregated Collateral Pool for the RBS Lender
Group, including, without limitation, filing (or authorizing the filing of) any
necessary UCC financing statements or financing statement amendments (including
assignments); and
     (vii) The Equity Payment payable to the Owner in accordance with the
priority of payments set forth in Section 2.04 of this Agreement (prior to the
Collateral Split Effective Date) shall, following the Collateral Split Effective
Date, be divided into two payments, one payable under each Loan Agreement in
accordance with the priority of payments set forth in Section 2.04 thereof. The
amount of each such partial payment shall equal each relevant Lender Group’s
Allocable Share of the entire Equity Payment then due; provided, that in no
event shall any partial payment be made under a Loan Agreement, if, at such
time, any Termination Event or Event of Default has occurred and is continuing
under such Loan Agreement.

83



--------------------------------------------------------------------------------



 



     (d) Any Lender Group replacing the Servicer with respect to its Loan
Agreement shall promptly deliver to the Lenders in the other Lender Group prompt
notice of such replacement, together with a copy of the executed Successor
Servicing Agreement and all amendments thereto.
     (e) Borrower agrees to pay all reasonable (and reasonably documented) costs
and expenses of the parties hereto (including, without limitation reasonable
attorney’s fees) incurred in connection with the Collateral Split on the
Remittance Date immediately prior to the Collateral Split Effective Date in
accordance with the priority of payments set forth in Section 2.04(a)(vi).
     SECTION 7.04 Collateral Split Buyout Rights. If any Primary Lender delivers
a Collateral Split Notice pursuant to Section 7.03(a), then the other Primary
Lender and each of its Related Lenders shall have the right (its “Collateral
Split Buyout Right”) to purchase 100% (but, subject to the following sentence,
not less than 100%) of the Loans made by such notifying Lender and its Related
Lenders (the “Buyout Loans”), which Collateral Split Buyout Right shall
terminate if not exercised within ten (10) days following the date on which the
Collateral Split Notice is delivered. If more than one Lender desires to
exercise its Collateral Split Buyout Right with respect to the Buyout Loans, it
shall be entitled to purchase up to its ratable share (based on Percentages) of
such Loans. Upon the exercise of its Collateral Split Buyout Right, each
exercising Lender shall purchase its ratable share of the Buyout Loans by paying
a purchase price to the selling Lenders equal to such exercising Lender’s
ratable share of (i) the outstanding principal balance of the Buyout Loans on
the date of assignment, plus (ii) the amount of unpaid interest accrued thereon
through such date. Such assignment shall be made in accordance with Section 9.04
hereof pursuant to documentation that is reasonably acceptable to the buyer and
seller, except that such assignment documentation shall not require any
representation or warranty by, or recourse to, the seller, other than the
representation that the Loans (or sold portion thereof) are being conveyed to
the buyer free and clear of any lien or other encumbrance created by or through
the buyer. If any selling Lender is the Collateral Agent, concurrently with any
assignment of the Buyout Loans pursuant to the foregoing provisions of this
Section 7.04, the Collateral Agent shall assign and delegate to the purchasing
Lender with the greatest interest in Class A Notes, or if no purchasing Lender
is a Class A Lender, to the purchasing Lender with the greatest interest in the
Class B Notes, or in either case, such Person’s designee, all of its rights and
obligations as Collateral Agent under this Agreement pursuant to documentation
reasonably acceptable to the Collateral Agent, such assignee and the other
purchasing Lenders, if any, and the Borrower or the Servicer, as applicable, if
such documentation shall diminish any rights or increase any obligations of such
Person thereunder; provided, however, that if any rights or obligations of the
Borrower or the Servicer would be materially and adversely affected by such
assignment and delegation, then the consent of the Borrower and the Servicer, as
applicable, shall be required with respect to such assignment and delegation
documentation. In connection with any assignment pursuant to this Section 7.04,
the selling Lenders shall be entitled to retain all of their rights in respect
of any unpaid fees, as well as any claims for indemnity or similar rights
arising from circumstances in existence prior to date of assignment. The
preceding sentence shall survive the assignment by any applicable selling Lender
of its Loans or other rights under this Agreement.

84



--------------------------------------------------------------------------------



 



ARTICLE VIII
INDEMNIFICATION
     SECTION 8.01 Indemnities by the Borrower. Without limiting any other rights
which any Class A Lender, any Class B Lender, the Collateral Agent, the Backup
Servicer (whether in its capacity as Backup Servicer or successor Servicer), the
Lenders’ Bank, the Custodian, the Initial Qualifying Swap Counterparty or any of
their respective Affiliates may have hereunder or under applicable law, the
Borrower hereby agrees to indemnify each Lender, the Collateral Agent, the
Custodian, the Backup Servicer, the Lenders’ Bank, the Initial Qualifying Swap
Counterparty and each of their respective Affiliates (each, an “Indemnified
Party” for purposes of this Article VIII) from and against any and all damages,
losses, claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”), awarded against or incurred by any of
them arising out of or as a result of this Agreement or in respect of any
Pledged Assets, excluding, however, (A) Indemnified Amounts to the extent
resulting solely from gross negligence, bad faith or willful misconduct on the
part of an Indemnified Party, (B) taxes (including interest and penalties
imposed thereon) imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party or (C) Indemnified Amounts to the extent that they are
or result from lost profits (other than principal, interest and Fees with
respect to the Loans). Without limiting the foregoing, the Borrower shall
indemnify each Indemnified Party for Indemnified Amounts relating to or
resulting from any of the following (to the extent not resulting solely from
gross negligence, bad faith or willful misconduct on the part of an Indemnified
Party):
     (i) any Pledged Receivable treated as or represented by the Borrower to be
an Eligible Receivable which is not at the applicable time an Eligible
Receivable;
     (ii) reliance on any representation or warranty made or deemed made by the
Borrower or any of its officers under or in connection with this Agreement,
which shall have been false or incorrect in any material respect when made or
deemed made or delivered;
     (iii) the failure by the Borrower to comply with any term, provision or
covenant contained in this Agreement or any agreement executed in connection
with this Agreement, or with any applicable law, rule or regulation with respect
to any Pledged Assets, or the nonconformity of any Pledged Assets with any such
applicable law, rule or regulation;
     (iv) the failure to vest and maintain vested in the Collateral Agent or to
transfer to the Collateral Agent a first priority perfected security interest in
the Receivables which are, or are purported to be, Pledged Receivables, together
with all related Other Conveyed Property, Collections, Related Security and
other Pledged Assets related thereto (including, without limitation, the
Borrower’s interest in and to any and all Obligor Collateral with respect to
such Receivables), free and clear of any Adverse Claim whether existing at the
time of the related Borrowing or at any time thereafter;

85



--------------------------------------------------------------------------------



 



     (v) the failure to maintain, as of the close of business on each Business
Day prior to the Collection Date, a Facility Amount which is less than or equal
to the lesser of (x) the Borrowing Limit on such Business Day and (y) the
Facility Limit on such Business Day;
     (vi) the failure to maintain, as of the close of business on each Business
Day prior to the Collection Date, a Facility Amount, which is less than or equal
to the Facility Limit;
     (vii) Reserved;
     (viii) the failure to file, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables which are,
or are purported to be, Pledged Receivables or the other Pledged Assets related
thereto, whether at the time of the Borrowing or at any subsequent time;
     (ix) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) to the payment of any Receivable which is, or is
purported to be, a Pledged Receivable (including, without limitation, a defense
based on such Receivable (or the Contract evidencing such Receivable) not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms);
     (x) any failure of the Borrower to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document;
     (xi) the failure of the Borrower to pay when due any taxes payable in
connection with the Pledged Receivables or the Pledged Assets related thereto;
     (xii) any repayment by a Lender of any amount previously distributed in
payment of Loans or payment of interest or Fees or any other amount due
hereunder, in each case which amount such Lender believes in good faith is
required to be repaid;
     (xiii) the commingling by the Borrower of Collections of Pledged
Receivables at any time with other funds;
     (xiv) any investigation, litigation or proceeding related to this Agreement
or the use of proceeds of Loans or the Pledged Assets;
     (xv) any failure by the Borrower to give reasonably equivalent value to
Originator in consideration for the transfer by Originator to the Borrower of
any Receivable or any attempt by any Person to void or otherwise avoid any such
transfer under any statutory provision or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code;
     (xvi) Reserved;

86



--------------------------------------------------------------------------------



 



     (xvii) any failure of the Borrower or any of its agents or representatives
to remit to the Collection Account, Collections of Pledged Receivables remitted
to the Borrower or any such agent or representative;
     (xviii) any failure on the part of the Borrower duly to observe or perform
in any material respect any covenant or agreement under any Qualifying Interest
Rate Swap; and/or
     (xix) any Contract related to any Pledged Receivable being rejected by an
Obligor under Section 365 of the Bankruptcy Code in the event that a Bankruptcy
Event has occurred with respect to such Obligor.
Any amounts subject to the indemnification provisions of this Section 8.01 shall
be paid by the Borrower to the applicable Lender on behalf of the applicable
Indemnified Party within two (2) Business Days following such Lender’s written
demand therefor on behalf of the applicable Indemnified Party (and such Lender
shall pay such amounts to the applicable Indemnified Party promptly after the
receipt by such Lender of such amounts). Each Lender, on behalf of any related
Indemnified Party making a request for indemnification under this Section 8.01,
shall submit to the Borrower a certificate setting forth in reasonable detail
the basis for and the computations of the Indemnified Amounts with respect to
which such indemnification is requested, which certificate shall be conclusive
absent demonstrable error.
     If the Borrower has made any payments in respect of Indemnified Amounts to
a Lender, on behalf of an Indemnified Party pursuant to this Section 8.01 and
such Indemnified Party thereafter collects any of such amounts from others, such
Indemnified Party will promptly repay such amounts collected to the Borrower,
without interest.
     SECTION 8.02 Indemnities by Servicer. (a) Without limiting any other rights
which any Indemnified Party may have hereunder or under applicable law, the
Servicer (if LEAF Financial or one of its Affiliates) hereby agrees to indemnify
each Indemnified Party from and against any and all damages, losses, claims,
liabilities and related costs and expenses (including reasonable attorneys’ fees
and disbursements) (all of the foregoing being collectively referred to as
“Servicer Indemnified Amounts”) suffered or sustained by any Indemnified Party
as a consequence of any of the following, excluding, however, Servicer
Indemnified Amounts resulting solely from (A) any gross negligence, bad faith or
willful misconduct of any Indemnified Party claiming indemnification hereunder,
(B) taxes (including interest and penalties imposed thereon) imposed by the
jurisdiction in which such Indemnified Party’s principal executive office is
located, on or measured by the overall net income of such Indemnified Party;
(C) Indemnified Amounts to the extent that they are or result from lost profits
(other than principal, interest and Fees with respect to the Loans); and
(D) Indemnified Amounts to the extent the same includes losses that arise solely
due to Receivables being uncollectible on account of the insolvency, bankruptcy
or lack of creditworthiness of the related Obligor or would constitute recourse
to Servicer for such losses:
     (i) the inclusion, in any computations made by it in connection with any
Facility Limit Certificate or Monthly Remittance Report or other report prepared
by it

87



--------------------------------------------------------------------------------



 



hereunder, of any Pledged Receivables which were not Eligible Receivables as of
the date of any such computation;
     (ii) reliance on any representation or warranty made by the Servicer (if
LEAF Financial or one of its Affiliates) or any of its officers under or in
connection with this Agreement, which shall have been false or incorrect in any
material respect when made or delivered;
     (iii) the failure by the Servicer (if LEAF Financial or any of its
Affiliates) to comply with (A) any term, provision or covenant contained in this
Agreement, or any agreement executed in connection with this Agreement, or
(B) any applicable law, rule or regulation applicable to it with respect to any
Pledged Assets;
     (iv) any action or inaction by the Servicer (if LEAF Financial or one of
its Affiliates) that causes the Collateral Agent not to have a first priority
perfected security interest in the Receivables that are, or are purported to be,
Pledged Receivables, together with all related Other Conveyed Property,
Collections, Related Security and other Pledged Assets related thereto
(including without limitation, the Borrower’s interest in and to any and all
Obligor Collateral with respect to such Receivables), free and clear of any
Adverse Claim whether existing at the time of the related Borrowing or any time
thereafter;
     (v) the commingling by the Servicer (if LEAF Financial or one of its
Affiliates) of the Collections of Pledged Receivables at any time with any other
funds;
     (vi) any failure of the Servicer (if LEAF Financial or one of its
Affiliates) or any of its agents or representatives (including, without
limitation, agents, representatives and employees of the Servicer acting
pursuant to authority granted under Section 6.01 hereof) to remit to Collection
Account, Collections of Pledged Receivables remitted to the Servicer or any such
agent or representative;
     (vii) the failure by the Servicer (if LEAF Financial or any of its
Affiliates) to perform any of its duties or obligations in accordance with the
provisions of this Agreement or errors or omissions related to such duties;
and/or
     (viii) notwithstanding whether any Pledged Receivable shall have been
repurchased by the Servicer pursuant to Section 6.20, any of the events or facts
giving rise to a breach of any of the Servicer’s representations, warranties,
agreements and/or covenants set forth in Article V or Article VI.
     (b) Any Servicer Indemnified Amounts shall be paid by the Servicer (if LEAF
Financial or one of its Affiliates) to each related Lender, for the benefit of
the applicable Indemnified Party, within two (2) Business Days following receipt
by the Servicer of such Lender’s written demand therefor (and such Lender shall
pay such amounts to the applicable Indemnified Party promptly after the receipt
by such Lender of such amounts).
     (c) If the Servicer has made any indemnity payments to a Lender, on behalf
of an Indemnified Party pursuant to this Section 8.02 and such Indemnified Party
thereafter collects

88



--------------------------------------------------------------------------------



 



any of such amounts from others, such Indemnified Party will promptly repay such
amounts collected to the Servicer, without interest.
     Each applicable Indemnified Party shall deliver to the indemnifying party
under Section 8.01 and Section 8.02, within a reasonable time after such
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by such Indemnified Party relating to the
claim giving rise to the Indemnified Amounts.
ARTICLE IX
MISCELLANEOUS
     SECTION 9.01 Amendments and Waivers. No amendment or modification of any
provision of this Agreement shall be effective without the written agreement of
the Borrower, the Servicer, the Controlling Holders and, to the extent any of
their rights or obligations hereunder are adversely affected thereby, the Backup
Servicer or other successor Servicer, the Custodian, the Lenders’ Bank, each
Qualifying Swap Counterparty and, at any time after the Collateral Split
Effective Date, each related “Secured Party” (which shall not be unreasonably
withheld) under (and as defined in) (a) the MS Loan Agreement (in the case of
amendments to the RBS Loan Agreement) or (b) the RBS Loan Agreement (in the case
of amendments to the MS Loan Agreement) (the “Amendment Consent Parties”); and
no waiver of any provision of this Agreement or consent to any departure
therefrom by the Borrower or the Servicer shall be effective without the written
concurrence of the Controlling Holders and the Amendment Consent Parties;
provided, however, that at all times the written agreement of all of the
affected Lenders shall be required with respect to any amendment or modification
of, or waiver or consent with respect to, any provision of this Agreement which
would (i) extend the due date for the payment of principal or interest on the
Class A Loan or the Class B Loan, (ii) reduce the principal or interest payable
in respect of any Class A Note or any Class B Note, (iii) subject to
Section 7.03, result in the release of the security interest of the Collateral
Agent in any Pledged Asset or (iv) modify the definition of “Controlling
Holders”, Section 2.04(a), Article VII or this Section 9.01; and provided,
further, that at any time after the Collateral Split Effective Date, the consent
of the Amendment Consent Parties with respect to each Loan Agreement shall only
be required in respect of any amendment or modification of, or waiver or consent
with respect to, any provision of such Loan Agreement which would modify
Section 2.04(a) (including any defined terms used therein) or this Section 9.01
(including any defined terms used herein). Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
     SECTION 9.02 Notices, Etc. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
telex communication, communication by facsimile copy or electronic mail) and
mailed, telexed, transmitted or delivered, as to each party hereto, at its
address set forth on Schedule VI hereto or specified in such party’s Assignment
and Acceptance or at such other address (including, without limitation, an
electronic mail address) as shall be designated by such party in a written
notice to the other parties hereto. All such notices and communications shall be
effective, upon receipt, or in the case of notice by facsimile copy or
electronic mail, when verbal communication of receipt is

89



--------------------------------------------------------------------------------



 



obtained, except that notices and communications pursuant to Article II shall
not be effective until received.
     SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
     SECTION 9.04 Binding Effect; Assignability; Multiple Lenders. (a) This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Servicer, the Lenders, the Collateral Agent, the Backup Servicer or any other
successor Servicer, as applicable, the Custodian, the Lenders’ Bank and their
respective successors and permitted assigns. This Agreement and each Lender’s
rights and obligations hereunder (and under its related Note) and interest
herein shall be assignable in whole or in part (including by way of the sale of
participation interests therein) by such Lender and its successors and assigns;
provided, however, that if either of Morgan Stanley or Morgan Stanley AFI
assigns all or any portion of its Notes to any third party at any time prior to
the Collateral Split, then RBS shall have the right (but no obligation) to sell
to the assigning party a portion of its Notes of the same class sold to such
third party such that, after giving effect to the assignment by Morgan Stanley
or Morgan Stanley AFI to such third party and the assignment by RBS pursuant to
this proviso, the aggregate amount of Notes of the sold class that are held by
Morgan Stanley or Morgan Stanley AFI, on the one hand, and RBS, on the other
hand, will be equal; and, provided, further, that if RBS assigns all or any
portion of its Notes to any third party at any time prior to the Collateral
Split, then whichever of Morgan Stanley or Morgan Stanley AFI is then holding
Notes of the sold class shall have the right (but no obligation) to sell to RBS
a portion of its Notes of such class such that, after giving effect to the
assignment by RBS to such third party and the assignment by Morgan Stanley or
Morgan Stanley AFI, as the case may be, to RBS pursuant to this proviso, the
aggregate amount of Notes of the sold class that are held by Morgan Stanley or
Morgan Stanley AFI, on the one hand, and RBS, on the other hand, will be equal
(it being understood and agreed that, for the avoidance of doubt, neither of the
two preceding provisos shall apply to any pledge or other hypothecation by any
such Lender of its rights and obligations hereunder or interests herein solely
to the extent that such pledge or hypothecation does not constitute a sale). The
purchase price for any assignment made pursuant to either proviso of the
foregoing sentence shall be based on the same discount to par, or premium over
par, that applies to the relevant third party assignment, taking into account
any fees or other arrangements that would affect the economics of such
assignment. None of the Borrower, the Servicer or the Backup Servicer or any
other successor Servicer may assign any of its rights and obligations hereunder
or any interest herein without the prior written consent of the Lenders;
provided that the Borrower shall be permitted, on not less than 10 Business
Days’ prior written notice to the other parties hereto and with the prior
written consent of the Lenders, to be provided in the sole discretion of the
Lenders, to assign all of its rights and obligations hereunder to, and
simultaneously with the transfer of all Pledged Assets to, a Permitted
Transferee which shall have assumed in a writing satisfactory to the Lenders all
such rights and obligations and acquired all such Pledged Assets. The parties to
each assignment or participation made pursuant to this Section 9.04 shall
execute and deliver to the applicable Lender, for its acceptance and recording
in its books and records, an assignment and acceptance agreement (an “Assignment
and

90



--------------------------------------------------------------------------------



 



Acceptance”) or a participation agreement or other transfer instrument
reasonably satisfactory in form and substance to (i) the parties to such
Assignment and Acceptance and (ii) prior to an Event of Default, the Borrower.
Each such assignment or participation shall be effective as of the date
specified in the applicable Assignment and Acceptance or other agreement or
instrument only after the execution, delivery, acceptance and recording thereof
as described in the preceding sentence. Each Lender shall notify the Borrower of
any assignment or participation thereof made pursuant to this Section 9.04. Each
Lender may, in connection with any assignment or participation or any proposed
assignment or participation pursuant to this Section 9.04, disclose to the
assignee or participant or proposed assignee or participant any information
relating to the Borrower and the Pledged Assets furnished to such Lender by or
on behalf of the Borrower or the Servicer; provided, however, that such Lender
shall not disclose any such information until it has obtained an agreement from
such assignee or participant or proposed assignee or participant that it shall
treat as confidential (under terms mutually satisfactory to such Lender, the
Borrower, the Servicer and such assignee or participant or proposed assignee or
participant) any information obtained which is not already publicly known or
available, and may disclose information relevant to the tax treatment and tax
structure of the transactions contemplated by this Agreement.
     (b) Reserved.
     (c) Subject to Section 9.04(a), each of the parties hereto hereby agrees to
execute any amendment to this Agreement that is required in order to facilitate
the addition of any new Lender hereunder as contemplated by this Section 9.04
and which does not have any adverse effect on the Borrower, the Originator, the
Servicer or any Affiliate thereof.
     SECTION 9.05 Term of This Agreement. This Agreement including, without
limitation, the Borrower’s obligation to observe its covenants set forth in
Articles V and VI and the Servicer’s obligation to observe its covenants set
forth in Articles V and VI, shall remain in full force and effect until the
Collection Date; provided, however, that the rights and remedies with respect to
any breach of any representation and warranty made or deemed made by the
Borrower or the Servicer pursuant to Articles III and IV and the indemnification
and payment provisions of Article VIII and Article IX and the provisions of
Section 9.08 and Section 9.09 shall be continuing and shall survive any
termination of this Agreement.
     SECTION 9.06 GOVERNING LAW; JURY WAIVER; CONSENT TO JURISDICTION. (a) THIS
AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT
THE VALIDITY OR PERFECTION OF THE INTERESTS OF THE LENDERS IN THE PLEDGED
RECEIVABLES, OR REMEDIES HEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
     (b) EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT

91



--------------------------------------------------------------------------------



 



OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.
     (c) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.
     SECTION 9.07 Costs, Expenses and Taxes. (a) In addition to the rights of
indemnification granted to the Backup Servicer or any other successor Servicer
(whether in its capacity as Backup Servicer or successor Servicer), the
Custodian, the Lenders’ Bank, the Collateral Agent, each Lender and its
respective Affiliates under Section 8.01 hereof, the Borrower agrees to pay on
demand all reasonable (and reasonably documented) costs and expenses of the
Backup Servicer or such other successor Servicer, the Custodian, the Lenders’
Bank, the Collateral Agent and each Lender incurred in connection with the
preparation, execution or delivery of, or any waiver or consent issued or
amendment prepared in connection with, this Agreement, the other Transaction
Documents and the other documents to be delivered hereunder or in connection
herewith or therewith or incurred in connection with any amendment, waiver or
modification of this Agreement, any other Transaction Document, and any other
documents to be delivered hereunder or thereunder or in connection herewith or
therewith that is necessary or requested (and, with respect to such Lender,
actually entered into) by any of the Borrower, the Servicer, the Collateral
Agent, such Lender or made necessary or desirable as a result of the actions of
any regulatory, tax or accounting body affecting such Lender and its Affiliates,
or which is related to an Event of Default, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Backup Servicer or
any other successor Servicer, as applicable, the Custodian, the Lenders’ Bank,
the Collateral Agent and each Lender with respect thereto and with respect to
advising the Backup Servicer or any other successor Servicer, the Custodian, the
Lenders’ Bank, the Collateral Agent and each Lender as to their respective
rights and remedies under this Agreement and the other documents to be delivered
hereunder or in connection herewith, and all costs and expenses, if any
(including reasonable counsel fees and expenses), incurred by the Backup
Servicer or any other successor Servicer, the Custodian, the Lenders’ Bank, the
Collateral Agent or any Lender in connection with the enforcement of this
Agreement and the other documents to be delivered hereunder or in connection
herewith.

92



--------------------------------------------------------------------------------



 



     (b) The Borrower shall pay on demand any and all stamp, sales, excise and
other taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, the other documents
to be delivered hereunder or any agreement or other document providing liquidity
support, credit enhancement or other similar support to any Lender which is
specific to this Agreement or the funding or maintenance of Loans hereunder.
     (c) The Borrower shall pay on demand all other costs, expenses and taxes
(excluding franchise and income taxes) incurred by any Lender or the Initial
Qualifying Swap Counterparty or any shareholder thereof related to this
Agreement, any other Transaction Document or any Qualifying Interest Rate Swap
or similar interest rate cap agreement (“Other Costs”), including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for such
Lender or the Initial Qualifying Swap Counterparty with respect to (i) advising
such Person as to its rights and remedies under this Agreement and the other
documents to be delivered hereunder or in connection herewith and (ii) the
enforcement of this Agreement and the other documents to be delivered hereunder
or in connection herewith; provided, however, that the Borrower shall have no
obligation to pay the fees and out-of-pocket expenses of counsel to the Initial
Qualifying Swap Counterparty related to the initial negotiation, execution and
delivery of any Qualifying Interest Rate Swap.
     (d) Without limiting any other provision hereof, the Borrower shall pay on
demand all costs, expenses and fees of the Backup Servicer prior to the
occurrence of a Servicer Default and the appointment of the Backup Servicer as
Servicer hereunder related to its duties under this Agreement.
     (e) Any Person making a claim under this Section 9.07 shall submit to the
Borrower a notice setting forth in reasonable detail the basis for and the
computations of the applicable costs, expenses, taxes or similar items.
     SECTION 9.08 No Proceedings. The Servicer, the Backup Servicer, any other
successor Servicer, the Custodian, the Collateral Agent, each Class A Lender,
each Class B Lender and the Lenders’ Bank each hereby agree that it will not
institute against, or join any other Person in instituting against, the Borrower
any proceedings of the type referred to in the definition of Bankruptcy Event
prior to two years and one day after the Collection Date.
     SECTION 9.09 Recourse Against Certain Parties. No recourse under or with
respect to any obligation, covenant or agreement (including, without limitation,
the payment of any fees or any other obligations) of any Lender as contained in
this Agreement or any other agreement, instrument or document entered into by
the Borrower or such Lender pursuant hereto or in connection herewith shall be
had against any administrator of the Borrower or such Lender or any
incorporator, affiliate, stockholder, officer, employee or director of the
Borrower or such Lender or of any such administrator, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that the
agreements of each party hereto contained in this Agreement and all of the other
agreements, instruments and documents entered into by the Borrower or any Lender
pursuant hereto or in connection herewith are, in each case, solely the
corporate obligations of such party (and nothing in this Section 9.09 shall be
construed to diminish in any way such

93



--------------------------------------------------------------------------------



 



corporate obligations of such party), and that no personal liability whatsoever
shall attach to or be incurred by any administrator of the Borrower or any
Lender or any incorporator, stockholder, affiliate, officer, employee or
director of the Borrower or such Lender or of any such administrator, as such,
or any of them, under or by reason of any of the obligations, covenants or
agreements of the Borrower or such Lender contained in this Agreement or in any
other such instruments, documents or agreements, or which are implied therefrom,
and that any and all personal liability of every such administrator of the
Borrower or any Lender and each incorporator, stockholder, affiliate, officer,
employee or director of the Borrower or such Lender or of any such
administrator, or any of them, for breaches by the Borrower or such Lender of
any such obligations, covenants or agreements, which liability may arise either
at common law or in equity, by statute or constitution, or otherwise, is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement. The provisions of this Section 9.09 shall survive the
termination of this Agreement.
     SECTION 9.10 Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement. In the event that any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement contains the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings
other than the Fee Letter.
     SECTION 9.11 Tax Characterization. Notwithstanding any provision of this
Agreement, the parties hereto intend that the Loans advanced hereunder shall
constitute indebtedness of the Borrower for federal income tax purposes.
     SECTION 9.12 Calculation of Performance Triggers. Notwithstanding anything
to the contrary herein, Included Repurchased Receivables shall be treated as
Pool Receivables for purposes of each calculation of the Cumulative Net Loss
Rate, and Delinquency Rate required to be made hereunder (but for no other
purpose).
ARTICLE X
THE COLLATERAL AGENT
     SECTION 10.01 Authorization and Action. Each Lender hereby designates and
appoints Morgan Stanley as initial Collateral Agent hereunder (subject to
Section 7.03), and authorizes the Collateral Agent to take such actions as agent
on its behalf and to exercise such powers as are delegated to the Collateral
Agent by the terms of this Agreement together with such powers as are reasonably
incidental thereto. In performing its functions and duties hereunder, the
Collateral Agent shall act solely as agent for the Lenders and does not assume
nor

94



--------------------------------------------------------------------------------



 



shall be deemed to have assumed any obligation or relationship of trust or
agency with or for the Borrower, the Servicer, any other Person or any of their
respective successors or assigns. The Collateral Agent shall not be required to
take any action that exposes the Collateral Agent to personal liability or that
is contrary to this Agreement or applicable law. The appointment and authority
of the Collateral Agent hereunder shall terminate at the indefeasible payment in
full of the Obligations.
     SECTION 10.02 No Implied Duties. The Collateral Agent shall be obligated to
perform only the duties as are specifically set forth in this Agreement, and no
implied covenants, obligations or any fiduciary relationship with any Lender or
any other Person shall be read into this Agreement against the Collateral Agent.
     SECTION 10.03 Limits on Liability. Neither the Collateral Agent nor any of
its directors, officers, agents or employees shall be (i) liable for any acts,
omissions, errors of judgment or mistakes of fact or law made, taken or omitted
to be made or taken by it in accordance with this Agreement and the other
Transaction Documents (including acts, omissions, errors or mistakes with
respect to the Collateral), except for those arising out of or in connection
with the Collateral Agent’s gross negligence or willful misconduct or
(ii) responsible in any manner to any Secured Party for any recitals,
statements, representations or warranties made by the Borrower or the Servicer
contained in this Agreement or any other Transaction Document or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Agreement or any other Transaction
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Transaction Document or any other
document furnished in connection herewith, or for any failure of the Borrower,
its Affiliates or any Servicer to perform its obligations hereunder or
thereunder, or for the satisfaction of any condition specified in Article III.
The Collateral Agent may consult with counsel, accountants and other experts,
and any opinion or advice of any such counsel, any such accountant and any such
other expert shall be full and complete authorization and protection in respect
of any action taken or suffered by the Collateral Agent hereunder in accordance
therewith. The Collateral Agent shall have the right at any time to seek
instructions concerning the administration of the Pledged Assets from any court
of competent jurisdiction. The Collateral Agent may conclusively rely, and shall
be fully protected in acting, upon any resolution, statement, certificate,
instrument, opinion, report, notice, request, consent, order, bond or other
paper or document which it has no reasonable reason to believe to be other than
genuine and to have been signed or presented by the proper party or parties or,
in the case of cables, telecopies and telexes, to have been sent by the proper
party or parties. Absent its gross negligence or willful misconduct, the
Collateral Agent may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Collateral Agent and conforming to the requirements of
this Agreement and the other Transaction Documents, if any.
     SECTION 10.04 Acknowledgement. Each Lender hereby acknowledges and agrees
that its rights and obligations as a “Lender” under the Collection Account
Agreement are being held by Morgan Stanley in its capacity as Collateral Agent
for the benefit of the Secured Parties.
     SECTION 10.05 Additional Exculpatory Provisions. The Collateral Agent shall
not be under any obligation to any Secured Party to ascertain or to inquire as
to the observance or

95



--------------------------------------------------------------------------------



 



performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Borrower or the Servicer, except as
specified herein. The Collateral Agent shall not be deemed to have knowledge of
any Program Termination Event unless the Collateral Agent has received notice
from the Borrower, the Servicer or a Secured Party.
     SECTION 10.06 Non-Reliance on Collateral Agent. Each Lender expressly
acknowledges that neither the Collateral Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Collateral Agent
hereafter taken, including, without limitation, any review of the affairs of the
Borrower, its Affiliates or any Servicer, shall be deemed to constitute any
representation or warranty by the Collateral Agent. Each Lender represents and
warrants to the Collateral Agent that it has and will, independently and without
reliance upon the Collateral Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, prospects,
financial and other conditions and creditworthiness of the Borrower and its
Affiliates and made its own decision to enter into this Agreement.
     SECTION 10.07 Reimbursement and Indemnification. The Lenders severally
agree to reimburse and indemnify the Collateral Agent and each of its officers,
directors, employees, representatives and agents ratably (based on their
respective portions of the Loans), to the extent not paid or reimbursed by the
Borrower or the Servicer for any amounts for which the Collateral Agent, acting
in its capacity as Collateral Agent, is entitled to with respect to
(i) reimbursement by the Borrower hereunder and (ii) any other expenses incurred
by the Collateral Agent, in connection with the administration and enforcement
of this Agreement or any other Transaction Document; provided, however, that
(i) RBS and its assigns will not be responsible for any expenses which the
Collateral Agent elects to incur in its discretion exceeding $50,000 in the
aggregate without the prior approval of RBS and its assigns, as applicable.
     SECTION 10.08 Collateral Agent in its Individual Capacity. The Collateral
Agent and each of its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Borrower or any Affiliate of
the Borrower as though the Collateral Agent were not the Collateral Agent
hereunder.
     SECTION 10.09 Successor Collateral Agent. The Collateral Agent may, upon
thirty (30) Business Days’ prior written notice to the Borrower, the Servicer,
the Lenders, the Backup Servicer or any other successor Servicer, as applicable,
the Custodian and the Lenders’ Bank resign as Collateral Agent; provided, that
each Lender agrees to become the successor Collateral Agent in such capacity
hereunder in accordance with the next sentence with the approval of the
Controlling Holders. If the Collateral Agent resigns under this Agreement, then
the Controlling Holders during such period shall appoint from among the Lenders
a successor collateral agent, whereupon such successor agent shall succeed to
the rights, powers and duties of such Collateral Agent, and the term “Collateral
Agent”, shall mean such successor agent, effective upon its acceptance of such
appointment and its delivery of a duly executed counterpart of this Agreement
and an acknowledgment to the Collateral Agent, and such former Collateral
Agent’s rights, powers and duties as Collateral Agent, shall be terminated,
without any other or further act or deed on the part of such former agent or any
of the parties to this Agreement; provided,

96



--------------------------------------------------------------------------------



 



however, that if Morgan Stanley resigns as Collateral Agent, RBS shall have the
option to assume the duties of the Collateral Agent upon the effectiveness of
such resignation. After such retiring agent’s resignation hereunder as
Collateral Agent, the provisions of this Article X shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Collateral Agent,
under this Agreement. Notice of the appointment of a successor Collateral Agent,
shall be provided by the resigning Collateral Agent and the new Collateral Agent
to the Borrower, the Servicer, the Lenders, the Backup Servicer or other
successor Servicer, the Custodian and the Lenders’ Bank. Such resigning
Collateral Agent shall cooperate with the Custodian and the successor Collateral
Agent in order to transfer is rights and obligations as Collateral Agent
hereunder to such successor Collateral Agent (including, in order to transfer,
assign and perfect the security interest of such Collateral Agent for the
benefit of the Secured Parties in the Collateral, and hereby authorizes the
filing of all financing statement and/or the recordation of all certificates,
instruments or other records necessary under the laws of any applicable state).
     SECTION 10.10 Release of Collateral. Subject to Sections 2.13 and 4.03, the
Collateral Agent shall not release its interest in any of the Pledged Assets
without the prior written consent of all of the Lenders.
[Signature page to follow.]

97



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

              THE BORROWER:   LEAF CAPITAL FUNDING III, LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            THE SERVICER:   LEAF FINANCIAL CORPORATION    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
            CLASS A LENDER AND THE
COLLATERAL AGENT   MORGAN STANLEY BANK    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
            CLASS B LENDER   MORGAN STANLEY ASSET FUNDING INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

S-1



--------------------------------------------------------------------------------



 



              CLASS A LENDER   THE ROYAL BANK OF SCOTLAND PLC    
 
                By: Greenwich Capital Markets, Inc., as agent    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            CLASS B LENDER   THE ROYAL BANK OF SCOTLAND PLC    
 
                By: Greenwich Capital Markets, Inc., as agent    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
            THE CUSTODIAN AND   U.S. BANK NATIONAL ASSOCIATION    
THE LENDERS’ BANK:
           

  By:        
 
           
 
      Name:    
 
      Title:    
 
            THE BACKUP SERVICER   LYON FINANCIAL SERVICES, INC. (D/B/A
U.S. BANK PORTFOLIO SERVICES)    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

S-2